Exhibit 10.1

 

EXECUTION VERSION

 

 

 

Published CUSIP Number: 28176FAE5

 

FOUR YEAR CREDIT AGREEMENT

 

dated as of July 29, 2011

 

among

EDWARDS LIFESCIENCES CORPORATION,

as a Borrower

 

CERTAIN SUBSIDIARIES,

as Borrowers

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and Issuing Bank,

 

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

U.S. BANK, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DEUTSCHE BANK AG NEW YORK BRANCH

and

MIZUHO CORPORATE BANK, LTD.,

as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P.MORGAN SECURITIES LLC and

WELLS FARGO SECURITIES, LLC

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

23

SECTION 1.03

Terms Generally

23

SECTION 1.04

Accounting Terms; GAAP

24

SECTION 1.05

Exchange Rates

24

SECTION 1.06

Redenomination of Certain Foreign Currencies

24

SECTION 1.07

Letter of Credit Amounts

25

 

 

 

ARTICLE II

THE CREDITS

25

 

 

 

SECTION 2.01

Commitments

25

SECTION 2.02

Loans and Borrowings

26

SECTION 2.03

Requests for Revolving Committed Borrowings

27

SECTION 2.04

Swing Line Loans

28

SECTION 2.05

Letters of Credit

31

SECTION 2.06

Funding of Borrowings

35

SECTION 2.07

Repayment of Borrowings; Evidence of Debt

36

SECTION 2.08

Interest Elections

37

SECTION 2.09

Termination and Reduction of Commitments

38

SECTION 2.10

Increase in Multicurrency Commitments

39

SECTION 2.11

Prepayment of Loans

41

SECTION 2.12

Fees

42

SECTION 2.13

Interest

43

SECTION 2.14

Alternate Rate of Interest

44

SECTION 2.15

Increased Costs; Reserves on Eurocurrency Loans; Illegality

45

SECTION 2.16

Break Funding Payments

47

SECTION 2.17

Taxes

48

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

53

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

54

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 2.20

Designation of US Borrowers, Swiss Borrowers and Japanese Borrowers

55

SECTION 2.21

Cash Collateral

56

SECTION 2.22

Defaulting Lenders

57

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

60

 

 

 

SECTION 3.01

Corporate Existence and Standing

60

SECTION 3.02

Authorization; No Violation

60

SECTION 3.03

Governmental Consents

60

SECTION 3.04

Validity

60

SECTION 3.05

Litigation

60

SECTION 3.06

Financial Statements; No Material Adverse Change

60

SECTION 3.07

Investment Company Act

61

SECTION 3.08

Regulation U

61

SECTION 3.09

Environmental Matters

61

SECTION 3.10

Disclosure

61

SECTION 3.11

Subsidiary Guarantors

61

SECTION 3.12

Solvency

61

SECTION 3.13

Limitation of Debt from Lenders that are not Qualifying Banks

62

SECTION 3.14

ERISA Compliance

62

SECTION 3.15

Representations as to Foreign Obligors

62

 

 

 

ARTICLE IV

CONDITIONS

63

 

 

 

SECTION 4.01

Effective Date

63

SECTION 4.02

Each Credit Event

64

SECTION 4.03

Initial Borrowing in Respect of each Borrower that is not a Borrower on the
Effective Date

65

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

65

 

 

 

SECTION 5.01

Payment of Taxes, Etc.

65

SECTION 5.02

Maintenance of Insurance

66

SECTION 5.03

Preservation of Existence, Etc.

66

SECTION 5.04

Compliance with Laws, Etc.

66

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 5.05

Keeping of Books

66

SECTION 5.06

Inspection

66

SECTION 5.07

Reporting Requirements

66

SECTION 5.08

Use of Proceeds and Letters of Credit

68

SECTION 5.09

Guarantee Requirement

69

SECTION 5.10

Limitation of Debt From Lenders That Are Not Qualifying Banks

69

SECTION 5.11

Edwards Lifesciences World Trade Corporation

69

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

69

 

 

 

SECTION 6.01

Subsidiary Debt

69

SECTION 6.02

Liens, Etc.

70

SECTION 6.03

Sale and Leaseback Transactions

72

SECTION 6.04

Merger, Etc.

72

SECTION 6.05

Change in Business

73

SECTION 6.06

Certain Restrictive Agreements

73

SECTION 6.07

Leverage Ratio

73

SECTION 6.08

Interest Coverage Ratio

73

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

73

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

75

 

 

 

ARTICLE IX

COLLECTION ALLOCATION MECHANISM

79

 

 

 

ARTICLE X

GUARANTEE

80

 

 

 

ARTICLE XI

MISCELLANEOUS

82

 

 

 

SECTION 11.01

Notices

82

SECTION 11.02

Waivers; Amendments

84

SECTION 11.03

Expenses; Indemnity; Damage Waiver

85

SECTION 11.04

Successors and Assigns

87

SECTION 11.05

Survival

90

SECTION 11.06

Counterparts; Integration; Effectiveness

91

SECTION 11.07

Severability

91

SECTION 11.08

Right of Setoff

91

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 11.09

Governing Law; Jurisdiction; Consent to Service of Process

91

SECTION 11.10

WAIVER OF JURY TRIAL

92

SECTION 11.11

Headings

92

SECTION 11.12

Confidentiality

92

SECTION 11.13

Conversion of Currencies

93

SECTION 11.14

Termination of Covenants

94

SECTION 11.15

Release of Guarantors

94

SECTION 11.16

USA PATRIOT Act

94

SECTION 11.17

Qualifying Bank Representation and Warranty

94

SECTION 11.18

No Fiduciary Duty

94

SECTION 11.19

Interest Rate Limitation

95

SECTION 11.20

Electronic Execution of Assignments and Certain Other Documents

95

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 1.01(i)

— Ineligible Assignees

 

Schedule 1.01(m)

— Mandatory Costs

 

Schedule 1.01(s)

— Subsidiary Guarantors

 

Schedule 2.01

— Lenders and Commitments

 

Schedule 3.01

— Certain Qualification Matters

 

Schedule 3.05

— Litigation

 

Schedule 6.01

— Debt of Material Subsidiaries

 

Schedule 6.02

— Security Interests

 

Schedule 11.01

— Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A-1

— Form of Borrowing Subsidiary Agreement

 

Exhibit A-2

— Form of Borrowing Subsidiary Termination

 

Exhibit B

— Form of Assignment and Acceptance

 

Exhibit C

— Form of Subsidiary Guarantee Agreement

 

Exhibit D

— Form of Indemnity, Subrogation and Contribution Agreement

 

Exhibit E- 1

— Form of Opinion of Counsel for the Company

 

Exhibit E-2

— Form of Opinion of Associate General Counsel of the Company

 

Exhibit F

— Form of Swing Line Loan Notice

 

Exhibit G

— Form of Borrowing Request

 

Exhibit H

— Interest Election Request

 

Exhibit I

— Prepayment Notice

 

 

v

--------------------------------------------------------------------------------


 

FOUR YEAR CREDIT AGREEMENT dated as of July 29, 2011, among EDWARDS LIFESCIENCES
CORPORATION, a Delaware corporation (the “Company”); the US BORROWERS (as
defined herein); the SWISS BORROWERS (as defined herein); the JAPANESE BORROWERS
(as defined herein) (the Company, the US Borrowers, the Swiss Borrowers and the
Japanese Borrowers being collectively called the “Borrowers”); the LENDERS from
time to time party hereto; BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and Issuing Bank; JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Syndication Agents; U.S. BANK, NATIONAL ASSOCIATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DEUTSCHE BANK AG NEW YORK BRANCH and
MIZUHO CORPORATE BANK, LTD., as Co-Documentation Agents.

 

The Company has requested that the Lenders extend credit in the form of (a)
Multicurrency Revolving Commitments under which (i) the US Borrowers and the
Swiss Borrowers may obtain Loans in US Dollars and one or more Designated
Foreign Currencies in an aggregate principal amount at any time outstanding that
will not result in (x) the Multicurrency Revolving Exposures exceeding the US
Dollar Equivalent of $400,000,000, (y) the Multicurrency Revolving Exposures of
Loans denominated in Designated Foreign Currencies made to US Borrowers
exceeding the US Dollar Equivalent of $250,000,000 or (z) the Multicurrency
Revolving Exposures of Loans made to Swiss Borrowers exceeding the US Dollar
Equivalent of $150,000,000, (b) Swing Line Loans in US Dollars in an aggregate
stated amount at any time outstanding up to $50,000,000, (c) Letters of Credit
in US Dollars in an aggregate stated amount at any time outstanding up to
$25,000,000 and (d) Yen Enabled Commitments under which the Japanese Borrowers
may obtain Loans in Yen and the US Borrowers may obtain Loans in US Dollars in
an aggregate principal amount at any time outstanding that will not result in
the Yen Enabled Exposures exceeding the US Dollar Equivalent of $100,000,000. 
The proceeds of borrowings hereunder and the Letters of Credit issued hereunder
will be used (i) to refinance indebtedness under the Existing Credit Agreement
and (ii) for general corporate purposes of the Borrowers and their
subsidiaries.  Each capitalized term used above and each other capitalized term
used and not otherwise defined herein shall have the meaning assigned to it in
Article I.

 

The Lenders are willing to provide the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01                                            Defined Terms.  As used
in this Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent appointed pursuant to Article VIII.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Four Year Credit Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 11.13(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate plus 1.00%.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.

 

“Applicable Rate” means, for any day, with respect to (i) any Loan of any Type
or (ii) the facility fees payable hereunder, as the case may be, the applicable
rate per annum set forth under the appropriate caption in the table below, based
upon the Leverage Ratio as of the most recent determination date:

 

Pricing Level

 

Leverage Ratio

 

Facility Fee
(basis points
per annum)

 

Eurocurrency
Spread/Letter of
Credit Fee (basis
points per annum)

 

ABR Spread
(basis points
per annum)

 

Pricing Level 1

 

< 0.50

 

12.5

 

87.5

 

0

 

Pricing Level 2

 

> 0.50 and < 1.00

 

15.0

 

97.5

 

0

 

Pricing Level 3

 

> 1.00 and < 2.00

 

17.5

 

120.0

 

20.0

 

Pricing Level 4

 

> 2.00 and < 2.50

 

22.5

 

140.0

 

40.0

 

Pricing Level 5

 

> 2.50

 

27.5

 

160.0

 

60.0

 

 

Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate shall be that in effect at the end of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.07(a) or (b); provided that if any financial statements required to
have been delivered under Section 5.07(a) or (b) shall not at any time have been
delivered, the Applicable Rate shall, until such financial statements shall have
been delivered, be determined by reference to Pricing Level 5 in the Table
above.  Subject to the

 

2

--------------------------------------------------------------------------------


 

proviso in the immediately preceding sentence, the Applicable Rate in effect
from the Effective Date through the date for which financial statements are
delivered for the fiscal quarter ending June 30, 2011 shall be determined based
on Pricing Level 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.13(h).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.Morgan
Securities Inc. and Wells Fargo Securities, LLC, each in its capacity as a joint
lead arranger and joint bookrunner.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company, any other US Borrower, any Swiss Borrower or any
Japanese Borrower.

 

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Agent” means Edwards Lifesciences LLC, a Delaware limited liability
company, in its capacity as agent on behalf of the applicable Borrowers for the
purposes of giving and receiving Borrowing Requests, Interest Election Requests,
Swing Line Notices, Prepayment Notices and applications for (or requests for
amendments, renewals or extensions of) Letters of Credit, and documentation
related thereto.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars (other than a Borrowing of Swing Line Loans), $5,000,000, (b) in the
case of a Borrowing of Swing Line Loans, $100,000 and (c) in the case of a
Borrowing denominated in any Designated Foreign Currency or Yen, a minimum of
the US Dollar Equivalent of $5,000,000 (rounded to the nearest hundreds of units
of such Designated Foreign Currency or Yen).

 

3

--------------------------------------------------------------------------------


 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars (other than a Borrowing of Swing Line Loans), $1,000,000, (b) in the
case of a Borrowing of Swing Line Loans, $1 and (c) in the case of a Borrowing
denominated in any Designated Foreign Currency or Yen, a minimum of the US
Dollar Equivalent of $500,000 (rounded to the nearest hundreds of units of such
Designated Foreign Currency or Yen).

 

“Borrowing Request” means a request by the Borrowing Agent on behalf of the
relevant Borrower for a Borrowing of Revolving Committed Loans in accordance
with Section 2.03, substantially in the form of Exhibit G.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit A-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit A-2.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in US Dollars is located and:

 

(a)                                  if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in US Dollars, any fundings,
disbursements, settlements and payments in US Dollars in respect of any such
Eurocurrency Loan, or any other dealings in US Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Loan, means any
London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Loan, means a TARGET Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in a currency other than Dollars
or Euro, means any such day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London or other applicable
offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than US Dollars or
Euro in respect of a Eurocurrency Loan denominated in a currency other than US
Dollars or Euro, or any other dealings in any currency other than US Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan (other than any interest rate settings), means any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency.

 

“Calculation Date” means (a) with respect to any Multicurrency Revolving
Committed Loan, each of the following: (i) each date of a Borrowing of a
Eurocurrency Loan denominated in a Designated Foreign Currency, and (ii) each
date of a continuation of a Eurocurrency Loan denominated in a Designated
Foreign Currency pursuant to Section 2.03, (b) with respect to any

 

4

--------------------------------------------------------------------------------


 

Yen Enabled Revolving Loan, each of the following: (i) each date of a Borrowing
of a Yen Enabled Revolving Loan denominated in Yen, and (ii) each date of a
continuation of a Yen Enabled Revolving Loan denominated in Yen, pursuant to
Section 2.03, and (c) such additional dates as the Administrative Agent shall
determine and designate by prior notice to the Company.

 

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Tranches and collections thereunder established under Article IX.

 

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Article IX.

 

“CAM Exchange Date” shall mean the date on which any event referred to in
paragraph (g) of Article VII shall occur in respect of the Company.

 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate US Dollar
Equivalent (as so determined) of the Specified Obligations owed to all the
Lenders immediately prior to such CAM Exchange Date.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing Bank
or Swing Line Lender (as applicable) and the Lenders, as collateral for LC
Exposure, Obligations in respect of Swing Line Loans, or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Bank or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the Issuing Bank
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Company; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were not (i) directors of the Company on the date hereof,
(ii) nominated by the board of directors of the Company or (iii) appointed by
the board of directors of the Company.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
compliance by any Lender or the Issuing Bank or by any lending office of such
Lender or by such Lender’s or Issuing Bank’s holding company with any request,
rule, guideline or directive (whether or not having the force of law) of any

 

5

--------------------------------------------------------------------------------


 

Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Multicurrency Revolving
Committed Loans, Yen Enabled Revolving Loans, or Swing Line Loans and (b) any
Commitment refers to whether such Commitment is a Multicurrency Commitment or a
Yen Enabled Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a Multicurrency Commitment or a Yen Enabled Commitment.

 

“Company” has the meaning assigned to such term in the heading of this
Agreement.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June, 2011 distributed to the Lenders, together with the
appendices thereto, as amended through the date hereof.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to consolidated net income
for such period plus (a) the following to the extent deducted in calculating
such consolidated net income:  (i) Consolidated Interest Expense for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable by the Company and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such consolidated
net income, (iv) any extraordinary or non-recurring expenses or losses (to the
extent any of the foregoing are non-cash items), including losses on sales of
assets outside the ordinary course of business, special charges and purchased
research and development charges in connection with acquisitions, but excluding
any non-cash charge that relates to the write-down or write-off of inventory or
accounts receivable, and (v) non-cash charges associated with stock-based
compensation expenses pursuant to the financial reporting guidance of the
Financial Accounting Standards Board concerning stock-based compensation as in
effect from time to time; and minus (b) extraordinary gains increasing
consolidated net income for such period.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and the consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including (a) the amortization of
debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Debt to the extent included in interest
expense in accordance with GAAP and (c) the portion of any rents payable under
capital leases allocable to interest expense in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Tangible Assets” means the total amount of assets that would
be included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Company and the
consolidated Subsidiaries and all Intangible Assets.

 

“Consolidated Total Assets” means the total amount of assets that would be
included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services carried as indebtedness on
the consolidated balance sheet of the Company and the consolidated Subsidiaries
(other than as described in clause (b) below), (b) obligations of the Company
and the consolidated Subsidiaries as lessee under leases that, in accordance
with GAAP as in effect on the date hereof, are recorded as capital leases, (c)
obligations of the Company and the consolidated Subsidiaries under direct or
indirect guarantees in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) and (b) above (including actual or contingent liabilities in respect
of letters of credit issued to support such indebtedness or other obligations),
(d) indebtedness or obligations of the kinds referred to in clauses (a), (b) and
(c) above of the unconsolidated Subsidiaries and (e) solely for purposes of
Article VII hereof, obligations under interest rate, foreign exchange rate or
other hedging agreements.  The term “Debt” shall not include the undrawn face
amount of any letter of credit or bank guarantee issued for the account of the
Company or any Subsidiary in the ordinary course of the Company’s or such
Subsidiary’s business (other than any letter of credit or bank guarantee
referred to in clause (c) above), but shall include the reimbursement obligation
owing from time to time by the Company or any of the consolidated Subsidiaries
in respect of drawings made under any letter of credit or bank guarantee in the
event reimbursement is not made immediately following the applicable drawing. 
For purposes of Article VII, the “principal amount” of the obligations of the
Company or any Subsidiary in respect of any hedging agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Company or such Subsidiary would be required to pay if such hedging
agreement were terminated at such time.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

7

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three Business Days of the date when due, (b) has
notified the Company, the Administrative Agent or any Issuing Bank or Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of
written notice of such determination to the Company, the Issuing Bank, the Swing
Line Lender and each Lender.

 

“Designated Amount” means, at any time, the sum of (a) the aggregate outstanding
principal amount at such time of Debt of Material Subsidiaries (other than
Subsidiary Guarantors) that is permitted under clause (h) of Section 6.01, (b)
the aggregate outstanding investment or claim in excess of $50,000,000 held at
such time by Receivables Subsidiaries, as purchasers, assignees or other
transferees of (or of interests in) Receivables sold under clause (iv) of
Section 6.02(l), (c) the aggregate outstanding principal amount at such time of
Secured Debt permitted under the last paragraph of Section 6.02 and (d) the
aggregate amount at such time of the Attributable Debt in respect of Sale and
Leaseback Transactions permitted under Section 6.03.

 

8

--------------------------------------------------------------------------------


 

“Designated Foreign Currency” means, with respect to the Multicurrency
Commitments, Euros, Sterling, Swiss Francs, Yen and any other currency approved
in writing by each of the Multicurrency Lenders that shall be freely traded and
exchangeable into US Dollars in the London interbank market, and for which a
LIBO Rate may be determined, at the time of such approval.

 

“Designated Foreign Currency Sublimit” means an amount equal to the lesser of
the US Dollar Equivalent of (i) the aggregate amount of the Multicurrency
Commitments and (ii) $250,000,000.  The Designated Foreign Currency Sublimit is
part of, and not in addition to, the aggregate amount of the Multicurrency
Commitments of the Lenders.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 11.02).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“Euro” or “E” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means on any day, with respect to any Designated Foreign
Currency or Yen, the rate at which such Designated Foreign Currency or Yen may
be exchanged into US Dollars, as quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (and applying the Currency
Converter set forth on such website page) at approximately 12:00 noon Local Time
on such date or, if such date in not a Business Day, on the Business Day
immediately preceding such date of determination for such Designated Foreign
Currency or Yen.  In the event that such rate does not appear on such page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent in the market where its foreign currency exchange
operations in respect of such Designated Foreign Currency or Yen are then being
conducted, at or about 10:00 a.m., local time, on such date for the purchase of
US Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

“Excluded Taxes” means, with respect to any Lender or the Issuing Bank, (a)
taxes imposed on or measured by its overall net income (however denominated),
and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, any jurisdiction in which any lending office from which it
makes Loans hereunder is located, (b) any branch profit taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a Multicurrency Lender (other
than a Lender that becomes a Multicurrency Lender by operation of the CAM), any
withholding tax that is imposed by the United States of America (or any
political subdivision thereof) on payments by a US Borrower from an office
within such jurisdiction to the extent such tax is in effect and would apply as
of the date such Multicurrency Lender becomes a party to this Agreement or
relates to payments received by a new lending office designated by such
Multicurrency Lender and is in effect and would apply at the time such lending
office is designated, and any withholding tax that is imposed by Switzerland (or
any political subdivision thereof) on payments by a Swiss Borrower from an
office within such jurisdiction, (d) in the case of a Yen Enabled Lender (other
than a Lender that becomes a Yen Enabled Lender by operation of the CAM), any
withholding tax that is imposed (i) by Japan (or any political subdivision
thereof) on payments by a Japanese Borrower from an office within such
jurisdiction or (ii) by the United States of America (or any political
subdivision thereof) on payments by a US Borrower from an office within such
jurisdiction, in either case to the extent such tax is in effect and would apply
as of the date such Yen Enabled Lender becomes a party to this Agreement or
relates to payments received by a new lending office designated by such Yen
Enabled Lender and is in effect and would apply at the time such lending office
is designated (assuming the taking by the applicable Borrower, upon the request
of the applicable Yen Enabled Lender, of all ministerial or other reasonably
requested actions required in order for available exemptions from such tax to be
effective) or (e) any withholding tax that is attributable to such Lender’s
failure to comply with Section 2.17(e), except, in the case of clause (c) or (d)
above, to the extent that (i) such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the applicable Borrower with respect to such
withholding tax pursuant to Section 2.17(a) or (ii) such withholding tax shall
have resulted from the making of any payment to a location other than the office
designated by the Administrative Agent or such Lender for the receipt of
payments of the applicable type from the applicable Borrower, (f) any U.S.
federal Taxes imposed under FATCA, (g) any backup withholding tax that is
required by the Code to be withheld from amounts payable to a Lender, and (h),
in the case of a Foreign Lender (other than an assignee pursuant to a request by
the Company under Section 2.19), any United States withholding tax that (y) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or (z) is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in

 

10

--------------------------------------------------------------------------------


 

Law) to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from such
Borrower with respect to such withholding tax pursuant to Section 2.17(a). 
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Borrower to any Lender hereunder or under any
other Loan Document, provided that (y) such Lender shall have complied with
Section 2.17(e) and (z) such forms and other documentation provided by such
Lender pursuant to Section 2.17(e) certify that such Lender is entitled to a
complete exemption from, or a reduction to zero of, all applicable Taxes in
respect of all payments to be made to such Lender by the respective Borrowers
pursuant to this Agreement or otherwise.

 

“Existing Credit Agreement” means the Amended and Restated Five Year Credit
Agreement dated as of September 29, 2006, as amended, among the Borrowers, the
lenders party thereto, JPMorgan Chase Bank, N.A. as administrative agent, J.P.
Morgan Europe Limited, as London Agent, Mizuho Corporate Bank, Limited, as Tokyo
Agent, Bank of America, as Syndication Agent, and The Bank of Tokyo-Mitsubishi
UFJ, Limited, Mizuho Corporate Bank, Limited, Suntrust Bank and Wells Fargo,
Bank National Association, as Documentation Agents.

 

“Exposure” means, with respect to any Lender, such Lender’s Multicurrency
Revolving Exposure and Yen Enabled Exposure.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter agreement, dated June 14, 2011 among the Company,
the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the Issuing Bank).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

11

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is not incorporated or otherwise
organized under the laws of the United States or its territories or possessions.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Multicurrency Commitment
Percentage of the outstanding LC Exposures other than LC Exposures as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Multicurrency
Commitment Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America interpreted in accordance with Section 1.04.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.

 

“Guarantee Requirement” means, at any time, that (a) the Subsidiary Guarantee
Agreement (or a supplement referred to in Section 15 thereof) shall have been
executed by each Material Subsidiary (other than any Foreign Subsidiary or any
Receivables Subsidiary) existing at such time, shall have been delivered to the
Administrative Agent and shall be in full force and effect and (b) the
Indemnity, Subrogation and Contribution Agreement (or a supplement referred to
in Section 12 thereof) shall have been executed by the Company and each
Subsidiary Guarantor, shall have been delivered to the Administrative Agent and
shall be in full force and effect.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnity, Subrogation and Contribution Agreement” means an Indemnity,
Subrogation and Contribution Agreement substantially in the form of Exhibit D,
made by the Company and the Subsidiary Guarantors in favor of the Administrative
Agent for the benefit of the Lenders.

 

“Ineligible Assignee” means each Person set forth in Schedule 1.01(i).

 

“Initial Borrowing Date” means the date of the initial Borrowing hereunder.

 

“Intangible Assets” means all assets of the Company and the consolidated
Subsidiaries that would be treated as intangibles in conformity with GAAP on a
consolidated balance sheet of the Company and the consolidated Subsidiaries.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

 

12

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by the Borrowing Agent on behalf of
the relevant Borrower to convert or continue a Revolving Committed Borrowing in
accordance with Section 2.08, which if in writing shall be substantially in the
form of Exhibit G.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swing Line Loan), the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending one or two weeks thereafter
or on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter, as the Borrowing Agent, on behalf of the
relevant Borrower, may elect; provided that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period, and (iii) no Interest Period
shall extend beyond the Maturity Date.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means Bank of America, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in Section
2.05(i).  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“Japanese Borrower” means any Japanese Subsidiary that has been designated as
such pursuant to Section 2.20 and that has not ceased to be a Japanese Borrower
as provided in such Section.

 

“Japanese Subsidiary” means any Subsidiary that is incorporated or otherwise
organized in Japan.

 

“Judgment Currency” has the meaning assigned to such term in Section 11.13(b).

 

13

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by the Issuing Bank in respect of a
Letter of Credit.

 

“LC Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company or the applicable Subsidiary at such time.  The LC Exposure of any
Multicurrency Lender at any time shall be such Lender’s Multicurrency Commitment
Percentage of the aggregate LC Exposure.  For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“LC Sublimit” means an amount equal to the lesser of (i) the aggregate amount of
the Multicurrency Commitments and (ii) $25,000,000.  The LC Sublimit is part of,
and not in addition to, the aggregate amount of the Multicurrency Commitments of
the Lenders.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or as
provided in Section 2.10 (other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Acceptance), and includes, as
the context may require, the Swing Line Lender.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement on behalf of Lenders holding Multicurrency Commitments.

 

“Leverage Ratio” means, at any time, the ratio of (a) Total Debt at such time to
(b) Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters of the Company ended at or prior to such time.

 

“LIBO Base Rate” means the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent by written notice to the Company from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “LIBO Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Borrowing
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch (or other Bank of
America branch or Affiliate) to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period

 

14

--------------------------------------------------------------------------------


 

“LIBO Rate” means:

 

(a) with respect to a Eurocurrency Borrowing for any Interest Period, a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

LIBO Rate =

 

LIBO Base Rate

 

1.00 – LIBO Reserve Percentage; and

 

(b)                                 for any interest calculation with respect to
an ABR Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for US Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in US Dollars for
delivery on the date of determination in Same Day Funds in the approximate
amount of the ABR Loan being made or maintained and with a term equal to one
month would be offered by Bank of America’s London Branch to major banks in the
London interbank Eurodollar market at their request at the date and time of
determination.

 

“LIBO Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The LIBO Rate for each outstanding Eurocurrency
Borrowing shall be adjusted automatically as of the effective date of any change
in the LIBO Reserve Percentage.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement and each Letter of Credit and
promissory note delivered pursuant to this Agreement.

 

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement and includes, as the context may require, the Swing Line Loans.

 

“Local Time” means Eastern Time (Daylight or Standard, as applicable).

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(m).

 

“Material Subsidiary” means (a) any US Borrower (other than the Company), any
Swiss Borrower or any Japanese Borrower, (b) any Subsidiary that directly or
indirectly owns or

 

15

--------------------------------------------------------------------------------


 

Controls any Material Subsidiary and (c) any other Subsidiary (i) the net
revenues of which for the most recent period of four fiscal quarters of the
Company for which audited financial statements have been delivered pursuant to
Section 5.01 were greater than 5% of the Company’s consolidated net revenues for
such period or (ii) the net tangible assets of which as of the end of such
period were greater than 5% of Consolidated Net Tangible Assets as of such date;
provided that if at any time the aggregate amount of the net revenues or net
tangible assets of all Subsidiaries that are not Material Subsidiaries for or at
the end of any period of four fiscal quarters exceeds 5% of the Company’s
consolidated net revenues for such period or 5% of Consolidated Net Tangible
Assets as of the end of such period, the Company (or, in the event the Company
has failed to do so within 10 days, the Administrative Agent) shall designate
sufficient Subsidiaries as “Material Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries.  For purposes of making the determinations required by
this definition, revenues and assets of Foreign Subsidiaries shall be converted
into US Dollars at the rates used in preparing the consolidated balance sheet of
the Company included in the applicable financial statements.

 

“Maturity Date” means July 29, 2015.

 

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to (i) make Multicurrency Revolving
Committed Loans pursuant to Section 2.01(a) to US Borrowers and Swiss Borrowers,
(ii) purchase participations in Swing Line Loans pursuant to Section 2.04(d) and
(iii) purchase participations in Letters of Credit pursuant to Section 2.03(d),
expressed as an amount representing the maximum aggregate amount of such
Multicurrency Lender’s Multicurrency Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04.  The initial US Dollar Equivalent amount of
each Multicurrency Lender’s Multicurrency Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance pursuant to which such Multicurrency
Lender shall have assumed its Multicurrency Commitment, as applicable.  The
aggregate amount of the Multicurrency Commitments on the date hereof is the US
Dollar Equivalent of $400,000,000.

 

“Multicurrency Lender” mean a Lender with a Multicurrency Commitment.

 

“Multicurrency Commitment Percentage” means, with respect to any Multicurrency
Lender, the percentage (carried out to the ninth decimal place) of the total
Multicurrency Commitments represented by such Lender’s Multicurrency Commitment,
subject to adjustment as provided in Section 2.22.  If the Multicurrency
Commitments have terminated or expired, the Multicurrency Commitment Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.  The initial Multicurrency Commitment
Percentage of each Multicurrency Lender is set forth opposite the name of such
Multicurrency Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Multicurrency Lender becomes a party hereto, as
applicable.

 

“Multicurrency Revolving Borrowing” means a Borrowing comprised of Multicurrency
Revolving Committed Loans or Swing Line Loans.

 

16

--------------------------------------------------------------------------------


 

“Multicurrency Revolving Committed Borrowing” means a Borrowing comprised of
Multicurrency Revolving Committed Loans.

 

“Multicurrency Revolving Committed Loan” means a Loan made by a Multicurrency
Lender pursuant to Section 2.01(a).  Each Multicurrency Revolving Committed Loan
made to a US Borrower and denominated in US Dollars shall be a Eurocurrency Loan
or an ABR Loan.  Each Multicurrency Revolving Committed Loan made to a Swiss
Borrower and denominated in US Dollars shall be a Eurocurrency Loan.  Each
Multicurrency Revolving Committed Loan denominated in a Designated Foreign
Currency (including Swiss Revolving Committed Loans) shall be a Eurocurrency
Loan.

 

“Multicurrency Revolving Exposure” means, with respect to any Multicurrency
Lender at any time, the sum at such time, without duplication, of (a) such
Lender’s Multicurrency Commitment Percentage of the sum of the US Dollar
Equivalent of the principal amounts of the outstanding Multicurrency Revolving
Committed Loans, plus (b) the aggregate amount of such Lender’s obligation to
purchase participations in Swing Line Loans, plus (c) the aggregate amount of
such Lender’s LC Exposure.

 

“Multicurrency Revolving Loan” means a Multicurrency Revolving Committed Loan or
a Swing Line Loan.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Non-Pension Plan” means any employee benefit plan within the meaning of Section
3(3) of ERISA, excluding a Pension Plan, maintained for employees of the Company
or any ERISA Affiliate or any such Plan to which the Company or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Obligations” means (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties under this
Agreement and the other Loan

 

17

--------------------------------------------------------------------------------


 

Documents, and (b) unless otherwise agreed upon in writing by the applicable
Lender party thereto, the due and punctual payment and performance of all
obligations of the Company or any Subsidiary, monetary or otherwise, under each
interest rate hedging Agreement relating to Obligations referred to in the
preceding clause (a) entered into with any counterparty that was a Lender (or an
Affiliate thereof) at the time such hedging agreement was entered into.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document. 
For avoidance of doubt, the term “Other Taxes” shall include any Swiss stamp
duties or similar Swiss taxes, along with any similar stamp duties or similar
taxes imposed by any Swiss local or municipal Governmental Authority.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the Issuing Bank, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in a
Designated Foreign Currency or Yen, the rate of interest per annum at which
overnight deposits in the applicable Designated Foreign Currency or Yen, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning assigned to such term in Section 11.16.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Prepayment Notice” means a notice by the Borrowing Agent on behalf of the
relevant Borrower of an optional prepayment of a Revolving Committed Borrowing
in accordance with Section 2.11, which if in writing may be substantially in the
form of Exhibit H.

 

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate”.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

18

--------------------------------------------------------------------------------


 

“Qualifying Bank” means an entity which is duly licensed as a bank and actively
engaged in the banking business.

 

“Receivable” has the meaning set forth in Section 6.02(l).

 

“Receivables Subsidiary” means any special purpose, bankruptcy remote Subsidiary
which is a transferee of (or interests in) Receivables sold under Section
6.02(l).

 

“Register” has the meaning set forth in Section 11.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (with the
aggregate amount of each US Lender’s risk participation and funded participation
in LC Exposures and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Revolving Credit Exposures held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Reset Date” has the meaning set forth in Section 1.05(a).

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Revolving Borrowing” means a Borrowing comprised of Multicurrency Revolving
Committed Loans, Swing Line Loans or Yen Enabled Revolving Loans.

 

“Revolving Committed Borrowing” means a Borrowing comprised of Multicurrency
Revolving Committed Loans or Yen Enabled Revolving Loans.

 

“Revolving Committed Loan” means any Multicurrency Revolving Committed Loan or
Yen Enabled Revolving Loan.

 

“Revolving Credit Exposure” means a Multicurrency Revolving Exposure or a Yen
Enabled Exposure.

 

“Revolving Loan” means any Multicurrency Revolving Loan or Yen Enabled Revolving
Loan.

 

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Material Subsidiary, directly or indirectly, shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

19

--------------------------------------------------------------------------------


 

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a currency other than US Dollars, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant currency.

 

“Secured Debt” means Debt or any other obligation or liability of the Company or
any Material Subsidiary the payment of which is secured by a Security Interest.

 

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Company or
any Material Subsidiary, whether now owned or hereafter acquired.

 

“Specified Obligations” means Obligations consisting of the principal of and
interest on Loans, reimbursement obligations in respect of Swing Line Loans and
LC Disbursements (including interest accrued thereon), and fees.

 

“Sterling” or “£” means the lawful money of the United Kingdom.

 

“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case directly or indirectly, capital stock or other equity interests having
ordinary voting power to elect a majority of the members of the Board of
Directors of such corporation or other entity or having a majority interest in
the capital or profits of such corporation or other entity.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit C, made by the Subsidiary Guarantors in
favor of the Administrative Agent for the benefit of the Lenders.

 

“Subsidiary Guarantors” means each Person listed on Schedule 1.01(s) and each
other Person that becomes party to a Subsidiary Guarantee Agreement as a
Subsidiary Guarantor, and the permitted successors and assigns of each such
Person.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).  Each Swing Line
Loan shall be an ABR Loan denominated in US Dollars.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit F.

 

20

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate amount of the Multicurrency Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the aggregate amount of the
Multicurrency Commitments.

 

“Swiss Borrower” means any Swiss Subsidiary that has been designated as such
pursuant to Section 2.20 and that has not ceased to be a Swiss Borrower as
provided in such Section.

 

“Swiss Borrower Sublimit” means an amount equal to the lesser of the US Dollar
Equivalent of (i) the aggregate amount of the Multicurrency Commitments and (ii)
$150,000,000.  The Swiss Borrower Sublimit is part of, and not in addition to,
the aggregate amount of the Multicurrency Commitments of the Lenders.

 

“Swiss Francs” or “SF” means the lawful money of Switzerland.

 

“Swiss Revolving Borrowing” means a Borrowing comprised of Swiss Revolving
Committed Loans.

 

“Swiss Revolving Committed Loan” means a Multicurrency Revolving Committed Loan
made by a Multicurrency Lender to a Swiss Borrower pursuant to Section 2.01(a). 
Each Swiss Revolving Committed Loan made to a Swiss Borrower shall be
denominated in US Dollars or a Designated Foreign Currency other than Yen and
shall be a Eurocurrency Loan.

 

“Swiss Subsidiary” means any Subsidiary that is incorporated or otherwise
organized in Switzerland.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Debt” means, at any date, all Debt of the Company and its consolidated
Subsidiaries at such date to the extent such Debt should be reflected on a
consolidated balance sheet of the Company at such date in accordance with GAAP.

 

“Tranche” means a category of Commitments and extensions of credit thereunder. 
For purposes hereof, each of the following comprise a separate Tranche:  (i) the
Multicurrency Commitments and the Multicurrency Revolving Loans and (ii) the Yen
Enabled Commitments and the Yen Enabled Revolving Loans.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.

 

“Transfer Assets” means (a) when referring to the Company, the conveyance,
transfer, lease or other disposition (whether in one transaction or in a series
of transactions) of all or

 

21

--------------------------------------------------------------------------------


 

substantially all of the assets of the Company or of the Company and its
Subsidiaries taken as a whole, and (b) when referring to a Subsidiary, the
conveyance, transfer, lease or other disposition (whether in one transaction or
in a series of transactions) of all or substantially all of the assets of such
Subsidiary.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“US Borrowers” means the Company, Edwards Lifesciences World Trade Corporation,
Edwards Lifesciences LLC, Edwards Lifesciences (U.S.) Inc. and any other US
Subsidiary that has been designated as a US Borrower pursuant to Section 2.20
and that has not ceased to be a US Borrower as provided in such Section.

 

“US Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount
expressed in US Dollars which is applicable to any amount in any Designated
Foreign Currency or Yen, the equivalent in US Dollars of such amount, determined
by the Administrative Agent pursuant to Section 1.05 using the Exchange Rate
with respect to such Designated Foreign Currency or Yen at the time in effect
under the provisions of such Section.

 

“US Dollars” or “$” means the lawful money of the United States of America.

 

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“US Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of the United States or its territories or possessions.

 

“Yen” or “¥” refers to the lawful money of Japan.

 

“Yen Enabled Commitment” means, with respect to each Yen Enabled Lender, the
commitment of such Yen Enabled Lender to make Yen Enabled Revolving Loans
pursuant to Section 2.01(b), expressed as an amount representing the maximum
aggregate amount of such Yen Enabled Lender’s Yen Enabled Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04.  The initial US Dollar Equivalent amount
of each Yen Enabled Lender’s Yen Enabled Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance pursuant to which Yen Enabled Lender
shall have assumed its Yen Enabled Commitment, as applicable.  The aggregate
amount of the Yen Enabled Commitments on the date hereof is the US Dollar
Equivalent of $100,000,000.

 

“Yen Enabled Exposure” means, with respect to any Yen Enabled Lender at any
time, such Lender’s Yen Enabled Commitment Percentage of the sum of the US
Dollar Equivalent of the principal amounts of the outstanding Yen Enabled
Revolving Loans.

 

22

--------------------------------------------------------------------------------


 

“Yen Enabled Lender” mean a Lender with a Yen Enabled Commitment.

 

“Yen Enabled Commitment Percentage” means, with respect to any Yen Enabled
Lender, the percentage (carried out to the ninth decimal place) of the total Yen
Enabled Commitments represented by such Lender’s Yen Enabled Commitment subject
to adjustment as provided in Section 2.22.  If the Yen Enabled Commitments have
terminated or expired, the Yen Enabled Commitment Percentages shall be
determined based upon the Yen Enabled Commitments most recently in effect,
giving effect to any assignments.  The initial Yen Enabled Commitment Percentage
of each Yen Enabled Lender is set forth opposite the name of such Yen Enabled
Lender on Schedule 2.01 or in the Assignment or Assumption pursuant to which
such Yen Enabled Lender becomes a party hereto, as applicable.

 

“Yen Enabled Revolving Borrowing” means a Borrowing comprised of Yen Enabled
Revolving Loans.

 

“Yen Enabled Revolving Loan” means a Loan made by a Yen Enabled Lender pursuant
to Section 2.01(b).  Each Yen Enabled Revolving Loan made to a US Borrower shall
be denominated in US Dollars and shall be a Eurocurrency Loan or an ABR Loan,
and each Yen Enabled Revolving Loan made to a Japanese Borrower shall be
denominated in Yen and shall be a Eurocurrency Loan.

 

SECTION 1.02                                            Classification of Loans
and Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Multicurrency Revolving Committed Loan”) or by
Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency
Multicurrency Revolving Committed Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Multicurrency Revolving Committed Borrowing”) or
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Multicurrency Revolving Committed Borrowing”).

 

SECTION 1.03                                            Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder” and words of similar import shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

23

--------------------------------------------------------------------------------


 

SECTION 1.04                                            Accounting Terms; GAAP. 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP as in effect from
time to time; provided that if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, (i) Debt of the Company and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of the Accounting Standards Codification of the Financial Accounting
Standards Board 825 and 470-20 on financial liabilities shall be disregarded and
(ii) operating leases and capital leases will be treated in a manner consistent
with the current treatment thereof under GAAP as of the Effective Date
notwithstanding any modifications or interpretive changes thereto that may occur
after the Effective Date.

 

SECTION 1.05                                            Exchange Rates.  (a)
 Not later than 10:00 a.m., Local Time, on each Calculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date with respect to each Designated Foreign Currency or Yen, as the
case may be, and (ii) give written notice thereof to the Lenders and the
Company.  The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date, and shall
for all purposes of this Agreement (other than Section 11.13 or any other
provision expressly requiring the use of a current Exchange Rate or in
connection with any financial statements and amounts thereon or derived
therefrom) be the Exchange Rates employed in converting any amounts between US
Dollars, Designated Foreign Currencies and Yen.

 

(b)                                 Not later than 5:00 p.m., Local Time, on
each Reset Date and each date on which Revolving Loans denominated in any
Designated Foreign Currency or Yen are made or continued as a Eurocurrency Loan,
the Administrative Agent shall (i) determine the aggregate amount of the US
Dollar Equivalent of the principal amounts of the Revolving Loans of each Class
denominated in Designated Foreign Currencies or Yen (after giving effect to any
Revolving Loans made or repaid on such date), and (ii) notify the Lenders and
the Company of the results of such determination.

 

SECTION 1.06                                            Redenomination of
Certain Foreign Currencies.  (a)  Each obligation of any party to this Agreement
to make a payment denominated in the national currency unit of any member state
of the European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation).  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London Interbank Market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with

 

24

--------------------------------------------------------------------------------


 

effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

SECTION 1.07                                            Letter of Credit
Amounts.  Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any application or other document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01                                            Commitments.  (a)
 Subject to the terms and conditions set forth herein, each Multicurrency Lender
agrees to make (i) Multicurrency Revolving Committed Loans denominated in US
Dollars or Designated Foreign Currencies to the US Borrowers, and (ii)
Multicurrency Revolving Committed Loans denominated in US Dollars or Designated
Foreign Currencies (other than Yen) to the Swiss Borrowers, in each case from
time to time during the Revolving Availability Period in an aggregate principal
amount at any time outstanding that will not result in (A) such Lender’s
Multicurrency Revolving Exposure exceeding its Multicurrency Commitment, (B) the
aggregate amount of the Multicurrency Lenders’ Multicurrency Revolving Exposures
of all Multicurrency Revolving Committed Loans denominated in Designated Foreign
Currencies made to US Borrowers exceeding the Designated Foreign Currency
Sublimit, (C) the aggregate amount of the Multicurrency Lenders’ Multicurrency
Revolving Exposures of all Swiss Revolving Committed Loans exceeding the Swiss
Borrower Sublimit or (D) the aggregate amount of the Multicurrency Lenders’
Multicurrency Revolving Exposures exceeding the aggregate amount of the
Multicurrency Commitments.

 

(b)                                 Subject to the terms and conditions set
forth herein, each Yen Enabled Lender agrees to make (i) Yen Enabled Revolving
Loans to the Japanese Borrowers denominated in Yen and (ii) Yen Enabled
Revolving Loans to the US Borrowers denominated in US Dollars in an aggregate
principal amount at any time outstanding that will not result in (A) such
Lender’s Yen Enabled Exposure exceeding its Yen Enabled Commitment or (B) the
aggregate amount of the Lenders’ Yen Enabled Exposures exceeding the aggregate
amount of the Yen Enabled Commitments.

 

25

--------------------------------------------------------------------------------


 

(c)                                  Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.11, and reborrow
under this Section 2.01.

 

SECTION 2.02                                            Loans and Borrowings. 
(a)  Each Multicurrency Revolving Committed Loan shall be made as part of a
Borrowing consisting of Multicurrency Revolving Committed Loans made by the
Multicurrency Lenders ratably in accordance with their respective Multicurrency
Commitments.  Each Yen Enabled Revolving Loan shall be made as part of a
Borrowing consisting of Yen Enabled Revolving Loans made by the Yen Enabled
Lenders ratably in accordance with their respective Yen Enabled Commitments. 
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereunder.

 

(b)                                 Subject to Section 2.14, (i) each
Multicurrency Revolving Committed Borrowing shall be comprised entirely of (A)
in the case of a Borrowing denominated in US Dollars, Eurocurrency Loans or ABR
Loans and (B) in the case of a Borrowing denominated in a Designated Foreign
Currency, Eurocurrency Loans, in each case as the Borrowing Agent, on behalf of
the applicable Borrower, may request in accordance herewith; provided that, each
Swiss Revolving Committed Borrowing shall be comprised entirely of Eurocurrency
Loans and (ii) each Yen Enabled Revolving Borrowing shall be comprised entirely
of (A) in the case of a Borrowing denominated in Yen, Eurocurrency Loans and (B)
in the case of a Borrowing denominated in US Dollars, Eurocurrency Loans or ABR
Loans, in each case as the Borrowing Agent, on behalf of the applicable Borrower
may request in accordance herewith.  Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (and in the case of an Affiliate, the provisions of Sections 2.14,
2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender but no Affiliate shall be entitled to receive any greater payment under
such sections than such Lender would have been entitled to receive); provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Borrowing, such Borrowing shall be in an aggregate amount that is at
least equal to the Borrowing Minimum and an integral multiple of the Borrowing
Multiple; provided that an ABR Revolving Committed Borrowing may be made in an
aggregate amount that is equal to the aggregate available Multicurrency
Commitments or Yen Enabled Commitments, as the case may be.  Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of (i) twelve Eurocurrency
Multicurrency Revolving Committed Borrowings outstanding, (ii) six Eurocurrency
Swiss Revolving Committed Borrowings outstanding or (iii) six Eurocurrency Yen
Enabled Revolving Committed Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, (i) the Borrowing Agent shall not be entitled to request, or to elect
to convert or continue, any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date, (ii) the Borrowing Agent
shall not be entitled to request any Loan other than a Yen Enabled Revolving
Loan designated in Yen on behalf of any Japanese Borrower and (iii) the
Borrowing Agent shall not be entitled to request any Multicurrency Revolving
Loan designated in Yen on behalf of any Swiss Borrower.

 

26

--------------------------------------------------------------------------------


 

SECTION 2.03                                            Requests for Revolving
Committed Borrowings.  To request a Revolving Committed Borrowing, the Borrowing
Agent on behalf of the applicable Borrower, shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing, (b) in the case of a
Eurocurrency Borrowing denominated in a Designated Foreign Currency or Yen, not
later than 11:00 a.m., Local Time, four Business Days before the date of the
proposed Borrowing, and (c) in the case of an ABR Borrowing, not later than
11:00 a.m., Local Time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Multicurrency Revolving
Committed Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 12:00 noon, Local
Time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrowing Agent on behalf of the applicable Borrower.  Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

(i)                                     the Borrower on whose behalf the
Borrowing Agent is requesting such Borrowing;

 

(ii)                                  whether the requested Borrowing is to be a
Multicurrency Revolving Borrowing or a Yen Enabled Revolving Borrowing;

 

(iii)                               the currency and aggregate principal amount
of the requested Borrowing;

 

(iv)                              the date of the requested Borrowing, which
shall be a Business Day;

 

(v)                                 the Type of the requested Borrowing;

 

(vi)                              in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(vii)                           the location and number of the relevant
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06; and

 

(viii)                        in the case of a Borrowing in a Designated Foreign
Currency or Yen, the location from which payments of the principal and interest
on such Borrowing will be made.

 

If no election as to the Class of Borrowing is specified, then the requested
Borrowing shall be a Multicurrency Revolving Committed Borrowing.  If no
currency is specified with respect to any requested Eurocurrency Revolving
Committed Borrowing, then the Borrowing Agent, on behalf

 

27

--------------------------------------------------------------------------------


 

of the relevant Borrower shall be deemed to have selected (i) in the case of a
Japanese Borrower, Yen and (ii) in all other cases, US Dollars.  If no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
(i) in the case of a Borrowing denominated in US Dollars by a US Borrower, an
ABR Borrowing, and (ii) in the case of any other Borrowing, a Eurocurrency
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof and of the amount of the Loan to be made by
such Lender as part of the requested Borrowing.

 

SECTION 2.04                                            Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Multicurrency Lenders set forth in this Section 2.04,
may in its sole discretion, make loans in US Dollars (each such loan, a “Swing
Line Loan”) to the US Borrowers from time to time on any Business Day during the
Revolving Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Multicurrency Revolving Exposure
of the Lender acting as Swing Line Lender, may exceed the amount of such Swing
Line Lender’s Multicurrency Commitment; provided, however, that after giving
effect to any Swing Line Loan (i) the aggregate amount of the Multicurrency
Lenders’ Multicurrency Revolving Exposures shall not exceed the aggregate amount
of the Multicurrency Commitments, and (ii) the aggregate amount of the
Multicurrency Revolving Committed Loans of any Multicurrency Lender, plus such
Multicurrency Lender’s Multicurrency Commitment Percentage of LC Exposures, plus
such Multicurrency Lender’s Multicurrency Commitment Percentage of all Swing
Line Loans shall not exceed such Multicurrency Lender’s Multicurrency
Commitment, and provided, further, that no US Borrower shall use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the US
Borrowers may borrow under this Section 2.04, repay or prepay under Section 2.07
or Section 2.11, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be an ABR Loan.  Immediately upon the making of a Swing Line Loan, each
Multicurrency Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Multicurrency Lender’s Multicurrency Commitment Percentage times the amount of
such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrowing Agent’s (on behalf of the applicable
US Borrower) irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. Local
Time on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall meet the Borrowing Minimum, (ii) the requested borrowing
date, which shall be a Business Day and (iii) the applicable US Borrower.  Each
such telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer

 

28

--------------------------------------------------------------------------------


 

of the Borrowing Agent.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. Local Time on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. Local Time on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to such US Borrower at its
office by (i) crediting the account of such US Borrower on the books of the
Swing Line Lender in Same Day Funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrowing Agent.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the US Borrowers (which
hereby irrevocably authorize the Swing Line Lender to so request on its behalf),
that each Multicurrency Lender make an ABR Multicurrency Revolving Committed
Loan in an amount equal to such Lender’s Multicurrency Commitment Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Borrowing Request for
purposes hereof) and in accordance with the requirements of Section 2.03,
without regard to the minimum and multiples specified therein for the principal
amount of ABR Loans, but subject to the unutilized portion of the aggregate
amount of Multicurrency Commitments and the conditions set forth in Section
4.02.  The Swing Line Lender shall furnish the Borrowing Agent with a copy of
the applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its
Multicurrency Commitment Percentage of the amount specified in such Borrowing
Request available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for US Dollar-denominated payments not later than
1:00 p.m. Local Time on the day specified in such Borrowing Request, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made an ABR Multicurrency Revolving Committed Loan to the US
Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Multicurrency Revolving Committed Borrowing in
accordance with Section 2.04(c)(i), the request for ABR Multicurrency Revolving
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

29

--------------------------------------------------------------------------------


 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate, plus any administrative processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Multicurrency
Revolving Committed Loan included in the relevant Multicurrency Revolving
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Multicurrency
Revolving Committed Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Company, any Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make
Multicurrency Revolving Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the US
Borrowers to repay Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Multicurrency
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Multicurrency Lender its
Multicurrency Commitment Percentage thereof in the same funds as those received
by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender, each Multicurrency Lender shall pay to the
Swing Line Lender its

 

30

--------------------------------------------------------------------------------


 

Multicurrency Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate. 
The Administrative Agent will make such demand upon the request of the Swing
Line Lender.  The obligations of the Multicurrency Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the US Borrowers for
interest on the Swing Line Loans.  Until each Lender funds its ABR Multicurrency
Revolving Committed Loan or risk participation pursuant to this Section 2.04 to
refinance such Multicurrency Lender’s Multicurrency Commitment Percentage of any
Swing Line Loan, interest in respect of such Multicurrency Commitment Percentage
shall be solely for the account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Company and the US Borrowers shall make all payments of principal and
interest in respect of the Swing Line Loans directly to the Swing Line Lender.

 

SECTION 2.05                                            Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, the Borrowing Agent, on behalf of the Company, may
request the issuance (or the amendment, renewal or extension) of Letters of
Credit denominated in US Dollars, in any case in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period.  In the event of any inconsistency in
any form of letter of credit application or other agreement submitted by the
Company, the Borrowing Agent or any other US Borrower to, or entered into by
Borrowing Agent, the Company or any other US Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

(i)                                     Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrowing Agent shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent not later than 11:00 a.m.
Local Time at least two Business Days prior to the requested date of issuance,
amendment, renewal or extension a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrowing Agent also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension

 

31

--------------------------------------------------------------------------------


 

of each Letter of Credit the Borrowing Agent, the Company or the applicable US
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed the LC Sublimit and (ii) the aggregate Multicurrency Revolving Exposures
will not exceed the aggregate Multicurrency Commitments.  The Issuing Bank shall
not be under any obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing the Letter of Credit, or any law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it;

 

(B)                                the issuance of the Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the Issuing Bank, the Letter of Credit is in an initial
stated amount less than $400,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than US Dollars;

 

(E)                                 any Lender is at that time a Defaulting
Lender, unless the Issuing Bank has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Issuing Bank (in its sole
discretion) with the Company or such Lender to eliminate the Issuing Bank’s
actual or potential Fronting Exposure (after giving effect to Section
2.22(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letters of Credit as to which the Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder.

 

(b)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date.

 

32

--------------------------------------------------------------------------------


 

(c)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank or the
Multicurrency Lenders, the Issuing Bank hereby grants to each Multicurrency
Lender, and each Multicurrency Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Multicurrency Lender’s
Multicurrency Commitment Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Multicurrency Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Multicurrency Commitment Percentage of each LC Disbursement made
by the Issuing Bank and not reimbursed by the Company on the date due as
provided in paragraph (e) of this Section or of any reimbursement payment
required to be refunded to the Company for any reason.  Each Multicurrency
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Multicurrency Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(d)                                 Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Company shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement, not later than 1:00 p.m. Local Time, on the date
that such LC Disbursement is made, if the Company shall have received notice of
such LC Disbursement prior to 11:00 a.m. Local Time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 1:00 p.m. Local Time, on the Business Day immediately
following the day that the Company receives such notice, if such notice is not
received prior to such time on the day of receipt.  If the Company fails to make
such payment when due then, upon notice from the applicable Issuing Bank to the
Company and the Administrative Agent, the Administrative Agent shall notify each
Multicurrency Lender of the applicable LC Disbursement, the payment then due
from the Company in respect thereof and such Lender’s Multicurrency Commitment
Percentage, thereof.  Promptly following receipt of such notice, each
Multicurrency Lender shall pay to the Administrative Agent its Multicurrency
Commitment Percentage of the payment then due from the Company in the same
manner as provided in Section 2.06 with respect to Loans made by such
Multicurrency Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Multicurrency Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that Multicurrency Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Multicurrency Lenders and
the Issuing Bank as their interests may appear.  Any payment made by a
Multicurrency Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement.

 

(e)                                  Obligations Absolute.  The Company’s
obligations to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under

 

33

--------------------------------------------------------------------------------


 

any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement or any
other Loan Document, or any term or provision herein or therein, (ii) any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Company’s obligations hereunder.  None
of the Administrative Agent, the Multicurrency Lenders or the Issuing Bank, or
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Company to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Company to the extent permitted by applicable
law) suffered by the Company that are proved to be caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(f)                                    Disbursement Procedures.  The Issuing
Bank shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit.  The
Issuing Bank shall promptly notify the Administrative Agent and the Company by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the Company
of its obligation to reimburse the Issuing Bank and the Multicurrency Lenders
with respect to any such LC Disbursement.

 

(g)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving
Committed Loans; provided that, at all times after the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, Section 2.13(c) shall apply.

 

34

--------------------------------------------------------------------------------


 

Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Multicurrency Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Multicurrency Lender to the
extent of such payment.

 

(h)                                 Replacement of the Issuing Bank.  In
addition to the Issuing Bank’s right to resign as set forth in Article VIII, the
Issuing Bank may be replaced at any time by written agreement among the Company,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such replacement
of the Issuing Bank.  At the time any such replacement shall become effective,
the Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(i)                                     ISP.  Unless otherwise expressly agreed
by the Issuing Bank and the Company when a Letter of Credit is issued, the rules
of the ISP shall apply to each Letter of Credit.

 

(j)                                     Letters of Credit Issued for US
Borrowers.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a US
Borrower, the Company shall be obligated to reimburse the Issuing Bank hereunder
for any and all drawings under such Letter of Credit.  The Company hereby
acknowledges that the issuance of Letters of Credit for the account of the US
Borrower inures to the benefit of the Company, and that the Company’s business
derives substantial benefits from the businesses of such US Borrowers.

 

SECTION 2.06                                            Funding of Borrowings. 
(a)  Each Lender shall make each Revolving Committed Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds in the applicable currency by 11:00 a.m., Local Time, to the account of
the Administrative Agent most recently designated by it for such purpose for
Loans of such Class and currency by notice to the applicable Lenders.  The
Administrative Agent will make such Revolving Committed Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
either by (i) crediting the account of such Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrowing Agent; provided that Multicurrency
Revolving Committed Loans made to finance the reimbursement of an LC
Disbursement shall be remitted by the Administrative Agent to the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the applicable Overnight Rate or (ii) in the case of such Borrower,
the interest rate applicable to the subject Loan.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Administrative Agent shall
return to such Borrower any amount (including interest) paid by such Borrower to
the Administrative Agent pursuant to this paragraph.

 

SECTION 2.07                                            Repayment of Borrowings;
Evidence of Debt.  (a)  Each US Borrower hereby unconditionally promises to pay
the Administrative Agent for the account of the Swing Line Lender the then
unpaid principal amount of each Swing Line Loan of such US Borrower on the
earlier to occur of (x) the date ten Business Days after such Swing Line Loan is
made and (y) the Maturity Date.  Each Borrower hereby unconditionally promises
to pay to the Administrative Agent for the accounts of the applicable Lenders
the then unpaid principal amount of each Revolving Committed Borrowing of such
Borrower on the Maturity Date.  Each Borrower agrees to repay the principal
amount of each Loan made to such Borrower and the accrued interest thereon in
the currency of such Loan.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class, Type and currency thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the accounts of the
Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans of any
Class made by it to any Borrower be evidenced by a promissory note.  In such
event, each applicable Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by

 

36

--------------------------------------------------------------------------------


 

the Administrative Agent.  Thereafter, the Loans evidenced by each such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.08                                            Interest Elections.  (a)
 Each Revolving Committed Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section
and on terms consistent with the other provisions of this Agreement.  A Borrower
may elect different options with respect to different portions of an affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Revolving Committed Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrowing Agent on behalf of the applicable Borrower, shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrowing Agent on
behalf of the applicable Borrower were requesting a Revolving Committed
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrowing Agent on behalf of the
relevant Borrower.  Notwithstanding any contrary provision herein, this Section
shall not be construed to permit any Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d), (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made or (iv) convert any Borrowing to a Borrowing of a different
Class.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               the Type and Class of the resulting
Borrowing; and

 

37

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is to be a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender holding a
Loan to which such request relates of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)                                  If the Borrowing Agent fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall (i) in the case of a Borrowing made to a US Borrower and
denominated in US Dollars, be converted to an ABR Borrowing and (iii) in the
case of any other Eurocurrency Borrowing, become due and payable on the last day
of such Interest Period.

 

SECTION 2.09                                            Termination and
Reduction of Commitments.  (a)  Unless previously terminated, the Commitments
shall terminate on the Maturity Date.

 

(b)                                 The Company may at any time terminate, or
from time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum, (ii) the Company shall not terminate or reduce the Multicurrency
Commitments if, after giving effect to any concurrent prepayment of the
Multicurrency Revolving Committed Loans in accordance with Section 2.11, (w) the
aggregate Multicurrency Revolving Exposures would exceed the aggregate
Multicurrency Commitments, (x) the aggregate amount of the Multicurrency
Lenders’ Multicurrency Revolving Exposures of all Multicurrency Revolving
Committed Loans denominated in Designated Foreign Currencies would exceed the
Designated Foreign Currency Sublimit, (y) the aggregate amount of the
Multicurrency Lenders’ Multicurrency Revolving Exposures of all Swiss Revolving
Committed Loans would exceed the Swiss Borrower Sublimit, (iii) if, after giving
effect to any reduction of the Multicurrency Commitments, the Designated Foreign
Currency Sublimit, the Swiss Borrower Sublimit, the LC Sublimit, or the Swing
Line Sublimit exceeds the amount of the Multicurrency Commitments, such Sublimit
shall be automatically reduced by the amount of such excess and (iv) the Company
shall not terminate or reduce the Yen Enabled Commitments if, after giving
effect to any concurrent prepayment of the Yen Enabled Revolving Loans in
accordance with Section 2.11, the aggregate Yen Enabled Exposures would exceed
the aggregate Yen Enabled Commitments.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments of any Class under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying the effective date
of such election.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each notice

 

38

--------------------------------------------------------------------------------


 

delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Each reduction of the Commitments of any Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.

 

SECTION 2.10                                            Increase in
Multicurrency Commitments.  (a)  The Company may, by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), request that the total Multicurrency Commitments be increased by an
amount not less than $25,000,000 for any such increase; provided that after
giving effect to any such increase the sum of the total Multicurrency
Commitments shall not exceed $650,000,000 plus any reductions in the Yen Enabled
Commitments pursuant to Section 2.09(b); provided further that in no event after
giving effect to any such increase shall the sum of the total Multicurrency
Commitments exceed $750,000,000.  Such notice shall set forth the amount of the
requested increase in the total Multicurrency Commitments and the date on which
such increase is requested to become effective (which shall be not less than 30
Business Days or more than 60 days after the date of such notice), and may offer
each applicable Multicurrency Lender the opportunity to increase its
Multicurrency Commitment by its Multicurrency Commitment Percentage of the
proposed increased amount.  Each Multicurrency Lender that received such request
shall, by notice to the Company and the Administrative Agent given not more than
10 Business Days after the date of the Company’s notice, either agree to
increase its applicable Multicurrency Commitment by all or a portion of the
offered amount (each Multicurrency Lender so agreeing being an “Increasing
Lender”) or decline to increase its applicable Multicurrency Commitment (and any
Multicurrency Lender that does not deliver such a notice within such period of
10 Business Days shall be deemed to have declined to increase its Multicurrency
Commitment) (each Multicurrency Lender so declining or deemed to have declined
being a “Non-Increasing Lender”).  In the event that, on the 10th Business Day
after the Company shall have delivered a notice pursuant to the first sentence
of this paragraph, the Multicurrency Lenders shall have agreed pursuant to the
preceding sentence to increase their Multicurrency Commitments by an aggregate
amount less than the increase in the total Multicurrency Commitments requested
by the Company, the Company may arrange for one or more banks or other financial
institutions (any such bank or other financial institution being called an
“Augmenting Lender”), which may include any Multicurrency Lender, to extend
Multicurrency Commitments or increase their existing Multicurrency Commitments
in an aggregate amount equal to the unsubscribed amount; provided that each
Augmenting Lender, if not already a Multicurrency Lender hereunder, shall be
subject to the approval of the Administrative Agent, the Issuing Bank and the
Swing Line Lender (which approvals shall not be unreasonably withheld) and the
Borrowers and each Augmenting Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence the Multicurrency
Commitment of such Augmenting Lender and/or its status as a Lender hereunder. 
Any increase in the total Multicurrency Commitments may be made in an amount
which is less than the increase requested by the Company if the Company is
unable to arrange for, or chooses not to arrange for, Augmenting Lenders.

 

39

--------------------------------------------------------------------------------


 

(b)                                 On the effective date (the “Increase
Effective Date”) of any increase in the total Multicurrency Commitments pursuant
to this Section 2.10 (the “Multicurrency Commitment Increase”), (i) the
aggregate principal amount of the Multicurrency Revolving Loans, outstanding
(the “Initial Multicurrency Loans”) immediately prior to giving effect to the
Multicurrency Commitment Increase on the Increase Effective Date shall be deemed
to be paid, (ii) each Increasing Lender and each Augmenting Lender that shall
have been a Multicurrency Lender prior to the Multicurrency Commitment Increase
shall pay to the Administrative Agent in Same Day Funds an amount equal to the
difference between (A) the product of (1) such Multicurrency Lender’s
Multicurrency Commitment Percentage (calculated after giving effect to the
Multicurrency Commitment Increase), multiplied by (2) the amount of the
Subsequent Borrowings (as hereinafter defined) and (B) the product of (1) such
Multicurrency Lender’s Multicurrency Commitment Percentage (calculated without
giving effect to the Multicurrency Commitment Increase), multiplied by (2) the
amount of the Initial Multicurrency Loans, (iii) each Augmenting Lender that
shall not have been a Multicurrency Lender prior to the Multicurrency Commitment
Increase shall pay to the Administrative Agent in Same Day Funds an amount equal
to the product of (1) such Augmenting Lender’s Multicurrency Commitment
Percentage (calculated after giving effect to the Multicurrency Commitment
Increase) multiplied by (2) the amount of the Subsequent Borrowings, and (iv)
after the Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Non-Increasing Lender
the portion of such funds that is equal to the difference between (A) the
product of (1) such Non-Increasing Lender’s Multicurrency Commitment Percentage
(calculated without giving effect to the Multicurrency Commitment Increase)
multiplied by (2) the amount of the Initial Multicurrency Loans, and (B) the
product of (1) such Non-Increasing Lender’s Multicurrency Commitment Percentage
(calculated after giving effect to the Multicurrency Commitment Increase)
multiplied by (2) the amount of the Subsequent Borrowings, (v) after the
effectiveness of the Multicurrency Commitment Increase, the applicable Borrowers
shall be deemed to have made new Borrowings (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Multicurrency Loans and of the types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03, (vi) each Non-Increasing Lender, each Increasing
Lender and each Augmenting Lender shall be deemed to hold its Multicurrency
Revolving Percentage of each Subsequent Borrowing (each calculated after giving
effect to the Multicurrency Commitment Increase) and (vii) the applicable
Borrowers shall pay each Increasing Lender and each Non-Increasing Lender any
and all accrued but unpaid interest on the Initial Multicurrency Loans.  The
deemed payments made pursuant to clause (i) above in respect of each
Eurocurrency Loan shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.16 if the Increase Effective Date occurs other
than on the last day of the Interest Period relating thereto and breakage costs
result.

 

(c)                                  Increases and new Multicurrency Commitments
created pursuant to this Section 2.10 shall become effective on the date
specified in the notice delivered by the Company pursuant to the first sentence
of paragraph (a) above.

 

(d)                                 Notwithstanding the foregoing, no increase
in the Multicurrency Commitments (or in any Multicurrency Commitment of any
Lender) or addition of an Augmenting Lender shall become effective under this
Section unless, (i) on the date of such increase, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied and the Administrative
Agent

 

40

--------------------------------------------------------------------------------


 

shall have received a certificate to that effect dated such date and executed by
the chief financial officer of the Company, and (ii) the Administrative Agent
shall have received (with sufficient copies for each of the Lenders) documents
consistent with those delivered on the Effective Date under clauses (b) and (c)
of Section 4.01 as to the corporate power and authority of the applicable
Borrowers to borrow hereunder after giving effect to such increase.

 

SECTION 2.11                                            Prepayment of Loans. 
(a)  Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing of such Borrower in whole or in part, subject to prior
notice in accordance with paragraph (d) of this Section.

 

(b)                                 If the aggregate Exposures of any Class
shall exceed the aggregate Commitments of such Class, then the applicable
Borrowers shall immediately prepay Revolving Committed Loans of such Class in an
amount equal to the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Loans on such day).  If on any Reset Date, the
aggregate amount of Yen Enabled Exposures shall exceed 105% of the aggregate Yen
Enabled Commitments, then the Japanese Borrowers shall, not later than the next
Business Day, prepare one or more Yen Enabled Revolving Borrowings in an
aggregate principal amount sufficient to eliminate such excess.  If, on any
Reset Date, the aggregate outstanding amount of Multicurrency Revolving
Committed Loans denominated in a Designated Foreign Currency made to US
Borrowers shall exceed 105% of the Designated Foreign Currency Sublimit then in
effect, then the US Borrowers shall, not later than the next Business Day,
prepay one or more Multicurrency Revolving Committed Borrowings denominated in a
Designated Foreign Currency in an aggregate principal amount sufficient to
reduce such outstanding amount as of such date of payment to an amount not to
exceed 100% of the Designated Foreign Currency Sublimit then in effect.  If, on
any Reset Date, the aggregate outstanding amount of Multicurrency Revolving
Committed Loans denominated in a Designated Foreign Currency made to Swiss
Borrowers shall exceed 105% of the Swiss Borrower Sublimit then in effect, then
the Swiss Borrowers shall, not later than the next Business Day, prepay one or
more Multicurrency Revolving Committed Borrowings denominated in a Designated
Foreign Currency in an aggregate principal amount sufficient to reduce such
outstanding amount as of such date of payment to an amount not to exceed 100% of
the Swiss Borrower Sublimit then in effect.

 

(c)                                  Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrowing Agent, on behalf of each
applicable Borrower, shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

 

(d)                                 The Borrowing Agent on behalf of the
applicable Borrower, shall notify the Administrative Agent or Swing Line Lender
(with a copy to the Administrative Agent), as the case may be, by telephone
(confirmed by telecopy) of any prepayment of a Borrowing hereunder (i) in the
case of a Eurocurrency Borrowing designated in Dollars, not later than 11:00
a.m., Local Time, three Business Days before the date of such prepayment, (b) in
the case of a Eurocurrency Borrowing designated in a Designated Foreign
Currency, not later than 11:00 a.m., Local Time, four Business Days before the
date of such prepayment, and (c) in the case of an ABR Borrowing, not later than
11:00 a.m., Local Time, one Business Day before the date of such prepayment. 
Each such notice shall be irrevocable, shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid and may be
in the form

 

41

--------------------------------------------------------------------------------


 

of a Prepayment Notice; provided that, if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09(c), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with Section
2.09(c).  Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02
(or Section 2.04(b) with respect to Swing Line Loans).  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

 

SECTION 2.12                                            Fees.  (a)  The Company
agrees to pay to the Administrative Agent for the account of each Lender a
facility fee, which shall accrue at the Applicable Rate on the daily amount of
the Commitments of such Lender (whether used or unused) during the period from
and including the date hereof to but excluding the date on which the last of
such Commitments terminates; provided that, if such Lender continues to have any
Exposure of any Class after its Commitment of such Class terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Exposure of such Class to but excluding the date on which such Lender ceases to
have any such Exposure.  Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year, commencing on
the first such date to occur after the date hereof, and on the date on which all
the Commitments shall have terminated and the Lenders shall have no further
Exposures.  All facility fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b)                                 The Company agrees to pay (i) to the
Administrative Agent for the account of each Multicurrency Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Multicurrency Eurocurrency Revolving Committed Loans on the daily
amount of such Multicurrency Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date hereof to but excluding the later of the date on which such
Multicurrency Lender’s Multicurrency Commitment terminates and the date on which
such Lender ceases to have any LC Exposure; provided, however, any such
participation fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Bank pursuant to Section
2.21 shall be payable, to the maximum extent permitted by applicable law, to the
other Multicurrency Lenders in accordance with the upward adjustments in their
respective Multicurrency Commitment Percentages allocable to such Letter of
Credit pursuant to Section 2.22(a)(iv), with the balance of such participation
fee, if any, payable to the Issuing Bank for its own account, and (ii) to the
Issuing Bank a fronting fee at the rate set forth in the Fee Letter computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  Such participation fees and fronting fee shall be
due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
date that is five Business Days prior to the Maturity

 

42

--------------------------------------------------------------------------------


 

Date and thereafter on demand; provided that all such fees shall be payable on
the date on which the Multicurrency Commitments terminate and any such fees
accruing after the date on which the Multicurrency Commitments terminate shall
be payable on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.  In addition, the Company shall
pay directly to the Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Bank relating to Letters of Credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand. 
All participation fees and fronting fees payable under this paragraph shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                                  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent, including without limitation those fees set forth in the Fee Letter.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees, to the Lenders.  Fees paid shall not be refundable under
any circumstances.

 

SECTION 2.13                                            Interest.  (a)  The
Loans comprising each ABR Borrowing (including any Swing Line Borrowing) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate plus (in the case of a Eurocurrency
Loan denominated in Sterling of any Lender which is lent from a lending office
in the United Kingdom or a Participating Member State) the Mandatory Cost.

 

(c)                                  Notwithstanding the foregoing, upon the
request of the Required Lenders while any Event of Default exists, the Borrowers
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to (x) in
the case of principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (y) in the case of any other amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) above; provided that, in any event, if any
principal of or interest on any Loan or any fee payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (x) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (y) in the case of any
other amount, 2% plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) above.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (e) above shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Committed Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that (i) interest on Borrowings
denominated in Sterling and (ii) interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day); provided that, in
the case of Revolving Committed Loans denominated in Designated Foreign
Currencies designated after the Effective Date as to which market practice
differs from the foregoing, interest hereunder shall be computed in accordance
with such market practice for such Designated Foreign Currencies.  The
applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

(f)                                    If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders determine that (i) the Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, each Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the Issuing Bank, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the Issuing Bank), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the Issuing Bank, as the
case may be, under Section 2.12(b) or 2.13(e) or under Article VII.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

SECTION 2.14                                            Alternate Rate of
Interest.  If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing denominated in any currency:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period; or

 

(b)                                 the Administrative Agent is advised by a
majority in interest of the Lenders that would participate in such Borrowing
that the LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

44

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Revolving Committed Borrowing denominated in such
currency to, or continuation of any Revolving Committed Borrowing denominated in
such currency as, a Eurocurrency Borrowing shall be ineffective, and any
Eurocurrency Borrowing denominated in such currency that is requested to be
continued shall be repaid on the last day of the then current Interest Period
applicable thereto, (ii) any Borrowing Request for a Eurocurrency Revolving
Committed Borrowing denominated in such currency shall be ineffective and (iii)
in the case of determining the LIBO Rate component of the Alternate Base Rate,
the utilization of the LIBO Rate component in determining the Alternate Base
Rate shall be suspended.

 

SECTION 2.15                                            Increased Costs;
Reserves on Eurocurrency Loans; Illegality.  (a)  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or the Issuing Bank
(except (A) any reserve requirement contemplated by Section 2.15(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below);

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participations
therein; or

 

(iii)                               result in the failure of the Mandatory Cost,
as calculated hereunder, to represent the cost to any Lender of complying with
the requirements of the Bank of England and/or the Financial Services Authority
or the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Loans denominated in Sterling lent from a lending office in the
United Kingdom or a Participating Member State;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Company will pay or cause the other Borrowers to pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank reasonably
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in

 

45

--------------------------------------------------------------------------------


 

Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Company will pay
or cause the other Borrowers to pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.

 

(c)                                  Each Lender or the Issuing Bank shall
determine the amount or amounts necessary to compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section using the methods
customarily used by it for such purpose (and if such Lender or the Issuing Bank
uses more than one such method, the method used hereunder shall be that which
most accurately determines such amount or amounts).  A certificate of a Lender
or the Issuing Bank setting forth the amount or amounts necessary to compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, and setting forth in reasonable detail the calculations used by such
Lender or the Issuing Bank to determine such amount, shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay or
cause the other Borrowers to pay to such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 Business Days
after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and delivers a certificate
with respect thereto as provided in paragraph (c) above; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)                                  With respect to any Designated Foreign
Currency designated after the Closing Date, the Company shall pay (or cause the
applicable Borrower to pay) to each Lender, as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive, which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender; provided
that, the Company shall not be required to compensate any such Lender pursuant
to this Section 2.15(e) for any such costs incurred more than 180 days prior to
the date of such notice.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional costs shall be due and payable
10 days from receipt of such notice.

 

46

--------------------------------------------------------------------------------


 

(f)                                    If any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Eurocurrency Loans, or to determine or charge interest rates based upon the
LIBO Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of, US
Dollars or any Designated Foreign Currency in the applicable interbank market,
then, on notice thereof by such Lender to the Company through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurocurrency Loans
in the affected currency or currencies or, in the case of Eurocurrency Loans in
US Dollars, to convert ABR Loans to Eurocurrency Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
ABR Loans the interest rate on which is determined by reference to the LIBO Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate, in each case until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay (or,
if applicable and such Loans are denominated in US Dollars, convert all such
Eurocurrency Loans of such Lender to ABR Loans the interest rate on which shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurocurrency Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the LIBO Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate.  Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

 

SECTION 2.16                                            Break Funding Payments. 
In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or pursuant to Section 2.10(b)), (b) the
conversion of any Eurocurrency Loan to a Loan of a different Type or Interest
Period other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(d) and is revoked in accordance
therewith), or (d) the assignment or deemed assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19 or the CAM Exchange, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event.  In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of

 

47

--------------------------------------------------------------------------------


 

interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid were it to
bid, at the commencement of such period, for deposits in the applicable currency
of a comparable amount and period from other banks in the London interbank
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount or amounts, shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error.  The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 15 Business Days after
receipt thereof.

 

SECTION 2.17                                            Taxes.  (a)

 

(i)                                     Any and all payments by or on account of
any obligation of the respective Borrowers hereunder or under any other Loan
Document shall to the extent permitted by applicable laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, applicable
laws require any Borrower or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such laws as
determined by such Borrower or the Administrative Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If any Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by such Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or the applicable
Lender or Issuing Bank, as the case may be, receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)                               If any Borrower or the Administrative Agent
shall be required by any applicable laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) such Borrower or the Administrative
Agent, as required by such laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Borrower or the
Administrative Agent, to the extent required by

 

48

--------------------------------------------------------------------------------


 

such laws, shall make such deductions and (iii) such Borrower shall timely pay
the full amount so withheld or deducted by it to the relevant Governmental
Authority in accordance with such laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by such Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the applicable Lender or Issuing Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The relevant Borrower shall indemnify the
Administrative Agent and each Lender and the Issuing Bank, within 15 Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent or such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of any Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability setting forth in reasonable detail the
circumstances giving rise thereto and the calculations used by such Lender to
determine the amount thereof delivered to the Company by a Lender or the Issuing
Bank, or by the Administrative Agent, on its own behalf or on behalf of a Lender
or the Issuing Bank, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)

 

(i)                                     The Issuing Bank and each Lender shall
deliver to the Company and to the Administrative Agent, at the time or times
prescribed by applicable laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the respective Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.

 

49

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing, if a Borrower is resident for tax purposes in the United States,

 

(A)                              any Lender that is a US Person shall deliver to
the Company and the Administrative Agent executed originals of IRS Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Company or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)                                any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                  in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under any Loan Document, executed originals
of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

(2)                                  executed originals of IRS Form W-8ECI;

 

(3)                                  in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate in such form as the Administrative Agent shall request
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or to
the extent a Foreign Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate in such form as the Administrative Agent shall request,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or

 

50

--------------------------------------------------------------------------------


 

more partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate in
such form as the Administrative Agent shall request on behalf of each such
partner or beneficial owner.

 

(C)                                Any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(D)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Borrowers and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(E)                                 Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 2.17(e) expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                    Each Lender, on the date it becomes a
Lender hereunder, will designate lending offices for the Loans to be made by it
such that, on such date, it will not be liable for (i) in the case of a
Multicurrency Lender, any withholding tax that is imposed by the United States
of America (or any political subdivision thereof) on payments by a US Borrower
from an office within such jurisdiction, (ii) any withholding tax that is
imposed (A) by Switzerland (or any political subdivision thereof) on payments by
a Swiss Borrower from an office within such jurisdiction or (B) by the United
States of America (or any political subdivision thereof) on payments by any
other Borrower from an office within such jurisdiction, or (iii) in the case of
a Yen Enabled Lender, any withholding tax that is imposed (A) by Japan (or any
political

 

51

--------------------------------------------------------------------------------


 

subdivision thereof) on payments by a Japanese Borrower from an office within
such jurisdiction or (B) by the United States of America (or any political
subdivision thereof) on payments by any other Borrower from an office within
such jurisdiction.

 

(g)

 

(i)                                     Without limiting the provisions of
subsection (a) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the Issuing Bank, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.17) withheld or deducted by such Borrower or the Administrative Agent or paid
by the Administrative Agent, such Lender or the Issuing Bank, as the case may
be, and any penalties, interest and reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to a Borrower by a Lender or the Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) above, each Lender and the Issuing Bank shall, and does hereby,
indemnify each Borrower and the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefore, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against any
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender or the Issuing Bank, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the Issuing Bank, as
the case may be, to such Borrower or the Administrative Agent pursuant to
Section 2.17(e).  Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Bank, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).  The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(h)                                 If the Administrative Agent, any Lender or
the Issuing Bank determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to Section 2.17(a)), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect

 

52

--------------------------------------------------------------------------------


 

to the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). 
Notwithstanding anything to the contrary in this paragraph, in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

SECTION 2.18                                            Payments Generally; Pro
Rata Treatment; Sharing of Setoffs.  (a)  Each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 3:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent to the
applicable account specified in Schedule 11.01 or, in any such case, to such
other account as the Administrative Agent shall from time to time specify in a
notice delivered to the Company; provided that payments to be made directly to
the Issuing Bank or the Swing Line Lender, as applicable, as expressly provided
herein and payments pursuant to Sections 2.15, 2.16, 2.17 and 11.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein (it being agreed
that the Borrowers will be deemed to have satisfied their obligations with
respect to payments referred to in this proviso if they shall make such payments
to the persons entitled thereto in accordance with instructions provided by the
Administrative Agent; the Administrative Agent agrees to provide such
instructions upon request, and no Borrower will be deemed to have failed to make
such a payment if it shall transfer such payment to an improper account or
address as a result of the failure of the Administrative Agent to provide proper
instructions).  The Administrative Agent shall distribute any such payments
received by it for the account of any Lender or other Person promptly following
receipt thereof at the appropriate lending office or other address specified by
such Lender or other Person.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of principal or interest in respect of any Loan or LC
Disbursement shall be made in the currency of such Loan or LC Disbursement; all
other payments hereunder and under each other Loan Document shall be made in US
Dollars.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.  Any amount payable by the Administrative Agent to one or more Lenders
in the national currency of a member state of the European Union that has
adopted the Euro as its lawful currency shall be paid in Euro.

 

53

--------------------------------------------------------------------------------


 

(b)                                 If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on Multicurrency Revolving Loans, Yen Enabled Revolving
Loans or participations in LC Disbursements or Swing Line Loans due and payable
to such Lender resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Multicurrency Revolving Loans, Yen
Enabled Revolving Loans and participations in LC Disbursements and Swing Line
Loans and accrued interest thereon due and payable to such Lender than the
proportion of such payments due and payable to all Lenders, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Multicurrency Revolving Loans, Yen Enabled Revolving Loans
and participations in LC Disbursements and Swing Line Loans of all such other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders ratably in accordance with the aggregate amount of
their respective Multicurrency Revolving Loans, Yen Enabled Revolving Loans and
participations in LC Disbursements and Swing Line Loans and accrued interest
thereon; provided that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(c)                                  Unless the Administrative Agent shall have
received notice from the relevant Borrower prior to the date on which any
payment is due for the account of all or certain of the Lenders or the Issuing
Bank hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or the Issuing Bank, as the case may be, the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
applicable Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

 

(d)                                 If any Lender shall fail to make any payment
required to be made by it to the Administrative Agent pursuant to this
Agreement, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by them
for the account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent until all such unsatisfied obligations are fully paid.

 

SECTION 2.19                                            Mitigation Obligations;
Replacement of Lenders.  (a)  If any Lender requests compensation under Sections
2.15(a) through (e), or with respect to Section 2.15(f),

 

54

--------------------------------------------------------------------------------


 

gives a notice thereunder, or if any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future (or eliminate the need for the
notice pursuant to Section 2.15(f)) and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender.  The Company hereby agrees to pay all reasonable, direct,
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.15(a) through (e), or if any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or if any Lender is a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Multicurrency Commitment is being assigned, the Issuing Bank and
the Swing Line Lender), which consent shall not be unreasonably withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swing Line
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Company and (iii) in the case of any such
assignment of a Yen Enabled Commitment, such assignee shall be able to provide
Yen Enabled Revolving Loans denominated in Yen.  A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply.

 

SECTION 2.20                                            Designation of US
Borrowers, Swiss Borrowers and Japanese Borrowers.  (a)  The Company may at any
time and from time to time designate any US Subsidiary (in addition to the US
Subsidiaries which are US Borrowers as of the Effective Date) as a US Borrower,
any Swiss Subsidiary as a Swiss Borrower, or any Japanese Subsidiary as a
Japanese Borrower, by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company, and upon such
delivery of such Borrowing Subsidiary Agreement and such other documents and
certificates required by Section 4.03(b), such Subsidiary shall for all purposes
of this Agreement be a US Borrower, a Swiss Borrower or a Japanese Borrower, as
the case may be, and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a US Borrower, a Swiss Borrower or a Japanese Borrower, as the case
may be, and a party to this Agreement.  Notwithstanding the preceding sentence,
no Borrowing Subsidiary Termination will become effective as to any US Borrower,
Swiss Borrower or Japanese Borrower at a time when any principal of or interest
on any Loan to such US Borrower, Swiss Borrower or Japanese

 

55

--------------------------------------------------------------------------------


 

Borrower shall be outstanding hereunder, provided that such Borrowing Subsidiary
Termination shall be effective to terminate the right of such US Borrower, Swiss
Borrower or Japanese Borrower, as the case may be, to request or receive further
Borrowings under this Agreement.  As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall send a copy
thereof to each Lender.

 

(b)                                 The Obligations of the Company and each
other Borrower that is a US Subsidiary shall be joint and several in nature. 
The Obligations of all Borrowers that are Foreign Subsidiaries shall be several
in nature.

 

(c)                                  Each Borrower hereby irrevocably appoints
the Borrowing Agent as its agent for the purposes of giving and receipt of
Borrowing Requests, Interest Election Requests, Swing Line Loan Notices,
Prepayment Notices and applications for (or requests for amendments, renewals or
extensions of) Letters of Credit, and documentation related thereto.  Each
Borrower hereby irrevocably appoints the Company as its agent for the purposes
of giving and receipt of any other notices hereunder and the execution and
delivery of all other documents, instruments and certificates contemplated
herein and all modifications hereto.  Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by any Borrower acting singly, shall be
valid and effective if given or taken only by the Borrowing Agent or the
Company, as the case may be, whether or not any such other Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Borrowing Agent or the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to the Company and each Borrower.

 

SECTION 2.21                                            Cash Collateral.

 

(a)                                  Certain Credit Support Events.

 

(i)                                     Upon the request of the Administrative
Agent or the Issuing Bank (A) if the Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing was not
reimbursed on the day when made or the Lenders have not made the payments
required by Section 2.05(d), (B) if, as of five Business Days prior to the
Maturity Date, any LC Exposure for any reason remains outstanding, or (C) upon
the occurrence of any Event of Default with respect to the Company described in
clause (f) or (g) of Article VII, the Company shall, in each case, immediately
Cash Collateralize the then outstanding amount of all LC Exposures.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
Issuing Bank or the Swing Line Lender, the Company shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.22(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit

 

56

--------------------------------------------------------------------------------


 

accounts at the Administrative Agent designated in writing by the Company, or
the relevant Defaulting Lender, and acknowledged in writing by the
Administrative Agent (each, a “Posted Account”).  The Company, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such Posted
Accounts of such Person and all balances and cash on deposit therein, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.21(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby (including by reason of
exchange rate fluctuations), the Company or the relevant Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.21 or Sections 2.04, 2.05, 2.07, 2.22 or in connection with the
exercise of remedies pursuant to Article VII in respect of Letters of Credit or
Swing Line Loans shall be held and applied to the satisfaction of the specific
LC Exposures, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.04) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.22
may be otherwise applied in accordance herewith), and (y) the Person providing
Cash Collateral and the Issuing Bank or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

SECTION 2.22                                            Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.02.

 

57

--------------------------------------------------------------------------------


 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment on a pro rata basis
of any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, in the case of a Defaulting Lender which is a Multicurrency
Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Bank or Swing Line Lender hereunder; third, in
the case of a Defaulting Lender which is a Multicurrency Lender, if so
determined by the Administrative Agent or requested by the Issuing Bank or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.18(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender (x)
shall be entitled to receive any facility fee pursuant to Section 2.12(a) for
any period during which that Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the US Dollar Equivalent of the principal amount of
the outstanding Revolving Committed Loans funded by it and (2) in the case of a
Defaulting Lender which is a Multicurrency Lender, its Multicurrency Commitment
Percentage of the stated amount of Letters of

 

58

--------------------------------------------------------------------------------


 

Credit and Swing Line Loans for which it has provided Cash Collateral pursuant
to Section 2.04, Section 2.05, Section 2.21, or Section 2.22(a)(ii), as
applicable (and the Company shall (A) be required to pay to each of the Issuing
Bank and the Swing Line Lender, as applicable, the amount of such fee allocable
to its Fronting Exposure arising from that Defaulting Lender and (B) not be
required to pay the remaining amount of such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive participation fees in respect of Letters of Credit as
provided in Section 2.12(b).

 

(iv)                              Reallocation of Revolving Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender which is a Multicurrency Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Multicurrency Commitment Percentage” of each such
non-Defaulting Lender which is a Multicurrency Lender shall be computed without
giving effect to the Multicurrency Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each such non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Multicurrency Commitment of that non-Defaulting Lender minus (2) the US Dollar
Equivalent of the principal amount of the outstanding Multicurrency Revolving
Committed Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent (and, in the case of a Defaulting Lender which is a
Multicurrency Lender), Swing Line Lender and the Issuing Bank agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Committed Loans and (and in the case of a Defaulting Lender which is a
Multicurrency Lender) funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Multicurrency Commitment Percentages or Yen Enabled Commitments, as
the case may be (without giving effect to Section 2.22(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

59

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Company and each other Borrower represents and warrants as follows:

 

SECTION 3.01                                            Corporate Existence and
Standing.  The Company and each Material Subsidiary is duly organized, validly
existing and in good standing (to the extent such concept applies) under the
laws of its jurisdiction of incorporation and, except as set forth on Schedule
3.01, has all requisite authority to conduct its business in each jurisdiction
in which the failure so to qualify would have a material adverse effect on the
business, properties, assets, operations or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole.

 

SECTION 3.02                                            Authorization; No
Violation.  The Transactions are within each Loan Party’s corporate or
partnership powers, have been duly authorized by all necessary corporate or
partnership action, and do not contravene (i) any Loan Party’s charter, by-laws
or other constitutive documents or (ii) any law or any contractual restriction
binding on or affecting any Loan Party.

 

SECTION 3.03                                            Governmental Consents. 
No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Loan Parties of this Agreement or the
other Loan Documents.

 

SECTION 3.04                                            Validity.  This
Agreement is, and the other Loan Documents when delivered will be, the legal,
valid and binding obligations of the Loan Parties party thereto, enforceable
against such Loan Parties in accordance with their respective terms, subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally and to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.05                                            Litigation.  There is no
pending or, to the best of the knowledge of the Borrowers, threatened action or
proceeding affecting the Company or any of its Subsidiaries before any court,
governmental agency or arbitrator, (x) which, except as specifically disclosed
in Schedule 3.05, could reasonably be expected to have a material adverse effect
on the financial condition or operations of the Company and the Subsidiaries,
taken as a whole, or (y) which purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document.

 

SECTION 3.06                                            Financial Statements; No
Material Adverse Change.  (a)  The consolidated balance sheets of the Company
and its consolidated Subsidiaries at December 31, 2010, and March 31, 2011, and
the related consolidated statements of income and stockholder’s equity for the
fiscal year and the fiscal quarter, respectively, then ended, copies of which
have been furnished to each Lender, present fairly the financial position of the
Company and its consolidated Subsidiaries at December 31, 2010, and March 31,
2011, and the results of the operations and changes in financial position of the
Company and its consolidated Subsidiaries for the fiscal year and the fiscal
quarter, respectively, then ended, in conformity with GAAP consistently applied,
subject, in the case of such quarterly financial statements, to normal year-end
audit adjustments and to the absence of notes.

 

60

--------------------------------------------------------------------------------


 

(b)                                 As of the date hereof there has been, since
December 31, 2010, no material adverse change in the business, operations or
financial condition of the Company and the Subsidiaries, taken as a whole.

 

SECTION 3.07                                            Investment Company Act. 
The Company is not (i) an “investment company,” (ii) a company “controlled” by
an “investment company” which is registered under the Investment Company Act of
1940, as amended, or (iii) to the best knowledge of the Company, a company
“controlled” by any other “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 3.08                                            Regulation U.  Neither
the Company nor any of the Subsidiaries is engaged in the business of purchasing
or carrying Margin Stock.  The value of the Margin Stock owned directly or
indirectly by the Company or any Subsidiary which is subject to any arrangement
hereunder is less than an amount equal to 25% of the value of all assets of the
Company and/or such Subsidiary subject to such arrangement (as described in the
definition of “Indirectly Secured” in Section 221.2 of Regulation U issued by
the Board of Governors of the Federal Reserve System).

 

SECTION 3.09                                            Environmental Matters. 
The operations of the Company and each Material Subsidiary comply in all
material respects with all Environmental Laws, the noncompliance with which
would materially adversely affect the business of the Company or the ability of
the Company to obtain credit on commercially reasonable terms.

 

SECTION 3.10                                            Disclosure.  None of the
Confidential Information Memorandum (including the Reports of the Company to the
Securities and Exchange Commission included therein) or any other written
information prepared and furnished by or on behalf of the Loan Parties to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains as of the date thereof (or, in the case of
any such information that is not dated, the earliest date on which such
information is furnished to the Administrative Agent or any Lender) any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.11                                            Subsidiary Guarantors. 
The Subsidiary Guarantors include all the Material Subsidiaries, other than
Foreign Subsidiaries and Receivables Subsidiaries.

 

SECTION 3.12                                            Solvency.  As of the
Initial Borrowing Date, after giving effect to the Borrowings hereunder on such
date, (a) the fair value of the assets of the Company and the Subsidiaries, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Company and the Subsidiaries will be greater than the amount that will be
required to pay the probable liability in

 

61

--------------------------------------------------------------------------------


 

respect of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Company and the Subsidiaries will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Company and the
Subsidiaries will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted.

 

SECTION 3.13                                            Limitation of Debt from
Lenders that are not Qualifying Banks.  Each Swiss Borrower has Debt owing to no
more than twenty (20) lenders that are not Qualifying Banks, including for the
purpose of this Section 3.13 any such Debt owing to Affiliates of such Swiss
Borrower.

 

SECTION 3.14                                            ERISA Compliance.

 

(a)                                  Each Non-Pension Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal or state laws.  There are no pending or, to the best knowledge of
the Company, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Non-Pension Plan that could
reasonably be expected to have a material adverse effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Non-Pension Plan that has resulted or could reasonably be
expected to result in a material adverse effect.

 

(b)                                 Neither the Company nor any ERISA Affiliate
sponsors, maintains or contributes to, or has within the immediately preceding
five years, sponsored, maintained or contributed to any Pension Plan.

 

SECTION 3.15                                            Representations as to
Foreign Obligors.  Each of the Company and each Foreign Obligor represents and
warrants to the Administrative Agent and the Lenders that:

 

(a)                                  Such Foreign Obligor is subject to civil
and commercial laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

(b)                                 The Applicable Foreign Obligor Documents are
in proper legal form under the laws of the jurisdiction in which such Foreign
Obligor is organized and existing for the enforcement thereof against such
Foreign Obligor under the laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or

 

62

--------------------------------------------------------------------------------


 

notarized before, any court or other authority in the jurisdiction in which such
Foreign Obligor is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Obligor Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Obligor Documents executed by such Foreign Obligor are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Obligor is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01                                            Effective Date.  The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions has been satisfied (or waived in accordance
with Section 11.02):

 

(a)                                  The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (i) Sidley Austin LLP, special counsel
for the Company, substantially in the form of Exhibit E-1, and (ii) the
Associate General Counsel of the Company, substantially in the form of Exhibit
E-2.  Each Loan Party hereby requests such counsel to deliver such opinions.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the formation, existence and good
standing (to the extent such concept applies) of the Loan Parties and the
authorization of the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

63

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the chief financial
officer of the Company, confirming that all the conditions set forth in this
Section 4.01 and in paragraphs (a) and (b) of Section 4.02 have been satisfied.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent an invoice with respect thereto shall have been
received by the Company not fewer than five Business Days (or such lesser number
of days as the Company shall agree) prior to the Effective Date, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Company hereunder or under any other Loan Document.

 

(f)                                    The Guarantee Requirement shall be
satisfied.

 

(g)                                 The Company (i) shall have repaid (or
concurrently with the Effective Date will be repaying) in full the principal of,
and interest accrued on, all Loans and LC Disbursements (each as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement on
the Effective Date, together with all other amounts accrued and unpaid
thereunder and (ii) shall have paid (or concurrently with the Effective Date
will be paying) all accrued and unpaid fees and expenses subject to payment or
reimbursement under the Existing Credit Agreement and all commitments under the
Existing Credit Agreement shall have terminated (or concurrently with the
Effective Date are being terminated).

 

(h)                                 The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 11.02) on or prior to July 29, 2011.

 

Without limiting the generality of the provisions of the third paragraph of
Article VIII, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

SECTION 4.02                                            Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of each Borrowing, and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

 

64

--------------------------------------------------------------------------------


 

(a)                                  The representations and warranties of the
Loan Parties set forth in the Loan Documents shall be true and correct on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, other than representations
which are given as of a particular date, in which case the representation shall
be true and correct as of that date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, and the application of the proceeds
thereof, no Default shall have occurred and be continuing.

 

(c)                                  In the case of a Borrowing to be
denominated in a Designated Foreign Currency or Yen, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent or Lenders holding a majority in
interest of the outstanding Loans or unused Commitments of each affected Class,
would make it impracticable for such Borrowing to be denominated in the relevant
Designated Foreign Currency or Yen, as applicable.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company and each other Borrower on the date thereof as to the matters specified
in paragraphs (a) and (b) of this Section.

 

SECTION 4.03                                            Initial Borrowing in
Respect of each Borrower that is not a Borrower on the Effective Date.  The
obligation of each Lender to make Loans to each Borrower that is not a Borrower
on the Effective Date is subject to the satisfaction of the following conditions
on the date of the initial Borrowing in respect of such Borrower:

 

(a)                                  The Administrative Agent (or its counsel)
shall have received such Borrower’s Borrowing Subsidiary Agreement duly executed
by all parties thereto.

 

(b)                                 The Administrative Agent shall have received
such documents and certificates (including such legal opinions) as the
Administrative Agent or its counsel may reasonably request relating to the
formation, existence and good standing of such Borrower, the authorization of
the Transactions insofar as they relate to such Borrower and any other legal
matters relating to such Borrower, its Borrowing Subsidiary Agreement or such
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that it will:

 

SECTION 5.01                                            Payment of Taxes, Etc. 
Pay and discharge, and cause each Material Subsidiary to pay and discharge,
before the same shall become delinquent, (i) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income, profit or

 

65

--------------------------------------------------------------------------------


 

property, and (ii) all lawful claims which, if unpaid, might by law become a
lien upon its property; provided, however, that neither the Company nor any
Material Subsidiary shall be required to pay or discharge any such tax,
assessment, charge or claim which is being contested in good faith and by proper
proceedings and with respect to which the Company shall have established
appropriate reserves in accordance with GAAP.

 

SECTION 5.02                                            Maintenance of
Insurance.  Maintain, and cause each Material Subsidiary to maintain, insurance
with responsible and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by (or, as applicable,
self-insure in a manner and to an extent not inconsistent with conventions
observed by) companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Material
Subsidiary operates.

 

SECTION 5.03                                            Preservation of
Existence, Etc.  Preserve and maintain, and cause each Material Subsidiary to
preserve and maintain, its corporate, limited liability company or partnership
existence, rights (charter and statutory), and franchises, except as otherwise
permitted by Section 6.04.

 

SECTION 5.04                                            Compliance with Laws,
Etc.  Comply, and cause each Material Subsidiary to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, all Environmental Laws),
noncompliance with which would materially adversely affect the business of the
Company and the Subsidiaries or the ability of the Company to obtain credit on
commercially reasonable terms.

 

SECTION 5.05                                            Keeping of Books.  Keep,
and cause each Material Subsidiary to keep, proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of the Company and each Material Subsidiary in
accordance with GAAP consistently applied.

 

SECTION 5.06                                            Inspection.  Permit, and
cause each Material Subsidiary to permit, the Administrative Agent, and its
representatives and agents, to inspect any of the properties, corporate books
and financial records of the Company and its Material Subsidiaries, to examine
and make copies of the books of account and other financial records of the
Company and its Material Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and its Material Subsidiaries with, and to be advised as
to the same by, their respective officers or directors, at such reasonable times
during normal business hours and intervals as the Administrative Agent may
reasonably designate.

 

SECTION 5.07                                            Reporting Requirements. 
Furnish to the Administrative Agent in sufficient copies for distribution to
each Lender:

 

(a)                                  As soon as available and in any event
within 55 days after the end of each of the first three quarters of each fiscal
year of the Company, a consolidated balance sheet of the Company and the
consolidated Subsidiaries as of the end of such quarter and a consolidated
statement of income and changes in financial position (or consolidated statement
of cash flow, as the case may be) of the Company and the consolidated
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, certified by the chief financial
officer of the Company;

 

66

--------------------------------------------------------------------------------


 

(b)                                 As soon as available and in any event within
100 days after the end of each fiscal year of the Company, a consolidated
balance sheet of the Company and the consolidated Subsidiaries as of the end of
such year and a consolidated statement of income and stockholder’s equity and
changes in financial position of the Company and the consolidated Subsidiaries
for such fiscal year and accompanied by a report of PricewaterhouseCoopers LLC,
independent registered public accounting firm of the Company, or other
independent public accountants of nationally recognized standing, on the results
of their examination of the consolidated annual financial statements of the
Company and the consolidated Subsidiaries, which report shall be unqualified or
shall be otherwise reasonably acceptable to the Required Lenders; provided that
such report may set forth qualifications to the extent such qualifications
pertain solely to changes in GAAP from earlier accounting periods, the
implementation of which changes (with the concurrence of such accountants) is
reflected in the financial statements accompanying such report;

 

(c)                                  Promptly after the sending or filing
thereof, copies of all reports which the Company files with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended,
including, without limitation, all such reports that disclose material
litigation pending against the Company or any Material Subsidiary or any
material noncompliance with any Environmental Law on the part of the Company or
any Material Subsidiary;

 

(d)                                 Together with the financial statements
required pursuant to clauses (a) and (b) above, a certificate signed by the
chief financial officer of the Company (A) stating that no Default exists or, if
any does exist, stating the nature and status thereof and describing the action
the Company proposes to take with respect thereto and (B) demonstrating, in
reasonable detail, the calculations used by such officer to determine compliance
with the financial covenants contained in Sections 6.07 and 6.08;

 

(e)                                  As soon as possible, and in any event
within five Business Days after the Company shall become aware of the occurrence
of each Default, which Default is continuing on the date of such statement, a
statement of the chief financial officer of the Company setting forth details of
such Default or event and the action which the Company proposes to take with
respect thereto; and

 

(f)                                    From time to time, such other information
as to the business and financial condition of the Company and the Subsidiaries
and their compliance with the Loan Documents as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request.

 

Documents required to be delivered pursuant to Section 5.07(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.01; or (ii)

 

67

--------------------------------------------------------------------------------


 

on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC”, such Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the Issuing
Bank and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to such Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”.  Notwithstanding the foregoing, no
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC.”

 

SECTION 5.08                                            Use of Proceeds and
Letters of Credit.  Use the proceeds of Borrowings hereunder and the Letters of
Credit for the purposes referred to in the recitals to this Agreement, and not
for any purpose that would entail a violation of any applicable law or
regulation (including, without limitation, Regulations U and X of the Board). 
With respect to any Borrowing the proceeds of which shall be used to purchase or
carry Margin Stock, the applicable Borrower shall include in the Borrowing
Request for such Borrowing such information as shall enable the Lenders and the
Borrowers to determine that they are in compliance with such Regulations U and
X.

 

68

--------------------------------------------------------------------------------


 

SECTION 5.09                                            Guarantee Requirement. 
Cause the Guarantee Requirement to be satisfied at all times.

 

SECTION 5.10                                            Limitation of Debt From
Lenders That Are Not Qualifying Banks.  Each Swiss Borrower shall have Debt
owing to no more than twenty (20) lenders that are not Qualifying Banks,
including for the purposes of this Section 5.10 any such Debt owing to
Affiliates of such Swiss Borrower.

 

SECTION 5.11                                            Edwards Lifesciences
World Trade Corporation.  Cause the foreign qualification of Edwards
Lifesciences World Trade Corporation in the State of California to be in good
standing within ninety (90) days of the Effective Date (or such later date
approved by the Administrative Agent in its sole discretion).

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Lenders that
it will not:

 

SECTION 6.01                                            Subsidiary Debt.  Permit
any Material Subsidiary that is not a Subsidiary Guarantor to create, incur,
assume or permit to exist any Debt, except:

 

(a)                                  Debt created hereunder;

 

(b)                                 Debt existing on the date hereof and set
forth in Schedule 6.01 and extensions, renewals and replacements of any such
Debt that do not increase the outstanding principal amount thereof;

 

(c)                                  Debt to the Company or any other
Subsidiary;

 

(d)                                 Debt in respect of performance and surety,
stay, customs, appeal and performance bonds and performance and completion
guarantees or obligations in respect of letters of credit or bank guarantees, in
each case in the ordinary course of business, including to conduct business, in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or to
comply with laws;

 

(e)                                  Debt on property described in Section
6.02(k); provided that such Debt shall not either (i) have been created in
anticipation of the related merger, consolidation, sale, lease or other
disposition or in contemplation of such acquisition or (ii) at any time exceed
an aggregate amount equal to $50,000,000;

 

(f)                                    Debt of any Receivables Subsidiary;
provided that such Debt shall not at any time exceed an aggregate amount equal
to $50,000,000;

 

69

--------------------------------------------------------------------------------


 

(g)                                 Debt on property described in Section
6.02(o); provided that such Debt shall not at any time exceed an aggregate
amount equal to $50,000,000; and

 

(h)                                 other Debt; provided that the Designated
Amount does not at any time exceed 15% of Consolidated Net Tangible Assets.

 

SECTION 6.02                                            Liens, Etc.  Suffer to
exist, create, assume or incur, or permit any Material Subsidiary to suffer to
exist, create, assume or incur, any Security Interest, or assign, or permit any
Material Subsidiary to assign, any right to receive income, in each case to
secure Debt or any other obligation or liability, other than:

 

(a)                                  any Security Interest to secure Debt or any
other obligation or liability of any Material Subsidiary to the Company;

 

(b)                                 mechanics’, materialmen’s, carriers’ or
other like liens arising in the ordinary course of business (including
construction of facilities) in respect of obligations which are not due or which
are being contested in good faith and for which reasonable reserves have been
established;

 

(c)                                  any Security Interest arising by reason of
deposits with, or the giving of any form of security to, any governmental agency
or any body created or approved by law or governmental regulation which is
required by law or governmental regulation as a condition to the transaction of
any business, or the exercise of any privilege, franchise or license;

 

(d)                                 Security Interests for taxes, assessments or
governmental charges or levies not yet delinquent or Security Interests for
taxes, assessments or governmental charges or levies already delinquent but the
validity of which is being contested in good faith and for which reasonable
reserves have been established;

 

(e)                                  Security Interests (including judgment
liens) arising in connection with legal proceedings so long as such proceedings
are being contested in good faith and, in the case of judgment liens, execution
thereon is stayed;

 

(f)                                    landlords’ liens on fixtures located on
premises leased by the Company or a Material Subsidiary in the ordinary course
of business;

 

(g)                                 Security Interests arising in connection
with contracts and subcontracts with or made at the request of the United States
of America, any state thereof, or any department, agency or instrumentality of
the United States of America or any state thereof for obligations not yet
delinquent;

 

(h)                                 any Security Interest arising by reason of
deposits to qualify the Company or a Material Subsidiary to conduct business, to
maintain self-insurance, or to obtain the benefit of, or comply with, laws;

 

(i)                                     any purchase money Security Interest
claimed by sellers of goods on ordinary trade terms provided that no financing
statement has been filed to perfect such Security Interest;

 

70

--------------------------------------------------------------------------------


 

(j)                                     any Security Interest existing as of the
date hereof and set forth on Schedule 6.02, and the extension thereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date;

 

(k)                                  Security Interests on (i) property of a
corporation or firm existing at the time such corporation is merged or
consolidated with the Company or any Subsidiary or at the time of a sale, lease
or other disposition of the properties of a corporation or a firm as an entirety
(or the properties of a corporation or firm comprising a product line or line of
business, as an entirety) or substantially as an entirety to the Company or a
Subsidiary; or (ii) property comprising machinery, equipment or real property
acquired by the Company or any of its Material Subsidiaries, which Security
Interests shall have existed at the time of such acquisition and secure
obligations assumed by the Company or such Material Subsidiary in connection
with such acquisition; provided that the Debt or other obligations or
liabilities secured by Security Interests of the type described in this
paragraph (k) shall not either (i) have been created in anticipation of such
merger, consolidation, sale, lease or other disposition or in contemplation of
such acquisition or (ii) at any time exceed an aggregate amount equal to
$50,000,000;

 

(l)                                     Security Interests arising in connection
with the sale, assignment or other transfer by the Company or any Material
Subsidiary of accounts receivable, lease receivables or other payment
obligations (any of the foregoing being a “Receivable”) owing to the Company or
such Material Subsidiary or any interest in any of the foregoing (together in
each case with any collections and other proceeds thereof and any collateral,
guarantees or other property or claims in favor of the Company or such Material
Subsidiary supporting or securing payment by the obligor thereon of any such
Receivables), in each case whether such sale, assignment or other transfer
constitutes a “true sale” or a secured financing for accounting, tax or any
other purpose; provided that either (i) such sale, assignment or other transfer
shall have been made as part of a sale of the business out of which the
applicable Receivables arose, (ii) such sale, assignment or other transfer is
made in the ordinary course of business and is for the purpose of collection
only, (iii) such sale, assignment or other transfer is made in connection with
an agreement on the part of the assignee thereof to render performance under the
contract that has given rise to such Receivable, or (iv) in the case of any
other sale, assignment or transfer, the Designated Amount does not at any time
exceed 15% of Consolidated Total Assets;

 

(m)                               Security Interests securing non-recourse
obligations in connection with leveraged or single-investor lease transactions;

 

(n)                                 Security Interests securing the performance
of any contract or undertaking made in the ordinary course of business (as such
business is currently conducted) other than for the payment of Debt;

 

(o)                                 any Security Interest granted by any
Material Subsidiary; provided, that (i) the principal business and assets of
such Material Subsidiary are located in Puerto Rico or are located outside of
the United States, its other territories and possessions, (ii) the property of
such Material Subsidiary which is subject to such Security Interest is a parcel
of real property, a manufacturing plant, manufacturing equipment, a warehouse,
or an office building hereafter acquired, constructed, developed or improved by
such Material Subsidiary, and (iii) such

 

71

--------------------------------------------------------------------------------


 

Security Interest is created prior to or contemporaneously with, or within 120
days after (x) in the case of acquisition of such property, the completion of
such acquisition and (y) in the case of the construction, development or
improvement of such property, the later to occur of the completion of such
construction, development or improvement or the commencement of operations, use
or commercial production (exclusive of test and start-up periods) of such
property, and such Security Interest secures or provides for the payment of all
or any part of the acquisition cost of such property or the cost of
construction, development or improvement thereof, as the case may be;

 

(p)                                 any Security Interest in deposits or cash
equivalent investments pledged with a financial institution for the sole purpose
of implementing a hedging or financing arrangement commonly known as a
“back-to-back” loan arrangement, provided in each case that neither the assets
subject to such Security Interest nor the Debt incurred in connection therewith
are reflected on the consolidated balance sheet of the Company; or

 

(q)                                 any extension, renewal or refunding (or
successive extensions, renewals or refundings) in whole or in part of any Debt
or any other obligation or liability secured by any Security Interest referred
to in the foregoing paragraphs (a) through (p), provided that the principal
amount of Debt or any other obligation or liability secured by such Security
Interest shall not exceed the principal amount outstanding immediately prior to
such extension, renewal or refunding, and that the Security Interest securing
such Debt or other obligation or liability shall be limited to the property
which, immediately prior to such extension, renewal or refunding secured such
Debt or other obligation or liability and additions to such property; and
provided further that the principal amount of Debt or any other obligation or
liability secured by such Security Interest shall continue to be taken into
account for purposes of computing the amount of Debt or any other obligation or
liability that may be secured under any applicable basket provided for in the
foregoing paragraphs (a) through (p).

 

Notwithstanding the foregoing provisions of this Section, the Company and the
Material Subsidiaries may, at any time, suffer to exist, issue, incur, assume
and guarantee Secured Debt (in addition to Secured Debt permitted to be secured
under the foregoing paragraphs (a) through (k) and (m) through (q)); provided
that the Designated Amount does not at any time exceed 15% of Consolidated Net
Tangible Assets.

 

SECTION 6.03                                            Sale and Leaseback
Transactions.  Enter into or be party to, or permit any Material Subsidiary to
enter into or be party to, any Sale and Leaseback Transaction unless after
giving effect thereto the Designated Amount does not exceed 15% of Consolidated
Net Tangible Assets.

 

SECTION 6.04                                            Merger, Etc.  (a)
 Permit the Company to merge or consolidate with or into, or Transfer Assets to,
any Person, except that the Company may (i) merge or consolidate with any US
Corporation, including any Subsidiary that is a US Corporation, and (ii)
Transfer Assets to any Subsidiary which is a US Corporation; provided, in each
case described in clause (i) and (ii) above, that (A) immediately after giving
effect to such transaction, no Default shall have occurred and be continuing and
the Guarantee Requirement shall have been satisfied and (B) in the case of any
merger or consolidation to which the Company shall be a party, the survivor of
such merger or consolidation shall be the Company.

 

72

--------------------------------------------------------------------------------


 

(b)                                 Permit any Material Subsidiary to merge or
consolidate with or into, or Transfer Assets to, any Person unless (i)
immediately after giving effect to such transaction, no Default shall have
occurred and be continuing and (ii) if either constituent corporation in such
merger or consolidation, or the transferor of such assets, is a Subsidiary
Guarantor, the surviving or resulting corporation or the transferee of such
assets, as the case may be, shall be a Subsidiary Guarantor.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 6.04 (other than the restrictions of paragraph (a) above on the
ability of the Company to Transfer Assets), the Company may sell, transfer or
otherwise dispose of all or substantially all of the capital stock or other
equity interests, or the assets of, any Material Subsidiary (other than any
Borrower, Edwards Lifesciences LLC, or Edwards Lifesciences World Trade
Corporation), and any such Material Subsidiary may merge or consolidate with or
into, or Transfer Assets to, any Person; provided, that, in each case (i) both
before and immediately after giving effect to such transaction, no Default shall
have occurred and be continuing and (ii) such transaction shall be at fair value
on an arm’s-length basis.

 

SECTION 6.05                                            Change in Business. 
Permit the Company or any Material Subsidiary to engage to any material extent
in any business other than the medical devices, supplies and services businesses
(but excluding the management of institutional health care providers such as
hospitals, nursing homes, and long-term care facilities).

 

SECTION 6.06                                            Certain Restrictive
Agreements.  Permit the Company or any Material Subsidiary to enter into any
contract or other agreement that would limit the ability of any Material
Subsidiary to pay dividends or make loans or advances to, or to repay loans or
advances from, the Company or any other Subsidiary; provided that nothing in
this section shall prohibit (a) covenants or agreements entered into in
connection with the incurrence of secured Debt permitted hereunder that restrict
the transfer of collateral securing such Debt or (b) agreements entered into in
connection with sales of Receivables that govern the application of proceeds of
sold Receivables.

 

SECTION 6.07                                            Leverage Ratio.  Permit
the Leverage Ratio at any time to exceed 3.00:1.00.

 

SECTION 6.08                                            Interest Coverage
Ratio.  Permit the Interest Coverage Ratio as of the end of any period of four
consecutive fiscal quarters to be less than 4.00:1.00.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)                                  Any Borrower shall fail to (i) pay any
interest or fee due hereunder and such default continues for five days, or (ii)
pay any amount of principal of any Loan or any reimbursement obligation in
respect of any LC Disbursement when due hereunder; or

 

73

--------------------------------------------------------------------------------


 

(b)                                 Any representation or warranty made or
deemed made by the Company or any other Loan Party (or any of their respective
officers) in connection with this Agreement or any other Loan Document shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

(c)                                  The Company or any Material Subsidiary
shall fail to maintain its corporate, limited liability company or partnership
existence as required by Section 5.03, or the Company or any Material Subsidiary
shall fail to perform or observe any term, covenant or agreement contained in
Article VI (other than Section 6.02 insofar as such failure results from a
nonconsensual Security Interest) of this Agreement on its part to be performed
or observed; or

 

(d)                                 The Company or any Material Subsidiary shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document on its part to be performed or
observed (other than those failures or breaches referred to in paragraphs (a),
(b) and (c) above) and any such failure shall remain unremedied for 30 days
after written notice thereof has been given to the Company by the Administrative
Agent at the request of any Lender; or

 

(e)                                  Either (i) the Company or any Material
Subsidiary shall fail to pay any amount of principal of, interest on or premium
with respect to, any Debt (other than the Loans) of the Company or such
Subsidiary outstanding under one or more instruments or agreements when due
(whether at scheduled maturity or by required prepayment, acceleration, demand
or otherwise) and (A) such Debt shall be in an aggregate principal amount not
less than $10,000,000 and such failure shall continue beyond the greater of 15
days and the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt or (B) such Debt shall be in an aggregate
principal amount not less than $20,000,000 and such failure shall continue
beyond the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or (ii) any other event shall occur or
condition shall exist with respect to any Debt (other than the Loans) of the
Company or such Subsidiary outstanding under one or more instruments or
agreements if the effect of such event or condition is (or will after the lapse
of any grace period be) to cause, or to permit the holder or holders of such
debt (or any trustee or agent on their behalf) to cause, such Debt to become
due, or to require such Debt to be prepaid (other than by a scheduled
prepayment), prior to the stated maturity thereof and (A) such Debt shall be in
an aggregate principal amount not less than $10,000,000 and such failure shall
continue beyond the greater of 15 days and the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt or (B) such Debt
shall be in an aggregate principal amount not less than $20,000,000 and such
failure shall continue beyond the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or

 

(f)                                    The Company or any Material Subsidiary
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally; or

 

(g)                                 The Company or any Material Subsidiary shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against the Company or such Material Subsidiary seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debt under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or

 

74

--------------------------------------------------------------------------------


 

seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property; or the Company or any such Material Subsidiary shall take corporate
action to authorize any of the actions set forth above in this paragraph (f);
provided that, in the case of any such proceeding filed or commenced against the
Company or any Material Subsidiary, such event shall not constitute an “Event of
Default” hereunder unless either (i) the same shall have remained undismissed or
unstayed for a period of 60 days, (ii) an order for relief shall have been
entered against the Company or such Material Subsidiary under the federal
bankruptcy laws as now or hereafter in effect or (iii) the Company or such
Material Subsidiary shall have taken corporate action consenting to, approving
or acquiescing in the commencement or maintenance of such proceeding; or

 

(h)                                 Any judgment or order for the payment of
money shall be rendered against the Company or any Material Subsidiary and (i)
either (A) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (B) there shall be any period of 10 consecutive
days, in the case of a judgment or order rendered or entered by a court located
in the United States, its territories and Puerto Rico, or 30 consecutive days,
in the case of any other court, during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect, and (ii) the amount of such judgment or order, when aggregated with the
amount of all other such judgments and orders described in this subsection (h),
shall exceed $20,000,000; or

 

(i)                                     the guarantee of any Subsidiary
Guarantor that is a Material Subsidiary under the Subsidiary Guarantee Agreement
or the Company’s guarantee under Article X shall not be (or shall be asserted by
the Company or any Subsidiary Guarantor not to be) valid or in full force and
effect; or

 

(j)                                     a Change of Control shall have occurred.

 

then, in any such event but subject to the next sentence, the Administrative
Agent shall at the request, or may with the consent, of the Required Lenders, by
notice to the Company, (i) declare the obligation of each Lender to make Loans
hereunder to be terminated, whereupon the same shall forthwith terminate and/or
(ii) declare the entire unpaid principal amount of the Loans, all interest
accrued and unpaid thereon and all other amounts payable under this Agreement to
be forthwith due and payable, whereupon the Loans, all such accrued interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrowers.  In the event of the occurrence of an
Event of Default under clause (f) or (g) of this Article VII, (A) the obligation
of each Lender to make Loans shall automatically be terminated and (B) the
Loans, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Borrower.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

In order to expedite the transactions contemplated by this Agreement, the Person
named in the heading of this Agreement is hereby appointed to act as
Administrative Agent on behalf of

 

75

--------------------------------------------------------------------------------


 

the Lenders and the Issuing Bank.  Each of the Lenders, each assignee of any
Lender and the Issuing Bank hereby irrevocably authorizes the Administrative
Agent to take such actions on behalf of such Lender or assignee or the Issuing
Bank and to exercise such powers as are delegated to the Administrative Agent by
the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
no Borrower shall have rights as a third party beneficiary of any of such
provisions.  The Administrative Agent is hereby expressly authorized by the
Lenders and the Issuing Bank, without hereby limiting any implied authority, (a)
to receive on behalf of the Lenders and the Issuing Bank all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
hereunder, and promptly to distribute to each Lender or the Issuing Bank its
proper share of each payment so received; (b) to give notice on behalf of each
of the Lenders to the Company of any Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Company or any other Loan Party pursuant to this Agreement or the other Loan
Documents as received by the Administrative Agent.  Without limiting the
generality of the foregoing, the Administrative Agent is hereby expressly
authorized to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guarantee Agreement in the event that all the capital stock of such
Guarantor shall be sold, transferred or otherwise disposed of to a Person other
than the Company or an Affiliate of the Company in a transaction permitted by
Section 6.04.

 

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity, and the Administrative Agent and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent and without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Section
11.02); provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to the Company or any of its Subsidiaries that is communicated to or

 

76

--------------------------------------------------------------------------------


 

obtained by the institution serving as Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or wilful misconduct.  The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by a Borrower (in
which case the Administrative Agent shall give written notice to each other
Lender), and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Company.  Upon receipt of any such notice of resignation,
the Required Lenders

 

77

--------------------------------------------------------------------------------


 

shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts owed to the
retiring Administrative Agent pursuant to any of the Loan Documents, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than the receipt of any indemnity payments or other amounts owed to the retiring
Administrative Agent pursuant to any of the Loan Documents), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swing Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

78

--------------------------------------------------------------------------------


 

Each Lender hereby acknowledges that no Co-Syndication Agent or Co-Documentation
Agent has any rights, duties or liability hereunder other than in its capacity
as a Lender.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or payments in respect of
Letters of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise to file and prove a claim for the
whole amount of the principal and interest owing and unpaid in respect of the
Loans, payments in respect of Letters of Credit and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent allowed in such judicial proceeding and to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 11.03.

 

ARTICLE IX

 

COLLECTION ALLOCATION MECHANISM

 

On the CAM Exchange Date, (a) the Commitments shall automatically and without
further act be terminated as provided in Article VII, (b) the principal amount
of each Loan denominated in a Designated Foreign Currency or Yen shall
automatically and without further action required, be converted into US Dollars
determined using the Exchange Rates calculated as of the CAM Exchange Date,
equal to the US Dollar Equivalent of such amount and on and after such date all
amounts accruing and owed to any Lender in respect of such Loans shall accrue
and be payable in US Dollars at the rates otherwise applicable hereunder and (c)
the Lenders shall automatically and without further act be deemed to have made
reciprocal purchases of interests in the Specified Obligations such that, in
lieu of the interests of each Lender in the particular Specified Obligations
that it shall own as of such date and prior to the CAM Exchange, such Lender
shall own an interest equal to such Lender’s CAM Percentage in each Specified
Obligation.  Each Lender, each person acquiring a participation from any Lender
as contemplated by Section 11.04 and each Borrower hereby consents and agrees to
the CAM Exchange.  Each Borrower and each Lender agrees from time to time to
execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees

 

79

--------------------------------------------------------------------------------


 

to surrender any promissory notes originally received by it hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

 

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of any Specified Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph).

 

In the event that, on or after the CAM Exchange Date, the aggregate amount of
the Specified Obligations shall change as a result of the making by the Issuing
Bank of an LC Disbursement that is not reimbursed by the applicable Borrower,
then (a) each Multicurrency Lender shall, in accordance with Section 2.05(d),
promptly purchase from the Issuing Bank the US Dollar Equivalent of a
participation in such LC Disbursement in the amount of such Multicurrency
Lender’s Multicurrency Commitment Percentage of such LC Disbursement (without
giving effect to the CAM Exchange), (b) the Administrative Agent shall
redetermine the CAM Percentages after giving effect to such LC Disbursement and
the purchase of participations therein by the Multicurrency Lenders, and the
Lenders shall automatically and without further act be deemed to have made
reciprocal purchases of interests in the Specified Obligations such that each
Lender shall own an interest equal to such Lender’s CAM Percentage in each of
the Specified Obligations and (c) in the event distributions shall have been
made in accordance with the preceding paragraph, the Lenders shall make such
payments to one another in US Dollars as shall be necessary in order that the
amounts received by them shall be equal to the amounts they would have received
had each LC Disbursement been outstanding on the CAM Exchange Date.  Each such
redetermination shall be binding on each of the Lenders and their successors and
assigns and shall be conclusive, absent manifest error.

 

ARTICLE X

 

GUARANTEE

 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers.  The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of the
Company hereunder shall not be affected by (a) the failure of the Administrative
Agent or any Lender to assert any claim or demand or to enforce any right or
remedy against any Loan Party under the provisions of this Agreement, any other
Loan Document or otherwise; (b) any extension or renewal of any of the

 

80

--------------------------------------------------------------------------------


 

Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, wilful or
otherwise, in the performance of any of the Obligations; or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any Lender to any balance
of any deposit account or credit on the books of the Administrative Agent or any
Lender in favor of any Borrower or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
any Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or applicable Lender in cash an amount equal to the unpaid principal amount of
such Obligations then due, together with accrued and unpaid interest thereon. 
The Company further agrees that if payment in respect of any Obligation shall be
due in a currency other than US Dollars and/or at a place of payment other than
New York and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the reasonable judgment of the Administrative Agent or any Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or

 

81

--------------------------------------------------------------------------------


 

otherwise shall in all respects be subordinated and junior in right of payment
to the prior indefeasible payment in full of all the Obligations owed by such
Borrower to the Administrative Agent and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

 

Notwithstanding anything to the contrary herein, the provisions of this Article
X shall apply only to the guarantee obligations of the Company under this
Article X (and each reference in this Article X to “hereunder” shall mean under
this Article X).

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.01                                      Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                                     if to a Borrower, the Administrative
Agent, the Issuing Bank or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.01); and

 

(ii)                                  if to any Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrowers).

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

82

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  The Administrative Agent, the Issuing Bank
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Requests and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Administrative Agent,

 

83

--------------------------------------------------------------------------------


 

the Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

SECTION 11.02                                      Waivers; Amendments.  (a)  No
failure or delay by the Administrative Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with Article
VII for the benefit of all the Lenders, the Issuing Bank and the Administrative
Agent; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as the Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Bank or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank or Swing Line Lender, as the case may
be) hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.18), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VII and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.18, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders or by the Company and the Administrative Agent
with the consent of the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative

 

84

--------------------------------------------------------------------------------


 

Agent and the Loan Party or Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase any Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender adversely affected thereby, (iii)
postpone the date of any scheduled payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender (it being understood that the addition of new
tranches of loans or commitments that may be extended under this Agreement shall
not be deemed to alter such pro rata sharing of payments), (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be) (except, in each case, to provide for new tranches of loans or
commitments that may be extended under this Agreement), (vi) release the Company
or all or substantially all the Subsidiary Guarantors from, or limit or
condition, its or their obligations under Article X or the Subsidiary Guarantee
Agreement, without the written consent of each Lender; (vii) change any
provisions of Article IX without the written consent of each Lender, or (viii)
change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those of Lenders holding Loans of any other Class
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class;
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swing Line Lender
or the Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Swing Line Lender or the
Issuing Bank, as the case may be and (B) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Multicurrency Lenders (but not the Yen Enabled Lenders) or the
Yen Enabled Lenders (but not the Multicurrency Lenders) may be effected by an
agreement or agreements in writing entered into by the Company and requisite
percentage in interest of the affected Class of Lenders.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

SECTION 11.03                                      Expenses; Indemnity; Damage
Waiver.  (a)  The Company shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the

 

85

--------------------------------------------------------------------------------


 

preparation and administration of this Agreement or the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank,
the Swing Line Lender or any Lender, including the reasonable fees, charges and
disbursements of any counsel, for the Administrative Agent, the Issuing Bank,
the Swing Line Lender or any Lender, in connection with the enforcement or
protection of its rights in connection with any Loan Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 The Company shall indemnify the
Administrative Agent, the Issuing Bank, the Swing Line Lender and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, liabilities, reasonable out-of-pocket costs or expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) any transaction or proposed transaction
(whether or not consummated) in which any proceeds of any borrowing hereunder
are applied or proposed to be applied, directly or indirectly, by the Company or
any Subsidiary, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(iii) the execution, delivery or performance by the Company and the Subsidiaries
of the Loan Documents, or any actions or omissions of the Company or any
Subsidiary in connection therewith; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, liabilities,
costs or expenses shall have resulted from the gross negligence or wilful
misconduct of such Indemnitee or the violation by such Indemnitee of any law or
court order applicable to it.

 

(c)                                  To the extent that the Company fails to pay
any amount required to be paid by it to the Administrative Agent or the Issuing
Bank under paragraph (a) or (b) of this Section and without limiting its
obligation to do so, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed loss,
liability, cost or expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such. 
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum (without duplication) of the total Exposures and unused
Commitments at the time.  Notwithstanding the foregoing, Yen Enabled Lenders
shall not be obligated to pay any such amount which is owing to the Issuing Bank
in its capacity as such (and such pro rata calculation shall disregard the
Exposures and unused Commitments of such Yen Enabled Lender to such extent).

 

(d)                                 To the extent permitted by applicable law,
no Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for

 

86

--------------------------------------------------------------------------------


 

special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable within 15 Business Days after receipt by the Company of a reasonably
detailed invoice therefor.

 

SECTION 11.04                                      Successors and Assigns.  (a)
 The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto, each other Indemnitee and their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), except that no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), the Related Parties of each of the Administrative Agent, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees (other than any Ineligible Assignee) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans or other amounts at the time owing to it); provided
that (i) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund of any Lender, the Administrative Agent and the
Company must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed), (ii) in the case of an
assignment of all or a portion of a Multicurrency Commitment or any Lender’s
obligations in respect of its LC Exposure, the Issuing Bank and Swing Line
Lender must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed), (iii) except in the case of an
assignment to a Lender, an Affiliate of a Lender or a Approved Fund of any
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitments and outstanding Loans, the amount of the Commitments and outstanding
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 unless
each of the Company and the Administrative Agent otherwise consent (which
consent shall not be unreasonably withheld or delayed), (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500
(provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment), (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, (vi) the parties to the
assignment shall advise the Company as to whether the assignee is a Qualifying
Bank, and if the assignee is not a Qualifying Bank and after giving effect to
such assignment there would be more than ten Lenders that were not Qualifying
Banks, the assignment shall not be permitted, and (vii) no such assignment shall
be made (A) to the Company or any of the Company’s Affiliates or Subsidiaries,
or (B) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon

 

87

--------------------------------------------------------------------------------


 

becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person; and provided further
that any consent of the Company otherwise required under this paragraph shall
not be required if an Event of Default referred to in clause (f) or (g) of
Article VII has occurred and is continuing.  Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 11.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon), (y) in the case of a Defaulting Lender which is a Yen
Enabled Lender, acquire (and fund as appropriate) its full pro rata share of all
Yen Enabled Revolving Loans in accordance with its Yen Enabled Commitment
Percentage and (z) in the case of a Defaulting Lender which is a Multicurrency
Lender, acquire (and fund as appropriate) its full pro rata share of all
Multicurrency Revolving Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Multicurrency Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of each Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank, the Swing Line Lender and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company, the Issuing Bank, the
Swing Line Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

88

--------------------------------------------------------------------------------


 

(d)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(e)                                  Any Lender may, without the consent of any
Borrower or the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (vi) of the first proviso to Section
11.02(b) that affects such Participant.  Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)                                    A Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is

 

89

--------------------------------------------------------------------------------


 

made with the Company’s prior written consent.  A Participant shall not be
entitled to the benefits of Section 2.17 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(e) as though it were a
Lender.

 

(g)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or, in the case of a Lender that is an
investment fund, to the trustee under the indenture to which such fund is a
party, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its
Multicurrency Commitment and Multicurrency Revolving Committed Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as Issuing Bank and/or (ii) upon 30 days’ notice
to the Company, resign as Swing Line Lender.  In the event of any such
resignation as Issuing Bank or Swing Line Lender, the Company shall be entitled
to appoint from among the Lenders a successor Issuing Bank or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as Issuing Bank or
Swing Line Lender, as the case may be.  If Bank of America resigns as Issuing
Bank, it shall retain all the rights, powers, privileges and duties of the
Issuing Bank hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Bank and all LC Exposures with
respect thereto, including the right to require the Multicurrency Lenders to
fund risk participations in pursuant to Section 2.03(c)).  If Bank of America
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Multicurrency Lenders to make ABR Revolving Committed Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor Issuing Bank and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank or Swing Line
Lender, as the case may be, and (b) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

SECTION 11.05                                      Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties herein or in
any other Loan Document or in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto or thereto
and shall survive the execution and delivery of this Agreement and any other
Loan Document and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect

 

90

--------------------------------------------------------------------------------


 

representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17, 11.03 and 11.12 (but,
in the case of Section 11.12, only for a period of two years following
termination of this Agreement) and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

 

SECTION 11.06                                      Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 11.07                                      Severability.  Any provision
of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 11.08                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 11.09                                      Governing Law; Jurisdiction;
Consent to Service of Process.  (a)  This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

91

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank, the Swing Line
Lender or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Borrower or its properties in the courts
of any jurisdiction.

 

(c)                                  Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
11.01.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 11.10                                      WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 11.11                                      Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 11.12                                      Confidentiality.  The
Administrative Agent, the Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees,
trustees

 

92

--------------------------------------------------------------------------------


 

and agents, including accountants, legal counsel and other advisors, to Approved
Funds’ directors and officers and to any direct or indirect contractual
counterparty in swap agreements (it being understood that each Person to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) to the extent required or necessary in
the judgment of counsel in connection with any suit, action or proceeding
relating to the enforcement of rights of the Administrative Agent or the Lenders
against the Borrowers under this Agreement or any other Loan Document, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Company and its obligations,
(g) with the consent of the Company or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Company other
than as a result of a breach of this Section or other confidentiality
agreement.  For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Company other than as a result of a breach of this Section of which the
Administrative Agent or such Lender is aware.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including United States Federal and state securities laws.

 

SECTION 11.13                                      Conversion of Currencies. 
(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

(b)                                 The obligations of each Borrower in respect
of any sum due to any party hereto or any holder of the obligations owing
hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than the currency in which such sum is
stated to be due hereunder (the “Agreement Currency”), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to

 

93

--------------------------------------------------------------------------------


 

be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss.  The obligations of the Borrowers contained in this
Section 11.13 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

SECTION 11.14                                      Termination of Covenants. 
Notwithstanding any other provision in this Agreement, at any time when the
Commitments shall have terminated and no Loans shall be outstanding but Letters
of Credit are still outstanding, if the Borrowers shall post cash collateral in
an amount equal to the LC Exposure, the Borrowers shall no longer be required to
comply with the covenants set forth in Article V or Article VI of this
Agreement.

 

SECTION 11.15                                      Release of Guarantors.  A
Subsidiary Guarantor shall be released from each of the Guarantee Agreement and
the Indemnity, Subrogation and Contribution Agreement with respect to such
Subsidiary Guarantor if (i) all of the capital stock of such Subsidiary
Guarantor owned by the Company or any Subsidiary shall be sold in a transaction
permitted under the terms of this Agreement and (ii) at the time of such sale no
Default has occurred and is continuing.  The Administrative Agent shall promptly
(and the Lenders hereby authorize and instruct the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by the
Borrower and to provide written evidence of the release of any Subsidiary
Guarantor pursuant to this Section.

 

SECTION 11.16                                      USA PATRIOT Act.  Each Lender
hereby notifies each Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Act.

 

SECTION 11.17                                      Qualifying Bank
Representation and Warranty.  Each Multicurrency Lender on the date of this
Agreement hereby represents and warrants to the Swiss Borrower that such Lender
is a Qualifying Bank.  If, at any time prior to the expiration or termination of
the Multicurrency Commitments and the repayment in full of the principal of and
interest on each Multicurrency Revolving Committed Loan, any Multicurrency
Lender that shall have been a Qualifying Bank at the time it became a party
hereto shall cease to be a Qualifying Bank, and at such time there are more than
ten Multicurrency Lenders (including such Lender) that are not Qualifying Banks,
then such Multicurrency Lender shall promptly transfer any Multicurrency
Commitment and any Multicurrency Revolving Committed Loan to a Qualifying Bank
in accordance with Section 11.04(b).

 

SECTION 11.18                                      No Fiduciary Duty.  Each
Borrower, on behalf of itself and the Subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrowers, the Subsidiaries and their Affiliates,
on the one hand, and the Administrative Agent, the Issuing Bank, the Lenders and

 

94

--------------------------------------------------------------------------------


 

their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Issuing Bank, the Lenders or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.  To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent or any Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 11.19                                      Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 11.20                                      Electronic Execution of
Assignments and Certain Other Documents.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

EDWARDS LIFESCIENCES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Thomas M. Abate

 

 

Name:

Thomas M. Abate

 

 

Title:

Corporate Vice President and Chief Financial Officer

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES WORLD TRADE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Thomas M. Abate

 

 

Name:

Thomas M. Abate

 

 

Title:

Corporate Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES LLC

 

 

 

 

 

 

 

By:

/s/ Thomas M. Abate

 

 

Name:

Thomas M. Abate

 

 

Title:

Corporate Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES (U.S.) INC.

 

 

 

 

 

 

 

By:

/s/ Thomas M. Abate

 

 

Name:

Thomas M. Abate

 

 

Title:

Corporate Vice President, Chief Financial Officer and Treasurer

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Dora A. Brown

 

 

Name:

Dora A. Brown

 

 

Title:

Vice President

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

BANK OF AMERICA, N.A., as a Lender,

 

Issuing Bank and Swing Line Lender

 

 

 

 

 

By:

/s/ Jill J. Hogan

 

 

Name:

Jill J. Hogan

 

 

Title:

Vice President

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Dawn L. LeeLum

 

 

Name:

Dawn L. LeeLum

 

 

Title:

Executive Director

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Andrea S. Chen

 

 

Name:

Andrea S. Chen

 

 

Title:

Director

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Joseph Schnorr

 

 

Name:

Joseph Schnorr

 

 

Title:

Vice President

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

By:

/s/ Victor Pierzchalski

 

 

Name:

Victor Pierzchalski

 

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Ross Levitsky

 

 

Name:

Ross Levitsky

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Philippe Sandmeier

 

 

Name:

Philippe Sandmeier

 

 

Title:

Managing Director

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name:

Bertram H. Tang

 

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Sherrese Clarke

 

 

Name:

Sherrese Clarke

 

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Margaret Furbank

 

 

Name:

Margaret Furbank

 

 

Title:

Vice President

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Steven T. Brennan

 

 

Name:

Steven Brennan

 

 

Title:

Senior Vice President SC15219

 

 

SIGNATURE PAGE TO

EDWARDS LIFESCIENCES CORPORATION

FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(i)

 

INELIGIBLE ASSIGNEES

 

·                  Abbott Laboratories

 

·                  Allergan, Inc.

 

·                  Beckman Coulter, Inc

 

·                  Becton Dickinson & Co.

 

·                  Boston Scientific Corporation

 

·                  CareFusion Corp.

 

·                  C. R. Bard, Inc.

 

·                  Covidien plc

 

·                  Gen-Probe, Inc.

 

·                  Hospira, Inc.

 

·                  ICU Medical, Inc.

 

·                  Illumina, Inc.

 

·                  Integra Lifesciences Holding Corp.

 

·                  Johnson & Johnson

 

·                  LiDCO Group PLC

 

·                  Masimo Corp.

 

·                  Medtronic, Inc.

 

·                  PULSION Medical Systems AG

 

·                  PerkinElmer, Inc.

 

·                  ResMed, Inc.

 

·                  Sorin Group

 

·                  St. Jude Medical, Inc.

 

S-1

--------------------------------------------------------------------------------


 

·                  Stryker Corp.

 

·                  Thoratec Corporation

 

·                  Varian Medical Systems, Inc.

 

·                  Zimmer Holdings, Inc.

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(m)

 

MANDATORY COST FORMULAE

 

1.                                       The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

 

(a)                                  the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions); or

 

(b)                                 the requirements of the European Central
Bank.

 

2.                                       On the first day of each Interest
Period (or as soon as possible thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender, in accordance with the paragraphs set out below.  The Mandatory Cost
will be calculated by the Administrative Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.  The Administrative Agent will, at the request of the
Company or any Lender, deliver to the Company or such Lender as the case may be,
a statement setting forth the calculation of any Mandatory Cost.

 

3.                                       The Additional Cost Rate for any Lender
lending from a lending office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such lending office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that lending office.

 

4.                                       The Additional Cost Rate for any Lender
lending from a lending office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                  in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

 

per cent per annum

100 - (A+C)

 

 

(b)                                 in relation to any Loan in any currency
other than Sterling:

 

E x 0.01

 

per cent per annum

300

 

 

Where:

 

“A”                          is the percentage of Eligible Liabilities (assuming
these to be in excess of any stated minimum) which that Lender is from time to
time required to maintain as an interest free cash ratio deposit with the Bank
of England to comply with cash ratio requirements.

 

S-3

--------------------------------------------------------------------------------


 

“B”                            is the percentage rate of interest (excluding the
Applicable Rate, the Mandatory Cost and any interest charged on overdue amounts
pursuant to the proviso of Section 2.13(c) and, in the case of interest (other
than on overdue amounts) charged at the default rate set forth in Section
2.13(c), without counting any increase in interest rate effected by the charging
of such default rate) payable for the relevant Interest Period of such Loan.

 

“C”                            is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

“D”                           is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

“E”                             is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Lenders to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

 

5.                                       For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate); and

 

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                       In application of the above formulae,
A, B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.                                       If requested by the Administrative
Agent or the Company, each Lender with a lending office in the United Kingdom or
a Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the

 

S-4

--------------------------------------------------------------------------------


 

Administrative Agent and the Company, the rate of charge payable by such Lender
to the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by such Lender as being the average of the Fee Tariffs applicable to
such Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of such Lender.

 

8.                                       Each Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate.  In particular, but without limitation, each Lender
shall supply the following information in writing on or prior to the date on
which it becomes a Lender:

 

(a)                                  the jurisdiction of the lending office out
of which it is making available its participation in the relevant Loan; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.                                       The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a lending office in the same jurisdiction as its Lender’s
lending office.

 

10.                                 The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Mandatory Cost to the Lenders
on the basis of the Additional Cost Rate for each Lender based on the
information provided by each Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.                                 Any determination by the Administrative
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13.                                 The Administrative Agent may from time to
time, after consultation with the Company and the Lenders, determine and notify
to all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

S-5

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(s)

 

SUBSIDIARY GUARANTORS

 

·                  Edwards Lifesciences (U.S.) Inc.

 

·                  Edwards Lifesciences LLC

 

·                  Edwards Lifesciences World Trade Corporation

 

·                  Edwards Lifesciences Corporation of Puerto Rico

 

·                  Edwards Lifesciences Sales Corporation

 

S-6

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

LENDERS AND COMMITMENTS

 

Multicurrency Commitments

 

 

 

Multicurrency
Commitment

 

Multicurrency
Commitment
Percentage

 

Bank of America, N.A.

 

$

53,500,000.00

 

13.375000000

%

JPMorgan Chase Bank, N.A.

 

$

53,500,000.00

 

13.375000000

%

Wells Fargo Bank, National Association

 

$

53,500,000.00

 

13.375000000

%

U.S. Bank National Association

 

$

45,000,000.00

 

11.250000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

33,500,000.00

 

8.375000000

%

Deutsche Bank AG New York Branch

 

$

33,500,000.00

 

8.375000000

%

Mizuho Corporate Bank, Ltd.

 

$

33,500,000.00

 

8.375000000

%

Goldman Sachs Bank USA

 

$

27,500,000.00

 

6.875000000

%

Morgan Stanley Bank, N.A.

 

$

27,500,000.00

 

6.875000000

%

Union Bank, N.A.

 

$

19,500,000.00

 

4.875000000

%

HSBC Bank USA, National Association

 

$

19,500,000.00

 

4.875000000

%

 

 

$

400,000,000.00

 

100.000000000

%

 

Yen Enabled Commitments

 

 

 

Yen Enabled
Commitment

 

Yen Enabled
Commitment
Percentage

 

Bank of America, N.A.

 

$

16,500,000.00

 

16.500000000

%

JPMorgan Chase Bank, N.A.

 

$

16,500,000.00

 

16.500000000

%

Wells Fargo Bank, National Association

 

$

16,500,000.00

 

16.500000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

11,500,000.00

 

11.500000000

%

Deutsche Bank AG New York Branch

 

$

11,500,000.00

 

11.500000000

%

Mizuho Corporate Bank, Ltd.

 

$

11,500,000.00

 

11.500000000

%

Union Bank, N.A.

 

$

8,000,000.00

 

8.000000000

%

HSBC Bank USA, National Association

 

$

8,000,000.00

 

8.000000000

%

 

 

$

100,000,000.00

 

100.000000000

%

 

S-7

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

CERTAIN QUALIFICATION MATTERS

 

The Company filed its return with the tax authority in California for entities
including Edwards Lifesciences World Trade Corporation for the 2007 tax year. 
Subsequent to the filing, the state tax authority asserted that a separate
filing was necessary and, as a result, considers that Edwards Lifesciences World
Trade Corporation is not in good standing in the state of California.  The
Company does not agree and is in discussions with the tax authority with respect
to the form of such filing.

 

S-8

--------------------------------------------------------------------------------


 

SCHEDULE 3.05

 

LITIGATION

 

1. All items under the Company’s Form 10-K filed on February 28, 2011 with the
Securities and Exchange Commission for the fiscal year ended December 31, 2010,
Part I, Item 3 “Legal Proceedings”

 

2. All items under the Company’s Form 10-Q filed on May 9, 2011 with the
Securities and Exchange Commission for the fiscal quarter ended March 31, 2011,
Part II, Item 1 “Legal Proceedings”

 

S-9

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

DEBT OF MATERIAL SUBSIDIARIES

 

None.

 

S-10

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

SECURITY INTERESTS

 

None.

 

S-11

--------------------------------------------------------------------------------


 

SCHEDULE 11.01

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

COMPANY

Edwards Lifesciences Corporation

One Edwards Way

Irvine, California 92614

Attention:                                       Dennis J. Popovec

Telephone:                                  949.250.5166

Telecopier:                                   949.250.3412

Electronic Mail:  dennis_popovec@edwards.com

Website Address:  www.edwards.com

 

Edwards Lifesciences LLC

One Edwards Way

Irvine, CA 92614

Tax ID:  36-4345053

 

Edwards Lifesciences US Inc.

One Edwards Way

Irvine, CA 92614

Tax ID:  36-4340422

 

Edwards Lifesciences Corporation

One Edwards Way

Irvine, CA 92614

Tax ID:  36-4316614

 

Edwards Lifesciences World Trade Corporation

One Edwards Way

Irvine, CA 92614

Tax ID:  36-4316616

 

Unique Identification Number for the Swiss Borrowers and the Japanese Borrowers:

 

To become Borrowers after Effective Date:

Edwards Lifesciences AG

Route de l’Etraz 70

1260 Nyon

Switzerland

Tax ID:  98-0347624

 

Edwards Lifesciences Technology SARL

Route de l’Etraz 70

1260 Nyon

Switzerland

Tax ID:  98-0506096

 

S-12

--------------------------------------------------------------------------------


 

Edwards Lifesciences (Japan) Limited

Nittochi Nishi-Shinjuku Bldg.

6-10-1 Nishi-shinjuku, Shinjuku-ku

Tokyo 160-0023 Japan

Tax ID:  00071859

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

 

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

Mail Code:  CA4-702-02-25

2001 Clayton Road, Building B

Concord, California 94520-2405

Attention:                                       Petra Rubio

Telephone:                                  925.675.8062

Telecopier:                                   888.969.9237

Electronic Mail:  petra.rubio@baml.com

 

US DOLLARS:

Pay to: Bank of America, N.A.

ABA#: 026009593

ACCT#: 3750836479

Attn:                       Credit Services West

Ref: Edwards LifeSciences Corporation

 

EURO:

Pay to: Bank of America, London

London, England

GBS#: 04704085

SWIFT: BOFAGB22

ACCT#: 65280019

Attn: Credit Services West

Ref: Edwards LifeSciences Corporation

 

JAPANESE YEN:

Pay to: Bank of America, Tokyo

Tokyo, Japan

GBS#:04710016

SWIFT: BOFAJPJX

ACCT#: 606490661046

Attn:  Credit Services West

Ref: Edwards LifeSciences Corporation

 

S-13

--------------------------------------------------------------------------------


 

STERLING:

Pay to: Bank of America, London

London, England

GBS#: 04704093

SWIFT: BOFAGB22

ACCT#: 65280027

ATTN: Credit Services West

REF: Edwards LifeSciences Corporation

 

SWISS FRANCS:

Pay to: Bank of America, Geneva

Geneva, Switzerland

GBS#:04712012

SWIFT: BOFACH2X

ACCT#: 601490661012

Attn: Credit Services West

Ref: Edwards LifeSciences Corporation

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

800 Fifth Avenue, Floor 17

Mail Code:  WA1-501-17-32

Seattle, Washington 98104

Attention:                                       Dora A. Brown

Telephone:                                206.358.0101

Telecopier:                                 415.343.0556

Electronic Mail:  dora.a.brown@baml.com

 

ISSUING BANK:

 

Bank of America, N.A.

Trade Operations

Mail Code:  CA9-705-07-05

1000 W. Temple St.

Los Angeles, California 90012-1514

Attention:                                       Sandra Leon

Telephone:                                213.580.8369

Telecopier:                                 213.457.8841

Electronic Mail:  sandra.leon@baml.com

 

S-14

--------------------------------------------------------------------------------


 

SWING LINE LENDER:

 

Bank of America, N.A.

Mail Code:  CA4-702-02-25

2001 Clayton Road, Building B

Concord, California 94520-2405

Attention:                                       Petra Rubio

Telephone:                                  925.675.8062

Telecopier:                                   888.969.9237

Electronic Mail:  petra.rubio@baml.com

 

S-15

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of July 29, 2011, among EDWARDS
LIFESCIENCES CORPORATION, a Delaware corporation (the “Company”), [Name of
Borrowing Subsidiary], a [          ] corporation (the “New Borrowing
Subsidiary”), and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”).

 

Reference is hereby made to the Four Year Credit Agreement dated as of July 29,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Four Year Credit Agreement”), among the Company, the US Borrowers, the Swiss
Borrowers, the Japanese Borrowers, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and Issuing
Bank, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association, as
Co-Syndication Agents and U.S. Bank, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York Branch and Mizuho
Corporate Bank, Ltd., as Co-Documentation Agents.  Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Four Year Credit Agreement.  Under the Four Year Credit Agreement, the
Lenders have agreed, upon the terms and subject to the conditions therein set
forth, to make Loans to the US Borrowers, the Swiss Borrowers and the Japanese
Borrowers (collectively with the Company, the “Borrowers”), and the Company and
the New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
[US] [Swiss] [Japanese] Borrower.  The Company represents that the New Borrowing
Subsidiary is a wholly owned Subsidiary organized in [the United States]
[Switzerland] [Japan].  Each of the Company and the New Borrowing Subsidiary
represent and warrant that the representations and warranties of the Company in
the Four Year Credit Agreement relating to the New Borrowing Subsidiary and this
Agreement are true and correct on and as of the date hereof, other than
representations given as of a particular date, in which case they shall be true
and correct as of that date.  The Company agrees that the Guarantee of the
Company contained in the Four Year Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary.  Upon execution of this Agreement
by each of the Company, the New Borrowing Subsidiary and the Administrative
Agent, the New Borrowing Subsidiary shall be a party to the Four Year Credit
Agreement and shall constitute a “[US] [Swiss] [Japanese] Borrower” for all
purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound by
all provisions of the Four Year Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

EDWARDS LIFESCIENCES CORPORATION,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF BORROWING SUBSIDIARY TERMINATION

 

Bank of America, N.A., as Administrative Agent for the Lenders referred to below

c/o Bank of America, N.A., as Administrative Agent

Bank of America, N.A.

Agency Management

WA1-501-17-32

800 Fifth Avenue, Floor 17

Seattle WA 98104

 

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Edwards Lifesciences Corporation (the “Company”), refers to the
Four Year Credit Agreement dated as of July 29, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Four Year Credit Agreement”),
among the Company, the US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and Issuing Bank, JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents
and U.S. Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Deutsche Bank AG New York Branch and Mizuho Corporate Bank, Ltd., as
Co-Documentation Agents.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Four Year Credit
Agreement.

 

The Company hereby terminates the status of [  ] (the “Terminated Borrowing
Subsidiary”) as a [US] [Swiss] [Japanese] Borrower under the Four Year Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Four Year Credit Agreement)
pursuant to the Four Year Credit Agreement have been paid in full on or prior to
the date hereof.]  [The Company acknowledges that the Terminated Borrowing
Subsidiary shall continue to be a Borrower until such time as all Loans made to
the Terminated Borrowing Subsidiary shall have been prepaid and all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Four Year Credit Agreement) pursuant to the Four
Year Credit Agreement shall have been paid in full, provided that the Terminated
Borrowing Subsidiary shall not have the right to make further Borrowings, under
the Four Year Credit Agreement.]

 

A-2

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

EDWARDS LIFESCIENCES CORPORATION,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

B-1

--------------------------------------------------------------------------------


 

to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

1.                                       Assignor[s]:
                                                       

 

 

2.                                       Assignee[s]:
                                                                                                                        [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                       Borrower(s):  Edwards Lifesciences
Corporation and the US Borrowers, the Swiss Borrowers, the Japanese Borrowers
party the Credit Agreement.

 

4.                                       Administrative Agent:  Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:  Four Year Credit
Agreement dated as of July 29, 2011 among Edwards Lifesciences Corporation, a
Delaware corporation, the US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and Issuing Bank, JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents
and U.S. Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Deutsche Bank AG New York Branch and Mizuho Corporate Bank, Ltd., as
Co-Documentation Agents.

 

6.                                       Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility/Class
Assigned (7)

 

Aggregate Amount
of Commitment for
all Lenders in
applicable Class(8)

 

Amount of
Commitment
in applicable
Class
Assigned*

 

Percentage
Assigned of
Commitment
in applicable
Class(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Multicurrency Commitment”, “Yen Enabled Commitment”, etc.).

 

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(9)   Set forth, to at least 9 decimals, as a percentage of the Commitment of
all Lenders thereunder.

 

B-2

--------------------------------------------------------------------------------


 

[7.                              Trade Date:  
                                ]  (10)

 

Effective Date:                                  , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

[Consented to and] (11) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to:] (12)

 

 

 

EDWARDS LIFESCIENCES CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

(11)   To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.

 

(12)   To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

Four Year Credit Agreement dated as of July 29, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Four Year Credit Agreement”),
among Edwards Lifesciences Corporation, a Delaware corporation, the US
Borrowers, the Swiss Borrowers, the Japanese Borrowers, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and Issuing Bank, JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Syndication Agents and U.S. Bank, National
Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York
Branch and Mizuho Corporate Bank, Ltd., as Co-Documentation Agents.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by any Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                              Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.04(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 11.04(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.07 thereof, as applicable, and such other documents and
information as it has deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, (vi) it has independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and

 

B-4

--------------------------------------------------------------------------------


 

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance. 
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

 

FOUR YEAR SUBSIDIARY GUARANTEE AGREEMENT dated as of July 29, 2011, among each
of the Subsidiaries of EDWARDS LIFESCIENCES CORPORATION, a Delaware corporation
(the “Company”), listed on Schedule I hereto or becoming a party hereto as
provided in Section 15 (the “Subsidiary Guarantors”), and BANK OF AMERICA, N.A.,
as administrative agent (the “Administrative Agent”) for the Lenders (as defined
in the Credit Agreement referred to below).

 

Reference is made to the Four Year Credit Agreement dated as of July 29, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the other Borrowers party thereto, the lenders
from time to time party thereto (the “Lenders”), Bank of America, N.A., as
Administrative Agent, Swing Line Lender and Issuing Bank, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents and
U.S. Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Deutsche Bank AG New York Branch and Mizuho Corporate Bank, Ltd., as
Co-Documentation Agents.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrowers and the Issuing Bank has
agreed to issue Letters of Credit, in each case pursuant to, and upon the terms
and subject to the conditions specified in, the Credit Agreement.  Each of the
Subsidiary Guarantors acknowledges that it will derive substantial benefit from
the making of the Loans by the Lenders and the issuance of such Letters of
Credit.  The obligations of the Lenders to make Loans and the Issuing Bank to
issue Letters of Credit are conditioned on, among other things, the execution
and delivery by the Subsidiary Guarantors of this Subsidiary Guarantee
Agreement.  In order to induce the Lenders to make Loans and induce the Issuing
Bank to issue Letters of Credit, the Subsidiary Guarantors are willing to
execute this Agreement.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Guarantee.  Each Subsidiary Guarantor unconditionally, absolutely,
continually and irrevocably guarantees, jointly with the other Subsidiary
Guarantors and severally, as a primary obligor and not merely as a surety,
(a) the due and punctual payment of (i) the principal of and premium, if any,
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to any Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar

 

--------------------------------------------------------------------------------


 

proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties under the Credit Agreement and the other Loan Documents, and
(b) unless otherwise agreed upon in writing by the applicable Lender party
thereto, the due and punctual payment and performance of all obligations of the
Company or any Subsidiary, monetary or otherwise, under each interest rate
hedging agreement relating to Obligations referred to in the preceding clause
(a) entered into with any counterparty that was a Lender (or an Affiliate
thereof) at the time such hedging agreement was entered into (all the
obligations referred to in the preceding clauses (a) and (b) being collectively
called the “Obligations”).  Each Subsidiary Guarantor agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation.

 

Each Subsidiary Guarantor further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

 

Each Subsidiary Guarantor waives presentment to, demand of payment from and
protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Subsidiary Guarantors hereunder shall not be affected by
(a) the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of the Credit Agreement, any other Loan Document or otherwise;
(b) any extension or renewal of any of the Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of the Credit Agreement, or any other Loan Document or agreement;
(d) any default, failure or delay, wilful or otherwise, in the performance of
any of the Obligations; or (e) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of any
Subsidiary Guarantor to subrogation.

 

Each Subsidiary Guarantor further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent or any Lender in favor of any Borrower or any other
Person.

 

The obligations of the Subsidiary Guarantors hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations (including lack of due authorization
or execution of the Credit Agreement, any Loan Document or any other instrument
or agreement), any impossibility in the performance of any of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Subsidiary Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy under the Credit Agreement, any other Loan
Document or any other instrument or agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, wilful or
otherwise, in the performance of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor or that would otherwise operate as a discharge of each
Subsidiary Guarantor as a matter of law or equity (other than the payment in
full in cash of all the Obligations).

 

Each Subsidiary Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Subsidiary Guarantor by virtue hereof, upon the failure of any other Borrower to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Subsidiary
Guarantor hereby promises to and will, upon receipt of written demand by the
Administrative Agent or any Lender, forthwith pay, or cause to be paid, to the
applicable Agent or Lender in cash an amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon.  Each Subsidiary Guarantor further agrees that if payment in respect of
any Obligation shall be due in a currency other than US Dollars and/or at a
place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent or any Lender, not consistent with the protection of its rights or
interests, then, at the election of the Administrative Agent, such Subsidiary
Guarantor shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Administrative Agent and Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

Upon payment by any Subsidiary Guarantor of any sums as provided above, all
rights of such Subsidiary Guarantor against any Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
fully subordinated and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations owed by such Borrower to the
Administrative Agent and the Lenders.

 

Each Subsidiary Guarantor hereby consents and agrees to the CAM Exchange
referred to in the Credit Agreement.

 

Nothing shall discharge or satisfy the liability of any Subsidiary Guarantor
hereunder except the full performance and payment of the Obligations.

 

SECTION 2.  Defenses of Company Waived.  To the fullest extent permitted by
applicable law, each of the Subsidiary Guarantors waives any defense based on or
arising out of

 

3

--------------------------------------------------------------------------------


 

any defense of the Company or any other Subsidiary Guarantor or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Company or any other Subsidiary
Guarantor, other than the final and payment in full in cash of the Obligations. 
The Administrative Agent, the Issuing Bank and the Lenders may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Company, any Subsidiary Guarantor or any other guarantor
or exercise any other right or remedy available to them against the Company, any
Subsidiary Guarantor or any other guarantor, without affecting or impairing in
any way the liability of any Subsidiary Guarantor hereunder except to the extent
the Obligations have been fully, finally and indefeasibly paid in cash. 
Pursuant to applicable law, each of the Subsidiary Guarantors waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Subsidiary Guarantor against the
Company or any other Subsidiary Guarantor or guarantor, as the case may be, or
any security.

 

SECTION 3.  Information.  Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the Borrowers’ and the
other Subsidiary Guarantors’ financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Subsidiary Guarantor assumes and
incurs hereunder, and agrees that none of the Administrative Agent, the Issuing
Bank or the Lenders will have any duty to advise any of the Subsidiary
Guarantors of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 4.  Representations and Warranties; Agreements.  Each of the Subsidiary
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in any Loan Document to which it is a party
are true and correct in all material respects.  Each of the Subsidiary
Guarantors agrees that the provisions of Section 2.18 of the Credit Agreement
shall apply equally to each Guarantor with respect to payments made by it
hereunder.

 

SECTION 5.  Termination.  The Guarantees made hereunder (a) shall, subject to
clause (b) below, terminate when all the Obligations have been paid in full and
the Lenders have no further commitment to lend under the Credit Agreement and
(b) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any Lender or any
Subsidiary Guarantor upon the bankruptcy or reorganization of any Borrower, any
Subsidiary Guarantor or otherwise.  The Guarantee of any Subsidiary Guarantor
shall be automatically released if (i) all the capital stock of such Subsidiary
Guarantor owned by the Company or any Subsidiary shall be sold in a transaction
permitted under the terms of the Credit Agreement and (ii) at the time of such
sale, no Default has occurred and is continuing.

 

SECTION 6.  Binding Agreement; Assignments.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Subsidiary Guarantors that are contained in this
Agreement shall bind and inure to the benefit of each party hereto and their
respective successors and assigns.  This Agreement shall become effective as to

 

4

--------------------------------------------------------------------------------


 

any Subsidiary Guarantor when a counterpart hereof executed on behalf of such
Subsidiary Guarantor shall have been delivered to the Administrative Agent, and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Subsidiary Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Subsidiary Guarantor, the Administrative Agent, the
Issuing Bank and the Lenders, and their respective successors and assigns,
except that no Subsidiary Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein, and any such attempted assignment
shall be void.  This Agreement shall be construed as a separate agreement with
respect to each Subsidiary Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Subsidiary Guarantor without the approval
of any other Subsidiary Guarantor and without affecting the obligations of any
other Subsidiary Guarantor hereunder.

 

SECTION 7.  Waivers; Amendment.  (a)  No failure or delay of the Administrative
Agent, the Issuing Bank or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank or any Lender hereunder or under the
Credit Agreement or any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by any Subsidiary Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any Subsidiary Guarantor in any case
shall entitle such Subsidiary Guarantor to any other or further notice or demand
in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to a written agreement
entered into between the Subsidiary Guarantors to which such waiver, amendment
or modification relates and the Administrative Agent (with the prior written
consent of the Lenders or the Required Lenders if required under the Credit
Agreement).

 

SECTION 8.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 11.01 of the Credit Agreement.  All
communications and notices hereunder to each Subsidiary Guarantor shall be given
to it in care of the Company.

 

SECTION 10.  Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by the Subsidiary Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Administrative Agent, the Issuing Bank and the Lenders and
shall survive the making by the Lenders of the Loans, regardless of any
investigation made by any of them or on their behalf, and shall continue in full
force and effect

 

5

--------------------------------------------------------------------------------


 

as long as the principal of or any accrued interest on any Loan or any other fee
or amount payable under this Agreement or any other Loan Document is outstanding
and unpaid and as long as the Commitments have not been terminated.

 

(b)                                 In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 11.  Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 6.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Agreement.

 

SECTION 12.  Rules of Interpretation.  The rules of interpretation specified in
Sections 1.03, 1.04 and 1.05 of the Credit Agreement shall be applicable to this
Agreement.  For the avoidance of doubt and without limitation of the Obligations
guaranteed hereby, the provisions of this Agreement shall apply only to the
rights and obligations of the Subsidiary Guarantors under this Agreement and not
to such Persons in their capacity as a “Borrower” under the Credit Agreement.

 

SECTION 13.  Jurisdiction; Consent to Service of Process.  (a)  Each Subsidiary
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Subsidiary Guarantor or its
properties in the courts of any jurisdiction.

 

(b)                                 Each Subsidiary Guarantor hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or Federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section 9. 
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

SECTION 14.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 15.  Additional Subsidiary Guarantors.  Pursuant to Section 5.09 of the
Credit Agreement, certain additional Subsidiaries may be required under the
terms of the Credit Agreement from time to time to enter into this Agreement as
Subsidiary Guarantors.  Upon execution and delivery by the Administrative Agent
and a Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named as a Subsidiary Guarantor herein.  The execution and delivery
of such instrument shall not require the consent of any Subsidiary Guarantor
hereunder.  The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Agreement.

 

SECTION 16.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each of the Administrative Agent and the Lenders is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Person to or for the credit or the account of any Subsidiary
Guarantor against any or all the obligations of such Subsidiary Guarantor now or
hereafter existing under this Agreement held by such Person, irrespective of
whether or not such Person shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Person under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Person may have.

 

SECTION 17.  Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

7

--------------------------------------------------------------------------------


 

(b)                                 The obligations of each Subsidiary Guarantor
in respect of any sum due to any party hereto or any holder of the obligations
owing hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than the currency in which such
sum is stated to be due hereunder (the “Agreement Currency”), be discharged only
to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, such
Subsidiary Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss.  The
obligations of the Subsidiary Guarantors contained in this Section 17 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

EDWARDS LIFESCIENCES WORLD

 

 

TRADE CORPORATION

 

 

EDWARDS LIFESCIENCES LLC

 

 

EDWARDS LIFESCIENCES (U.S.) INC.

 

 

EDWARDS LIFESCIENCES CORPORATION

 

 

OF PUERTO RICO

 

 

EDWARDS LIFESCIENCES SALES

 

 

CORPORATION, INC.

 

 

 

 

By:

 

 

 

Name: Thomas M. Abate

 

 

Title:   Corporate Vice President, Chief

 

 

Financial Officer and Treasurer

 

Signature Page 1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page 2

--------------------------------------------------------------------------------


 

SCHEDULE I

TO THE SUBSIDIARY GUARANTEE AGREEMENT

 

Subsidiary Guarantors

 

Edwards Lifesciences World Trade Corporation

 

Edwards Lifesciences LLC

 

Edwards Lifesciences (U.S.) Inc.

 

Edwards Lifesciences Corporation of Puerto Rico

 

Edwards Lifesciences Sales Corporation, Inc.

 

S-1

--------------------------------------------------------------------------------


 

ANNEX 1 to the

Guarantee Agreement

 

SUPPLEMENT NO. [   ] dated as of [                   ], to the FOUR YEAR
SUBSIDIARY GUARANTEE AGREEMENT dated as of July 29, 2011, among each of the
subsidiaries of EDWARDS LIFESCIENCES CORPORATION, a Delaware corporation (the
“Company”), listed on Schedule I hereto or becoming a party hereto as provided
in Section 15 (the “Subsidiary Guarantors”), and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).

 

A.                                   Reference is made to the Four Year Credit
Agreement dated as of July 29, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
other Borrowers party thereto, the lenders from time to time party thereto (the
“Lenders”), Bank of America, N.A., as Administrative Agent, Swing Line Lender
and Issuing Bank, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents and U.S. Bank, National Association, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York Branch and Mizuho
Corporate Bank, Ltd., as Co-Documentation Agents.

 

B.                                     Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Guarantee
Agreement and the Credit Agreement.

 

C.                                     The Subsidiary Guarantors have entered
into the Guarantee Agreement in order to induce the Lenders to make Loans and
induce the Issuing Bank to issue Letters of Credit.  The undersigned Subsidiary
of the Company (the “New Subsidiary Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor under the Guarantee Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made and induce the
Issuing Bank to issue additional Letters of Credit and as consideration for
Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:

 

SECTION 1.  In accordance with Section 15 of the Guarantee Agreement, the New
Subsidiary Guarantor by its signature below becomes a Subsidiary Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Subsidiary Guarantor and the New Subsidiary Guarantor hereby
(a) agrees to all the terms and provisions of the Guarantee Agreement applicable
to it as a Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof, other than
representations given as of a particular date, in which case such representation
shall be true and correct as of such date.  Each reference to a “Subsidiary
Guarantor” in the Guarantee Agreement shall be deemed to include the New
Subsidiary Guarantor.  The Guarantee Agreement is hereby incorporated herein by
reference.

 

A-1

--------------------------------------------------------------------------------


 

SECTION 2.  The New Subsidiary Guarantor represents and warrants to the
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary Guarantor and the
Administrative Agent.  Delivery of an executed signature page to this Supplement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 9 of the Guarantee Agreement.

 

SECTION 8.  The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Administrative Agent.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.

 

 

[Name Of New Subsidiary Guarantor],

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE I TO SUPPLEMENT NO. [      ] TO THE

SUBSIDIARY GUARANTEE AGREEMENT

 

Subsidiary Guarantors

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT

 

INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of July 29, 2011,
among EDWARDS LIFESCIENCES CORPORATION, a Delaware corporation (the “Company”),
each Subsidiary of the Company listed on Schedule I hereto or becoming a party
hereto as provided in Section 12 hereto (the “Subsidiary Guarantors”) and BANK
OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined in the Four Year Credit Agreement referred
to below).

 

Reference is made to (a) the Four Year Credit Agreement dated as of July 29,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Four Year Credit Agreement”), among the Company, the US Borrowers, the Swiss
Borrowers, the Japanese Borrowers, the lenders from time to time party thereto
(the “Lenders”), Bank of America, N.A., as Administrative Agent, Swing Line
Lender and Issuing Bank, JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Syndication Agents and U.S. Bank, National
Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York
Branch and Mizuho Corporate Bank, Ltd., as Co-Documentation Agents, and (b) the
Subsidiary Guarantee Agreement dated as of July [    ], 2011, among the
Subsidiary Guarantors and the Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Subsidiary Guarantee Agreement”). 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Four Year Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrowers and the Issuing Bank has
agreed to issue Letters of Credit pursuant to, and upon the terms and subject to
the conditions specified in, the Four Year Credit Agreement.  The Subsidiary
Guarantors have guaranteed the Loans made to the Borrowers and the other
Obligations (as defined in the Subsidiary Guarantee Agreement) under the Four
Year Credit Agreement or any other Loan Document pursuant to the Subsidiary
Guarantee Agreement.  The obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit are conditioned on, among other things,
the execution and delivery by the Borrowers and the Subsidiary Guarantors of an
agreement in the form hereof.

 

Accordingly, each Borrower, each Subsidiary Guarantor and the Administrative
Agent agree as follows:

 

SECTION 1.  Indemnity and Subrogation.  (a)  In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 3), the Company agrees that in the event a payment
shall be made by any Subsidiary Guarantor under the Subsidiary Guarantee
Agreement, the Company shall indemnify such Subsidiary Guarantor for the full
amount of such payment, and the Company shall be subrogated to the rights of the
Subsidiary Guarantor to whom such payment shall have been made to the extent of
such payment.

 

(b)  In addition to all such rights of indemnity and subrogation as the
Subsidiary Guarantors may have under applicable law (but subject to Section 3),
each US Borrower, Swiss

 

D-1

--------------------------------------------------------------------------------


 

Borrower and Japanese Borrower agrees that in the event a payment shall be made
by any Subsidiary Guarantor under the Subsidiary Guarantee Agreement with
respect to an Obligation of such Borrower, such Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment, and such Subsidiary
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.

 

SECTION 2.  Contribution and Subrogation.  Each Subsidiary Guarantor (a
“Contributing Subsidiary Guarantor”) agrees (subject to Section 3) that, in the
event a payment shall be made by any other Subsidiary Guarantor under the
Subsidiary Guarantee Agreement and such other Subsidiary Guarantor (the
“Claiming Subsidiary Guarantor”) shall not have been fully indemnified by the
Borrowers as provided in Section 1, each Contributing Subsidiary Guarantor shall
indemnify the Claiming Subsidiary Guarantor in an amount equal to the amount of
such payment multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Subsidiary Guarantor on the date hereof or on the date
on which enforcement is being sought, whichever is greater, and the denominator
shall be the aggregate of the respective net worths of all the Subsidiary
Guarantors on the date hereof (or, in the case of any Subsidiary Guarantor
becoming a party hereto pursuant to Section 12, the date of the Supplement
hereto executed and delivered by such Subsidiary Guarantor) or the date on which
enforcement is being sought, whichever is greater.  Any Contributing Subsidiary
Guarantor making any payment to a Claiming Subsidiary Guarantor pursuant to this
Section 2 shall be subrogated to the rights of such Claiming Subsidiary
Guarantor under Section 1 to the extent of such payment.

 

SECTION 3.  Subordination.  Notwithstanding any provision of this Agreement to
the contrary, all rights of the Subsidiary Guarantors under Sections 1 and 2 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated and junior in right of payment to the
indefeasible payment in full in cash of the Obligations.  No failure on the part
of any Borrower or any Subsidiary Guarantor to make the payments required by
Sections 1 and 2 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Subsidiary Guarantor with respect to its obligations hereunder, and each
Subsidiary Guarantor shall remain liable for the full amount of the obligations
of such Subsidiary Guarantor hereunder.  The subordination effected by this
Section 3 shall prohibit (i) any exercise of a set-off in respect of the
subordinated obligations, (ii) the commencement of any action seeking to enforce
the subordinated obligations and (iii) the assignment of subordinated
obligations.  Any Subsidiary Guarantor receiving any payment in respect of a
subordinated obligation in violation of this Section 3 shall be deemed to have
received such payment in trust for the benefit of the Administrative Agent and
immediately turn over such amount to the Administrative Agent for application in
respect of the Obligations.

 

SECTION 4.  Termination.  This Agreement shall survive and be in full force and
effect so long as any Obligation is outstanding and has not been indefeasibly
paid in full in cash or the Commitments under the Four Year Credit Agreement
have not been terminated, and shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Bank or any Lender or any Subsidiary Guarantor upon the
bankruptcy or reorganization of any Borrower, any Subsidiary Guarantor or
otherwise.

 

D-2

--------------------------------------------------------------------------------


 

SECTION 5.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  No Waiver; Amendment.  (a) No failure on the part of the
Administrative Agent, the Issuing Bank, any Lender or any Subsidiary Guarantor
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy by the Administrative Agent, the Issuing Bank,
any Lender or any Subsidiary Guarantor preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.  None of the Administrative Agent, the Issuing Bank, any Lender or the
Subsidiary Guarantors shall be deemed to have waived any rights hereunder unless
such waiver shall be in writing and signed by such parties.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrowers, the Subsidiary Guarantors and the Administrative Agent (with the
prior written consent of the Lenders or the Required Lenders if required under
the Four Year Credit Agreement).

 

SECTION 7.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in the Subsidiary Guarantee Agreement and
addressed as specified therein.

 

SECTION 8.  Binding Agreement; Assignments.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.  Neither
any Borrower nor any Subsidiary Guarantor may assign or transfer any of its
rights or obligations hereunder (and any such attempted assignment or transfer
shall be void) without the prior written consent of the Required Lenders, except
in connection with any transaction permitted by Section 6.04 of the Four Year
Credit Agreement.  Notwithstanding the foregoing, at the time any Subsidiary
Guarantor is released from its obligations under the Subsidiary Guarantee
Agreement in accordance with such Subsidiary Guarantee Agreement and the Four
Year Credit Agreement, such Subsidiary Guarantor will cease to have any rights
or obligations under this Agreement.

 

SECTION 9.  Survival of Agreement; Severability.  (a) All covenants and
agreements made by each Borrower and Subsidiary Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement shall be considered to have been relied upon by the Administrative
Agent, the Issuing Bank, the Lenders and each other Subsidiary Guarantor and
shall survive the making by the Lenders of the Loans and the issuance of Letters
of Credit by the Issuing Bank and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loans or any other fee
or amount payable under the Four Year Credit Agreement, this Agreement or any
other Loan Document is outstanding and unpaid and as long as the Commitments
have not been terminated.

 

(b) In the event that any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or

 

D-3

--------------------------------------------------------------------------------


 

impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 10.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement shall be effective with respect to any
Subsidiary Guarantor when a counterpart bearing the signature of such Subsidiary
Guarantor shall have been delivered to the Administrative Agent.  Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 11.  Rules of Interpretation.  The rules of interpretation specified in
Sections 1.03, 1.04 and 1.05 of the Four Year Credit Agreement shall be
applicable to this Agreement.

 

SECTION 12.  Additional Subsidiary Guarantors.  Pursuant to Section 5.09 of the
Four Year Credit Agreement, each applicable Subsidiary of the Company that was
not in existence or not such a Subsidiary on the date of the Four Year Credit
Agreement is required to enter into this Agreement as a Subsidiary Guarantor
upon becoming such a Subsidiary.  Upon execution and delivery, after the date
hereof, by the Administrative Agent and such a Subsidiary of an instrument in
the form of Annex 1 hereto, such Subsidiary shall become a Subsidiary Guarantor
hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor hereunder.  The execution and delivery of any instrument adding an
additional Subsidiary Guarantor as a party to this Agreement shall not require
the consent of any Subsidiary Guarantor hereunder.  The rights and obligations
of each Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Agreement.

 

SECTION 13.  Jurisdiction; Consent to Service of Process.  (a) Each Subsidiary
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Subsidiary Guarantor or its
properties in the courts of any jurisdiction.

 

(b)  Each Subsidiary Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this

 

D-4

--------------------------------------------------------------------------------


 

Agreement in any New York State or Federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 14.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

D-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

 

EDWARDS LIFESCIENCES CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

Thomas M. Abate

 

Title:

Corporate Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES (U.S.) INC.

 

EDWARDS LIFESCIENCES LLC

 

EDWARDS LIFESCIENCES CORPORATION

 

OF PUERTO RICO

 

EDWARDS LIFESCIENCES SALES

 

CORPORATION, INC.

 

EDWARDS LIFESCIENCES WORLD TRADE

 

CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

Thomas M. Abate

 

Title:

Corporate Vice President, Chief

 

 

Financial Officer and Treasurer

 

D-6

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

 

 

Name:

Dora A. Brown

 

Title:

Vice President

 

D-7

--------------------------------------------------------------------------------


 

SCHEDULE I

to the Indemnity, Subrogation

and Contribution Agreement

 

SUBSIDIARY GUARANTORS

 

D-8

--------------------------------------------------------------------------------


 

ANNEX 1 to

the Indemnity, Subrogation and

Contribution Agreement

 

SUPPLEMENT NO. [   ] dated as of [               ], to the Indemnity,
Subrogation and Contribution Agreement dated as of July 29, 2011 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Indemnity, Subrogation and Contribution Agreement”), among EDWARDS LIFESCIENCES
CORPORATION, a Delaware corporation (the “Company”), each Subsidiary of the
Company listed on Schedule I thereto (the “Subsidiary Guarantors”), and BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders (as defined in the Four Year Credit Agreement referred to below).

 

A.  Reference is made to (a) the Four Year Credit Agreement dated as of July 29,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Four Year Credit Agreement”), among the Company, the Swiss Borrowers, the
Japanese Borrowers, the lenders from time to time party thereto (the “Lenders”),
Bank of America, N.A., as Administrative Agent, Swing Line Lender and Issuing
Bank, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association, as
Co-Syndication Agents and U.S. Bank, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York Branch and Mizuho
Corporate Bank, Ltd., as Co-Documentation Agents, and (b) the Subsidiary
Guarantee Agreement dated as of July [    ], 2011, among the Subsidiary
Guarantors and the Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “Subsidiary Guarantee Agreement”).

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Four Year Credit Agreement.

 

C.  The Borrowers, the Subsidiary Guarantors and the Administrative Agent have
entered into the Indemnity, Subrogation and Contribution Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit.  Pursuant to Section 5.09 of the Four Year Credit Agreement, each
Material Subsidiary of the Company that is not a Foreign Subsidiary and that was
not in existence or not such a Subsidiary on the date of the Four Year Credit
Agreement is required to enter into the Indemnity, Subrogation and Contribution
Agreement as a Subsidiary Guarantor upon becoming a Material Subsidiary. 
Section 12 of the Indemnity, Subrogation and Contribution Agreement provides
that additional Subsidiaries of the Company may become Subsidiary Guarantors
under the Indemnity, Subrogation and Contribution Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary of the Company (the “New Subsidiary Guarantor”) is executing this
Supplement in accordance with the requirements of the Four Year Credit Agreement
to become a Subsidiary Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Bank to issue Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:

 

D-9

--------------------------------------------------------------------------------


 

SECTION 1.  In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Subsidiary Guarantor by its signature below
becomes a Subsidiary Guarantor under the Indemnity, Subrogation and Contribution
Agreement with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary Guarantor hereby agrees to all the
terms and provisions of the Indemnity, Subrogation and Contribution Agreement
applicable to it as a Subsidiary Guarantor thereunder.  Each reference to a
“Subsidiary Guarantor” in the Indemnity, Subrogation and Contribution Agreement
shall be deemed to include the New Subsidiary Guarantor.  The Indemnity,
Subrogation and Contribution Agreement is hereby incorporated herein by
reference.

 

SECTION 2.  The New Subsidiary Guarantor represents and warrants to the
Administrative Agent, the Issuing Bank and the Lenders that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary Guarantor and the Administrative
Agent.  Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In the event that any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired thereby (it being understood that the invalidity
of a particular provision in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction).  The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement.  All communications and notices hereunder to the New Subsidiary
Guarantor shall be given to it at the address set forth under its signature.

 

D-10

--------------------------------------------------------------------------------


 

SECTION 8.  The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

D-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Indemnity, Subrogation and
Contribution Agreement as of the day and year first above written.

 

 

[Name Of New Subsidiary Guarantor],

 

 

 

by

 

 

 

Name:

 

Title:

 

Address:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent,

 

 

 

by

 

 

 

Name:

 

Title:

 

D-12

--------------------------------------------------------------------------------


 

SCHEDULE I

to Supplement No.      to the Indemnity,

Subrogation and Contribution Agreement

 

SUBSIDIARY GUARANTORS

 

Name

 

Address

 

 

 

 

 

 

 

 

 

 

D-13

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF OPINION OF COUNSEL OF THE COMPANY

 

See attached.

 

E-1-1

--------------------------------------------------------------------------------


 

To each Agent and each Lender
party to the Credit Agreement
(each as described below) on the date hereof

 

Re:                               Edwards Lifesciences Corporation Four Year
Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as special counsel to Edwards Lifesciences Corporation, a Delaware
corporation (“ELC”), Edwards Lifesciences (U.S.) Inc., a Delaware corporation
(“ELUS”), Edwards Lifesciences LLC, a Delaware limited liability company
(“Edwards LLC”), Edwards Lifesciences World Trade Corporation, a Delaware
corporation (“ELWT” and, together with ELC, ELUS and Edwards LLC, the “U.S.
Borrowers”), and Edwards Lifesciences Corporation of Puerto Rico, a Delaware
corporation (“ELCPR”) and Edwards Lifesciences Sales Corporation, a Delaware
corporation (“ELSC” together with ELCPR and the U.S. Borrowers other than ELC,
the “Subsidiary Guarantors” and collectively with the U.S. Borrowers, the
“Companies”) in connection with the preparation, execution and delivery of the
Four Year Credit Agreement dated as of the date hereof (the “Credit Agreement”)
by and among the U.S. Borrowers, the Swiss and Japanese borrowers that may be
added as parties thereto, the lenders parties thereto (the “Lenders”), Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”), JPMorgan
Chase Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication
Agents (“Syndication Agents”), and U.S. Bank, National Association, The Bank of
Tokyo-Mistsubishi UFJ, Ltd., Deutsche Bank AG New York Branch and Mizuho
Corporate Bank, Ltd., as Co-Documentation Agents (the “Documentation Agents,”
and, together with the Administrative Agent and the Syndication Agents, the
“Agents”).  All capitalized terms used in this opinion shall have the meanings
attributed to them in the Credit Agreement.

 

In that connection we have examined the following documents:

 

(i)           the Credit Agreement, executed by each party thereto as of the
date hereof;

 

(ii)           the Indemnity, Subrogation and Contribution Agreement, executed
by the Companies party thereto as of the date hereof;

 

(iii)          the Subsidiary Guarantee, executed by each Subsidiary Guarantor;

 

(iv)          the opinion of [    ] of ELC;

 

(v)           the officer’s certificate attached hereto as Exhibit A;

 

(vi)          the secretary’s certificates attached hereto as Exhibit B; and

 

--------------------------------------------------------------------------------


 

(vii)         such other certificates, agreements, instruments and documents as
we have deemed relevant or necessary as the basis for the opinions hereinafter
expressed.

 

Items (i) through (iii) are sometimes hereinafter referred to collectively as
the “Loan Documents”.

 

In our examination referred to above, we have assumed the legal capacity of all
natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as certified or photostatic copies, and the
authenticity of the originals of such copies.  In rendering the opinions set
forth herein, we have relied upon, and assumed the truth and accuracy of, all
factual matters set forth in certificates of the Companies, the representations
and warranties of all parties set forth in the Loan Documents, documents and
records supplied to us, and all certificates of public officials.  We have also
assumed, with your permission and without independent investigation, that:

 

(i)            each party to the Loan Documents (including the Companies) is
duly organized or formed, validly existing and in good standing under the laws
of its jurisdiction of organization or formation, and each such party has the
requisite power and authority to conduct its business and to execute, deliver
and perform its obligations under the Loan Documents to which it is a party;

 

(ii)           the execution, delivery and performance of the Loan Documents by
each party thereto (including the Companies) have been duly authorized by all
necessary corporate or other appropriate actions and proceedings on the part of
each such party;

 

(iii)          each of the Loan Documents has been duly executed and delivered
by, and constitute the legal, valid and binding obligations of each party
thereto, enforceable against each such party in accordance with its terms
(except that no such assumptions are made with respect to the Companies to the
extent matters assumed hereby are expressly addressed in paragraph 1 below);

 

(iv)          none of the execution, delivery or performance of any of the Loan
Documents by any party thereto (including the Companies) does or will
(a) contravene or violate any provision of any law, rule or regulation (except
that no such assumption is made with respect to the Companies to the extent
matters assumed hereby are expressly addressed in paragraph 3 below),
(b) contravene or violate any charter or other organizational document of such
party or (c) conflict or be inconsistent with, or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default in
respect of, or result in the creation or imposition of, or the obligation to
create or impose, any lien or security interest upon any of the property or
assets of such party under or in respect of the terms of any indenture,
mortgage, deed of trust, credit agreement, loan agreement or other agreement,
contract or instrument to which such party is a party or by which its properties
or assets are bound or to which it may otherwise be subject; and

 

(v)           no consent, approval, authorization, order, filing, registration
or qualification of or with any Governmental Authority is required for the
execution, delivery or performance of any of the Loan Documents by any party
thereto (except that no such assumption is made with respect to the Companies
with respect to any consent, approval, registration or filing to the extent
matters assumed hereby are expressly addressed in paragraph 3 below).

 

--------------------------------------------------------------------------------


 

Based upon and subject to the foregoing, and subject to the other comments,
qualifications and assumptions set forth herein, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that, as of the date hereof:

 

1.             Each of the Loan Documents constitutes the valid and binding
obligation of each Company party thereto, enforceable against such Company in
accordance with its terms.

 

2.             None of the Companies is an “investment company” required to be
registered under the Investment Company Act of 1940, as amended.

 

3.             The execution and delivery by each Company of each of the Loan
Documents to which it is a party and the performance by such Company of its
obligations thereunder (a) do not require any consent or approval of,
registration or filing with, any Governmental Authority pursuant to Applicable
Law, except such as have been obtained or made and are in full force and effect,
and (b) will not violate any Applicable Law.

 

The foregoing opinions are limited to the Applicable Laws of the State of New
York and the United States of America.  As used herein, “Applicable Laws” shall
mean those state laws, rules and regulations of the State of New York, and those
federal laws, rules and regulations of the United States of America which, in
our experience and without independent investigation, are normally applicable to
transactions of the type contemplated by the Loan Documents; provided, that the
term “Applicable Laws” shall not include (i) any law, rule or regulation that is
applicable to any Company, the Loan Documents or such transactions solely
because such law, rule or regulation is part of a regulatory regime applicable
to any Company or any other party to the Loan Documents or any of its affiliates
due to the specific assets or business of such party or such affiliate, (ii) any
federal or state securities or blue sky laws (including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended and the Trust Indenture Act of 1939, as amended) other than, with
respect to paragraph 2 above, the Investment Company Act of 1940, as amended or
(iii) any fraudulent conveyance or fraudulent transfer laws, antifraud laws or
commodities laws or, in each case, any rules or regulations thereunder.

 

Our opinions expressed above are subject to the following assumptions and
qualifications:

 

(a)           Our opinion in paragraph 1 above is subject to (i) the effects of
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether enforcement
is sought in equity or at law), including the possible unavailability of
specific performance, injunctive relief or any other equitable remedy,
(iii) concepts of materiality, reasonableness, good faith and fair dealing, and
(iv) limitations under applicable law or public policy on waivers of rights or
defenses. In applying principles of equity referred to in clause (i) above, a
court, among other things, might not allow a creditor to accelerate maturity of
a debt upon the occurrence of a default deemed immaterial. Such principles
applied by a court might include a requirement that a creditor act reasonably
and in good faith.

 

--------------------------------------------------------------------------------


 

(b)           We express no opinion as to the enforceability of any particular
provision of any of the Loan Documents relating to (i) waivers of defenses,
rights to trial by jury, or rights to object to jurisdiction or venue and other
rights or benefits bestowed by operation of law, or waivers of unmatured claims
or rights, or (ii) the collection of interest on interest or providing for a
penalty rate of interest or late charges on overdue or defaulted obligations.

 

(c)           The enforceability of Section 11.03 of the Credit Agreement may be
limited by (i) laws, rules and regulations (including any United States federal
or state securities law, rule or regulation) rendering unenforceable
indemnification contrary to any such laws, rules or regulations and the public
policy underlying such laws, rules or regulations, (ii) laws limiting the
enforceability of provisions exculpating or exempting a party from, or requiring
indemnification of a party against or contribution to a party for, liability for
its own gross negligence, misconduct or bad faith or the gross negligence,
misconduct or bad faith of its agents and (iii) laws requiring collection and
enforcement costs (including fees and disbursements of counsel) to be
reasonable.

 

(d)           No opinion is expressed herein as to the enforceability of any
provision of any Loan Document that purports to establish or may be construed to
establish any evidentiary standards.

 

(e)           No opinion is expressed herein as to the enforceability of
provisions in any Loan Document to the effect that terms may not be waived or
modified except in writing.

 

(f)            No opinion is expressed herein as to the effect of the laws of
any jurisdiction in which any Lender is located (other than the State of New
York) that limit the interest, fees or other charges such Lender may impose.

 

(g)           No opinion is expressed herein as to Sections 2.18(b), 11.08,
11.09(d) and 11.10 of the Credit Agreement (or, in each case, any similar
provision in any of the other Loan Documents).

 

(h)           In rendering our opinion set forth in paragraph 1 above, as it
pertains to the enforceability of the provisions contained in
Section 11.09(a) of the Credit Agreement (and any similar provisions contained
in any of the other Loan Documents) pursuant to which the parties thereto agree
that the laws of the State of New York shall govern such documents, we have
relied on Section 5-1401 of the New York General Obligations Law, which states
in pertinent part that, “The parties to any contract, agreement or undertaking,
contingent or otherwise, in consideration of, or relating to any obligation
arising out of a transaction covering in the aggregate not less than two hundred
fifty thousand dollars, . . . may agree that the law of this state shall govern
their rights and duties in whole or in part, whether or not such contract,
agreement or undertaking bears a reasonable relation to this state.”  We note
that one United States federal district court sitting in New York, in upholding
the application of Section 5-1401 of the General Obligations Law in a case in
which it found sufficient connections to New York State, suggested that the
enforcement of the election of the parties to a contract to apply New York law
might present a constitutional issue if New York State had no connection to
either the parties or the transaction and if applying New York law would violate
an important public policy of a more interested state.  Lehman Brothers
Commercial Corporation and Lehman

 

--------------------------------------------------------------------------------


 

Brothers Special Financing Inc. v. Minmetals International Non-Ferrous Metals
Trading Company et al., 179 F.Supp. 2d 118 (S.D.N.Y. 2000) (the “Minmetals
Opinion”).  The Minmetals Opinion did not address, and we have not found any
judicial interpretation of, what constitutes “no connection” for purposes of
Section 5-1401 of the New York General Obligations Law, and we do not express
any opinion as to the extent of the connections of the parties to the Loan
Documents or the transactions contemplated thereby to New York State. We call to
your attention that the Minmetals Opinion stated that even if a contract were
governed by New York law and could have been legally performed in New York, it
is not enforceable under New York law if it is illegal in its place of
performance and the parties entered into the contract knowing that it was
illegal in its place of performance or were deliberately ignorant of such
illegality.  For the purposes of our opinion set forth in paragraph 1 above in
respect of the Loan Documents, as it pertains to the enforceability of the
provisions contained in Section 9.09(a) of the Credit Agreement (and any similar
provisions contained in any of the other Loan Documents) pursuant to which the
parties thereto agree that the laws of the State of New York shall govern such
documents, we have assumed that the parties did not enter into the Loan
Documents with knowledge or deliberate ignorance of the illegality of such
document in its place of performance.

 

(i)            In rendering our opinion set forth in paragraph 1 above, as it
pertains to the enforceability of certain provisions contained in
Section 11.09(b) of the Credit Agreement (and any similar provisions contained
in any of the other Loan Documents) to the extent they relate to the submission
by the parties thereto to the jurisdiction of the United States District Court
for the Southern District of New York, we do not express any opinion as to
whether the United States District Court for the Southern District of New York
would have subject matter jurisdiction over an action or proceeding arising out
of or relating to any Loan Document, or the enforcement of any judgment, if
there were not diversity of citizenship between the parties under 28 U.S.C.
§1332.  In connection with the provisions of the Loan Documents which relate to
forum selection (including any waiver of any objection to venue in any court or
of any objection that a court is an inconvenient forum), we note that, under
Section 510 of the New York Civil Practice Law and Rules, a New York state court
may have discretion to transfer the place of trial and, under 28 U.S.C.
§1404(a), a United States District Court has discretion to transfer an action
from one United States District Court to another, and can exercise such
discretion sua sponte. In rendering our opinion in paragraph 1 above with
respect to Section 9.09(b) of the Credit Agreement (and any similar provisions
contained in any of the Loan Documents), we express no opinion as to whether an
action could be brought in any court other than those specified therein.

 

With respect to our opinion in paragraph 2 above, we have relied exclusively, as
to all factual matters relevant to such opinion, on a certificate, dated as of
the date of this opinion letter, of the relevant financial officers of each of
the Companies.

 

Our opinions are premised upon there not being any facts or circumstances
relevant to the opinions set forth herein not disclosed in the statements of
governmental officials, representations made in or pursuant to the Credit
Agreement and certificates of appropriate

 

--------------------------------------------------------------------------------


 

representatives of the Borrower upon which we have relied, as noted above. 
However, without making any investigation thereof, no such facts or
circumstances are known to us.

 

This opinion letter is being furnished only to you in connection with the
execution and delivery of the Credit Agreement and is solely for your benefit
and may not be relied upon by you for any other purpose or relied upon by any
other person, firm or entity for any purpose or used, circulated, quoted or
otherwise referred to for any purpose without our prior express written consent
(except such disclosures as may be required by any regulatory authority or valid
legal process); provided that successors and assignees that become Lenders party
to the Credit Agreement pursuant to Section 11.04(b) thereof may rely on this
opinion as if addressed to them on the date hereof, on the condition and
understanding that any such reliance by a future assignee must be actual and
reasonable under the circumstances existing at the time of the assignment,
including any changes in law or facts.

 

This opinion is being given as of the date hereof, and we assume no obligation
to update or supplement this opinion to reflect any facts or circumstances which
may hereafter come to our attention with respect to the matters discussed
herein, including any changes in applicable law which may hereafter occur.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------

 


 

EXHIBIT E-2

 

FORM OF OPINION OF ASSOCIATE GENERAL COUNSEL OF THE COMPANY

 

See attached.

 

E-2-1

--------------------------------------------------------------------------------


 

To:                              Each Agent and each Lender

party to the Credit Agreement

(each as described below) on the date hereof

 

Re:          Four Year Credit Agreement dated as of the date hereof

 

Ladies and Gentlemen:

 

This opinion is furnished in connection with Section 4.01(b)(ii) of the Four
Year Credit Agreement dated as of the date hereof (the “Credit Agreement”) by
and among Edwards Lifesciences Corporation, a Delaware corporation (“ELC”),
Edwards Lifesciences (U.S.) Inc., a Delaware corporation (“ELUS”), Edwards
Lifesciences LLC, a Delaware limited liability company (“Edwards LLC”), Edwards
Lifesciences World Trade Corporation, a Delaware corporation (“ELWT”), the Swiss
borrowers parties thereto (“Swiss Borrowers”), the Japanese borrowers thereto
(“Japanese Borrowers” and, together with ELC, ELUS, Edwards LLC, ELWT and the
Swiss Borrowers, the “Borrowers”), the lenders parties thereto (the “Lenders”),
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) Swing Line Lender and Issuing Bank, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents (the
“Co-Syndication Agents”), and U.S. Bank, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York Branch, and Mizuho
Corporate Bank, Ltd. as Co-Documentation Agents (the “Co-Documentation Agents,”
and together with the Administrative Agent and the Co-Syndication Agents, the
“Agents”). All capitalized terms used in this opinion shall have the meanings
attributed to them in the Credit Agreement.

 

I am [    ] of ELC, which is the direct or indirect parent of the following
subsidiaries: ELUS; Edwards LLC; ELWT; Edwards Lifesciences Corporation of
Puerto Rico, a Delaware corporation, and Edwards Lifesciences Sales Corporation,
a Delaware corporation (collectively, excluding ELC, the “Subsidiary
Guarantors,” and, together with ELC, the “Companies”). I have acted as counsel
for the Companies in connection with the preparation, execution and delivery of
the Credit Agreement and the other Loan Documents (as defined below).

 

In that connection I have examined:

 

(i)            The Credit Agreement, executed by each party thereto;

 

(ii)           The Indemnity, Subrogation and Contribution Agreement, dated as
of the date hereof, executed by the Companies;

 

(iii)          The Subsidiary Guarantee Agreement, dated as of the date hereof,
executed by the Subsidiary Guarantors;

 

(iv)          The Certificates of Incorporation of ELC and (with the exception
of Edwards LLC) each Subsidiary Guarantor, and all amendments thereto and
restatements thereof in effect on the date hereof (the “Charters”);

 

--------------------------------------------------------------------------------


 

(v)           The bylaws of ELC and (with the exception of Edwards LLC) each
Subsidiary Guarantor, and all amendments thereto and restatements thereof in
effect on the date hereof (the “Bylaws”);

 

(vi)          The Certificate of Formation of Edwards LLC;

 

(vii)         The Restated Operating Agreement of Edwards LLC; and

 

(viii)        The Certificates of Status and Good Standing Letters for the
Companies, as described on Exhibit A attached hereto and made a part hereof.

 

The documents described in items (i) through (iii) above are collectively
referred to herein as the “Loan Documents.” I am also relying on certificates of
the chief financial officers of the Companies, dated the date hereof and
attached hereto as Exhibit B. In addition, I have examined the originals, or
copies certified to my satisfaction, of such other corporate records of the
Companies, certificates of public officials and of other officers of the
Companies, and agreements, instruments and documents, as I have deemed necessary
as a basis for the opinions hereinafter expressed. As to questions of fact
material to such opinions, I have, when relevant facts were not independently
established by me, relied upon certificates of other officers of the Companies
or of public officials.

 

For purposes of this opinion, I have made, with your consent, and without
further inquiry as to their accuracy or completeness, the following assumptions:

 

A.            I have assumed that, except with respect to the Companies, where
required, the Loan Documents were duly and properly authorized, executed and
delivered by the parties thereto.

 

B.            I have assumed the genuineness of all signatures, other than
signatures of officers of the Companies, the legal capacity of all natural
persons executing documents, the authenticity of all documents submitted to me
as originals and the conformity with the authentic originals of all documents
submitted to me as copies, including, without limitation, the contents of
exhibits and schedules to such documents.

 

C.            I have assumed that the Loan Documents (i) constitute the entire
agreement of the parties as to the subject matter thereof, (ii) have not been
amended, modified, terminated or revoked in any respect, and (iii) remain in
full force and effect as of the date hereof.

 

D.            I have assumed that, except with respect to the Companies, all of
the parties to the Loan Documents are duly organized, validly existing and in
good standing under the laws of their respective jurisdictions of organization
and have the requisite corporate power to enter into the Loan Documents.

 

--------------------------------------------------------------------------------


 

E.             I have assumed that, except with respect to the Companies, the
execution, delivery and performance of the Loan Documents by each party thereto
do not and will not conflict with, result in a breach of, or constitute a
default under, any of the terms, conditions, or provisions of: (a) any present
statute, rule, or regulation applicable to such Person; (b) the charter; code of
regulations, operating agreement, or bylaws (or similar documents) of such
Person; (c) any term of any agreement, contract, undertaking, indenture, or
instrument by which such Person or the properties or assets of such Person is
bound; or (d) any order, judgment, or decree of any court or other agency of
government that is binding on any Person.

 

F.             I have assumed that each Lender and each Agent have the requisite
power and authority, have obtained all necessary consents, licenses and permits,
taken all necessary action and complied with any and all applicable laws with
which each is required to comply, in each case relating to or affecting the
matters and actions contemplated by the Loan Documents.

 

Based upon the foregoing, I am of the opinion that:

 

1.             Each of the Companies (other than Edwards LLC) is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and, except for the failure of ELWT to be in good
standing in the State of California, has all requisite authority to conduct its
business in each jurisdiction in which the failure so to qualify would have a
material adverse effect on the business, properties, assets, operations or
condition (financial or otherwise) of such Company.  Edwards LLC is a limited
liability company duly formed, validly existing and in good standing under the
laws of Delaware and has all requisite authority to conduct its business in each
jurisdiction in which the failure so to qualify would have a material adverse
effect on the business, properties, assets, operations or condition (financial
or otherwise) of such Company.

 

2.             The execution, delivery and performance as of the date hereof by
each of the Companies of the Loan Documents to which it is a party, and the
performance as of the date hereof of the transactions contemplated by the Loan
Documents to which it is a party: (i) are within its corporate or limited
liability company (as applicable) powers; (ii) have been duly authorized by all
necessary corporate or limited liability company (as applicable) action;
(iii) do not, as of the date hereof, contravene (a) with respect to all the
Companies other than Edwards LLC, the Charter or the Bylaws of such Company,
(b) with respect to Edwards LLC, the Restated Operating Agreement or the
Certificate of Formation, or (c) any law, rule or regulation applicable to any
Company; (iv) do not, as of the date hereof, violate any material contractual or
legal restriction binding on or affecting any Company contained in any document,
order, writ, judgment, award, injunction or decree applicable to such Company.
The Loan Documents have been duly executed and delivered on behalf of each
Company that is a party thereto.

 

3.             No authorization, approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body is required for
the due execution, delivery and performance by any Company of any Loan Document
to which it is a party.

 

--------------------------------------------------------------------------------


 

4.             There is no pending or, to the best of my knowledge, threatened
action or proceeding against any Company before any court, governmental agency
or arbitrator, (i) which, except as specifically disclosed in Schedule 3.05 of
the Credit Agreement, is likely to have a materially adverse effect upon the
financial condition or operations of the Companies, taken as whole, or (ii) that
purports to affect the legality, validity or enforceability of any Loan
Document.

 

This opinion is limited solely to matters of law of the Delaware Limited
Liability Company Act and the General Corporation Law of the State of Delaware,
as those laws are in effect as of the date hereof, and I express no opinion as
to the laws of any other jurisdiction, including but not limited to, ordinances,
regulations or practices of any county, city or other government agency or body
within any state.

 

I am aware that Sidley Austin LLP will rely upon the statements in paragraphs 1,
2, 3 and 4 of this opinion in rendering their opinion furnished pursuant to
Section 4.01(b)(i) of the Credit Agreement.

 

This opinion is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly set forth
herein. The opinions expressed herein are being delivered to you as of the date
hereof in connection with the transactions described hereinabove and are solely
for your benefit in connection with the transactions described hereinabove and
may not be relied on in any manner or for any purpose by any other person, nor
any copies published, communicated or otherwise made available in whole or in
part to any other person or entity without my specific prior written consent,
except that you may furnish copies thereof (i) to any of your permitted
successors and assigns in respect of the Loan Documents, although any such
assignee may rely on this opinion only to the extent it would have been able to
rely hereon if it were a party to such Loan Documents on the date hereof,
(ii) to your independent auditors and attorneys, (iii) upon the request of any
state or federal authority or official having regulatory jurisdiction over you,
and (iv) pursuant to order or legal process of any court or governmental agency.

 

This opinion speaks solely as of the date hereof and I disclaim any obligation
or undertaking to advise you of any changes which may occur after the date
hereof.

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SWINGLINE LOAN NOTICE

 

Date:                         ,           

 

To:

 

Bank of America, N.A., as Swing Line Lender

 

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is hereby made to the Four Year Credit Agreement dated as of July 29,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Four Year Credit Agreement”), among Edwards Lifesciences Corporation, a
Delaware corporation, the US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and Issuing Bank, JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents
and U.S. Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Deutsche Bank AG New York Branch and Mizuho Corporate Bank, Ltd., as
Co-Documentation Agents.

 

The undersigned hereby requests a Swing Line Loan:

 

1.             On                                                             
(a Business Day); and

 

2.             In the amount of $                             .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Four Year Credit
Agreement.

 

 

EDWARDS LIFESCIENCES, LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

F-1

--------------------------------------------------------------------------------

 


 

EXHIBIT G

 

FORM OF BORROWING REQUEST

 

Date:                     ,         

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is hereby made to the Four Year Credit Agreement dated as of July 29,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Four Year Credit Agreement”), among Edwards Lifesciences Corporation, a
Delaware corporation, the US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and Issuing Bank, JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents
and U.S. Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Deutsche Bank AG New York Branch and Mizuho Corporate Bank, Ltd., as
Co-Documentation Agents.

 

The Borrowing Agent hereby requests a Revolving Committed Borrowing described
below, on behalf of itself or, if applicable, the Borrower referenced in item 1
below:

 

1.

Borrower:

                                                                   .

 

 

 

2.

Tranche:

o  Multicurrency Revolving Borrowing or

 

 

 

 

 

o  Yen Enabled Revolving Borrowing

 

 

 

3.

Currency:

In the following currency:
                                                         .

 

 

 

4.

Amount:

In the amount of                           (which reflect Borrowing Minimum/
Borrowing Multiple).

 

 

 

5.

Date:

On                                                    (a Business Day).

 

 

 

6.

Type:

o  Eurocurrency Borrowing or

 

 

 

 

 

o  ABR Borrowing

 

 

 

7.

For Eurocurrency Borrowing:  with an Interest Period of
                        .

 

 

 

8.

Account:                                      [Insert location and number of
account to which funds are to be disbursed].

 

 

 

9.    For Designated Foreign Currency or Yen Borrowings:                        
[Insert location from which payments of principal and interest on such Borrowing
will be made].

 

G-1

--------------------------------------------------------------------------------


 

The Borrowing requested herein complies with Section 2.01(a) or (b), as
applicable, of the Four Year Credit Agreement.

 

 

EDWARDS LIFESCIENCES, LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF INTEREST ELECTION REQUEST

 

Date:                            ,         

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is hereby made to the Four Year Credit Agreement dated as of July 29,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Four Year Credit Agreement”), among Edwards Lifesciences Corporation, a
Delaware corporation, the US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and Issuing Bank, JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents
and U.S. Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Deutsche Bank AG New York Branch and Mizuho Corporate Bank, Ltd., as
Co-Documentation Agents.

 

The Borrowing Agent hereby requests a conversion or continuation of the
Revolving Committed Borrowing described below, on behalf of itself or, if
applicable, the Borrower referenced in item 1 below:

 

1.

Describe applicable Revolving Committed Borrowing to be converted or continued:

 

 

 

a.

Borrower:

                                                          .

 

 

 

 

 

b.

Tranche:

o  Multicurrency Revolving Borrowing or

 

 

 

 

 

 

 

o  Yen Enabled Revolving Borrowing

 

 

 

 

 

c.

Currency:

In the following currency:                                                   .

 

 

 

 

 

d.

Amount:

In the amount of                               .

 

 

 

 

 

e.

Initial Date:

                                                  (a Business Day).

 

 

 

 

 

f.

Type:

o  Eurocurrency Borrowing or

 

 

 

 

 

 

 

o  ABR Borrowing

 

 

 

 

2.

Convert or continue as:

 

 

 

 

 

a.

Type:

o  Eurocurrency Borrowing or

 

 

 

 

 

 

 

o  ABR Borrowing

 

 

 

 

 

b.

For Eurocurrency Borrowing:  with an Interest Period of
                         .

 

H-1

--------------------------------------------------------------------------------


 

The Borrowing requested herein complies with Section 2.01(a) or (b), as
applicable, of the Four Year Credit Agreement.

 

 

EDWARDS LIFESCIENCES, LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF PREPAYMENT NOTICE

 

Date:                            ,        

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is hereby made to the Four Year Credit Agreement dated as of July 29,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Four Year Credit Agreement”), among Edwards Lifesciences Corporation, a
Delaware corporation, the US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and Issuing Bank, JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents
and U.S. Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Deutsche Bank AG New York Branch and Mizuho Corporate Bank, Ltd., as
Co-Documentation Agents.

 

The Borrowing Agent, on behalf of itself or, if applicable, the Borrower
referenced in item 1 below, hereby provides notice of a voluntary prepayment of
the Revolving Committed Borrowing described below:

 

1.

Describe applicable Revolving Committed Borrowing to be prepaid:

 

 

 

a.

Borrower:

                                                          .

 

 

 

 

 

b.

Tranche:

o  Multicurrency Revolving Borrowing or

 

 

 

 

 

 

 

o  Yen Enabled Revolving Borrowing

 

 

 

 

 

c.

Currency:

In the following currency:                                                   .

 

 

 

 

 

d.

Amount:

In the amount of                               .

 

 

 

 

 

e.

Initial Date:

                                                  (a Business Day).

 

 

 

 

 

f.

Type:

o  Eurocurrency Borrowing or

 

 

 

 

 

 

 

o  ABR Borrowing

 

I-1

--------------------------------------------------------------------------------


 

The prepayment described herein complies with Section 2.11 of the Four Year
Credit Agreement.

 

 

EDWARDS LIFESCIENCES, LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------